CONSOLIDATED AMENDED AND RESTATED LOAN AND SECURITY
AGREEMENT
 
THIS CONSOLIDATED AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (as amended,
modified or supplemented from time to time, this “Agreement”), made and executed
as of the 15th day of September, 2009, by and among each of the undersigned
Borrowers party hereto and listed on Annex A attached hereto, CAPITALSOURCE
FINANCE LLC, a Delaware limited liability company (“CapitalSource”), as
administrative, payment and collateral agent for the Lenders (in such
capacities, “Agent”), CAPITALSOURCE BAHAMAS LLC, a Delaware limited liability
company, as a collateral agent and as a Lender (“Bahamas Collateral Agent”) and
the Lenders.
 
RECITALS


WHEREAS, Agent, Private Escapes Premiere, LLC (f/k/a Private Escapes, LLC) and
certain of its Affiliates listed on Part I of Annex A attached hereto
(collectively, the “Private Escapes Borrowers”) and the financial institutions
party thereto as lenders (the “Private Escapes Lenders”) are party to that
certain Loan and Security Agreement dated as of April 19, 2006 (as the same has
been amended, modified, joined and increased from time to time, the “Private
Escapes Loan Agreement”); and
 
WHEREAS, Agent, Ultimate Resort Holdings, LLC, certain of its Affiliates listed
on Part II of Annex A attached hereto (collectively, the “Ultimate Borrowers”)
and the Lenders are party to that certain Loan and Security Agreement dated as
of April 30, 2007 (as the same has been amended, modified, joined and increased
from time to time, the (“Ultimate Loan Agreement”); and
 
WHEREAS, Agent, Bahamas Collateral Agent, Lenders, Private Escapes Lenders,
Ultimate Borrowers and Private Escapes Borrowers desire to consolidate, amend
and restate the Private Escapes Loan Agreement and the Ultimate Loan Agreement
into this Agreement, and for each Ultimate Borrower to assume all of the
“Obligations” as defined in the Private Escape Loan Agreement, and for each
Private Escapes Borrower to assume all of the “Obligations” as defined in the
Ultimate Loan Agreement; and
 
WHEREAS, the “Obligations” of the Ultimate Borrowers as defined in the Ultimate
Loan Agreement are guaranteed by the Ultimate Guarantors; and
 
WHEREAS, pursuant to the Contribution Agreement, the Ultimate Borrowers, the
Ultimate Guarantors, the Private Escapes Borrowers and certain of their
respective Affiliates have agreed to contribute certain assets of their
respective businesses into Ultimate Escapes Holdings, LLC (“Holdings”), which,
after giving effect to consummation of the transactions contemplated by the
Contribution Agreement, will own, directly or indirectly, 100% of the equity
interests of all other Borrowers and be the ultimate parent company of all other
Borrowers.
 
NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, Agent, Bahamas Collateral Agent, each Lender and Borrowers agree as
follows:
 
Consolidated Amended and Restated Loan and Security Agreement


--------------------------------------------------------------------------------


 
1.
INTERPRETATION OF THIS AGREEMENT

 
1.1           Terms Defined.  As used in this Agreement, the following terms
shall have the following respective meanings set forth below or set forth in the
Section referred to following such term:
 
Acquisition Contract—means, collectively, each purchase and sale or similar
agreement entered into by and between a Borrower or an Affiliate of a Borrower
and any seller for the acquisition of any owned Property, including without
limitation the Asset Purchase Agreement.
 
Additional Property—means any owned Property acceptable to Agent in its sole
discretion subject to an Acquisition Contract (other than the Asset Purchase
Agreement) (i) for which a Borrower seeks a Subsequent Advance to finance all or
a portion of the applicable Acquisition Purchase Price or (ii) which a Borrower
has substituted for a Substituted Property pursuant to Section 3.15 hereof.
 
Affiliate—means any Person:
 
(a)           which directly or indirectly through one or more intermediaries
controls, or is controlled by, or is under common control with, such Person;
 
(b)           which beneficially owns or holds 10% or more of any class of the
Voting Equity of such Person; or
 
(c)           10% or more of the Voting Equity of which is beneficially owned or
held by such Person.
 
Each member and manager of Borrowers shall be Affiliates of Borrowers for all
purposes of this Agreement.  For purposes of this definition, the term “control”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of a Person, whether through the
ownership of Voting Equity, other voting Securities, by contract or otherwise.
 
Agent—shall have the meaning given to such term in the preamble hereto.
 
Agreement or this Agreement—as defined in the preamble hereto.
 
Applicable Law—means any and all federal, state, local and/or applicable foreign
statutes, ordinances, rules, regulations, court orders and decrees,
administrative orders and decrees, and other legal requirements of any and every
conceivable type applicable to the Loan, this Agreement, the Security Documents,
Borrowers, the Collateral, any Unit or Resort or any portion thereof including,
without limitation, those regarding access and facilities for handicapped or
disabled persons and any required by the states where a particular Resort or
Unit is located or any of its administrative agencies.
 
Appraised Value—means, at any time of determination, the latest available value
of any real property as determined by an MAI or other appraisal from a
third-party appraiser acceptable to Agent in its sole discretion for such real
property, in form and substance acceptable to Agent in its sole discretion.
 
Consolidated Amended and Restated Loan and Security Agreement
 
2

--------------------------------------------------------------------------------


 
Assessment Lien Property- means any Property whereby, in accordance with
Applicable Laws or the applicable Declaration, any Lien in favor of an Owner’s
Association has priority over any Mortgage approved by Agent, including, without
limitation, the owned Property located at each of (a) 1717 S. Ocean Drive,
Delray Beach, Florida, (b) Inn at Silverlake #2, Park City, Utah, (c) Inn at
Silverlake #6, Park City, Utah, (d) Mountain Lodge #4, Telluride, Colorado, (e)
Mountain Lodge #8, Telluride, Colorado, and (f) Plaza Townhouse #2, Sun Valley,
Idaho.
 
Asset Purchase Agreement—means that certain Asset Purchase Agreement dated as of
November 29, 2006, among Complete Retreats, LLC and its affiliates named
therein, and Ultimate Resort providing for, among other things, the acquisition
by Ultimate Resort of substantially all assets of Complete Retreats, LLC and its
affiliates, as amended through the Closing Date and as further amended in
accordance with the terms of this Agreement.
 
Assignment of Acquisition and Related Contracts—means a collateral assignment by
a Borrower to Agent for the benefit of itself and the Lenders, whereby such
Borrower shall collaterally assign all of its right, title and interest, in and
to each Acquisition Contract, and consented to by any parties thereto from whom
consent to assignment is required under such contract, in form and substance
acceptable to Agent in its sole discretion.
 
Assignment of Ownership Interests—means those certain Assignments of Ownership
Interest listed on Schedule 22 attached hereto, executed by each Borrower and
owners of all equity and other ownership interest in each Borrower, pledging to
Agent for the benefit of itself and Lenders one hundred percent (100%) of all
ownership interests and Voting Equity in each such Borrower and certain
Guarantors.
 
Assignment of Property-Related Contracts—means that certain Consolidated Amended
and Restated Collateral Assignment of Property-Related Contracts dated as of the
date hereof executed by each Borrower in favor of Agent for the benefit of
itself and Lenders.
 
Association—as defined in Section 7.25 hereof.
 
Assumption and Joinder Agreement—means, collectively, each Assumption and
Joinder Agreement executed and delivered to Agent by a New Borrower from time to
time in connection with a Subsequent Revolving Advance, substantially in the
form attached hereto as Exhibit A.
 
Availability Period—means the period commencing on the Closing Date and ending
on the earliest of:
 
the date on which all Lender options hereunder to make Revolving Advances are
terminated pursuant to this Agreement,
 
Consolidated Amended and Restated Loan and Security Agreement
 
3

--------------------------------------------------------------------------------


 
(d)           the date on which the Obligations are accelerated pursuant to
Section 8.2(a) of this Agreement,
 
(e)           the date on which any of the Events of Default set forth in
Section 8.1 shall have occurred, and
 
(f)           the Maturity Date.
 
Bahamian Borrower—means each of Bahamas Investments I, LLC, a Delaware limited
liability company, Bahamas Investments II, LLC, a Delaware limited liability
company, Bahamas Investments III, LLC, a Delaware limited liability company and
Bahamas Investments IV, LLC, a Delaware limited liability company.
 
Bahamas Collateral Agent—means CapitalSource Bahamas LLC, a Delaware limited
liability company, as collateral agent for each of the Properties located in the
Bahamas, for the benefit of itself, Agent and the other Lenders.
 
Bankruptcy Code—means the Bankruptcy Reform Act of 1978, as codified under Title
11 of the United States Code, and the Bankruptcy Rules promulgated thereunder,
as the same may be amended from time to time.
 
Books and Records—means all books, records, computer tapes, disks, software and
microfiche records of Borrowers.
 
Borrowers—collectively, those entities listed in Parts I, II and III of Annex A
to this Agreement and including any New Borrower upon such New Borrower’s
execution of an Assumption and Joinder Agreement, and individually, as the
context may indicate, any of them.
 
Borrowers’ Confidential Information—means any trade secret or confidential
proprietary information (including, without limitation, operating information,
vendor and supplier information, Member information or business plans)
concerning Borrowers’ and Guarantors’ business obtained by Agent, Bahamian
Collateral Agent or any Lender in connection with the structuring, negotiating
and execution of the transactions contemplated herein, and any trade secret or
confidential proprietary information provided by Borrowers or Guarantors to
Agent, Bahamian Collateral Agent or any Lender after the date hereof pursuant to
the Loan Documents or upon request.  Notwithstanding the foregoing, no
information shall be deemed Borrowers’ Confidential Information if that
information was in the public domain prior to the date of this Agreement or
subsequently came into the public domain through no fault of Agent, Bahamian
Collateral Agent or any Lender; was lawfully received by Agent, Bahamian
Collateral Agent or a Lender from a third party, free of any obligation of
confidentiality to any Borrower or Guarantor; or was already in the lawful
possession of Agent, Bahamian Collateral Agent or a Lender prior to receipt from
the Borrowers and/or Guarantors.
 
Consolidated Amended and Restated Loan and Security Agreement
 
4

--------------------------------------------------------------------------------


 
Borrowing Base— means (a) at all times from the Closing Date through March 31,
2010, an amount equal to the lesser of (i) the result of (A) the Maximum Loan
Amount less (B) the aggregate outstanding amount of Protective Advances or
(ii) seventy-five percent (75%) of the Appraised Value of all owned Property
encumbered by a Mortgage from a Borrower in favor of Agent or Bahamas Collateral
Agent, (b) at all times from April 1, 2010 until December 31, 2010, an amount
equal to the lesser of (i) the result of (A) the Maximum Loan Amount less (B)
the aggregate outstanding amount of Protective Advances or (ii) seventy percent
(70%) of the Appraised Value of all owned Property encumbered by a Mortgage from
a Borrower in favor of Agent or Bahamas Collateral Agent, and (c) at all times
from and after January 1, 2011, an amount equal to the lesser of (i) the result
of (A) the Maximum Loan Amount less (B) the aggregate outstanding amount of
Protective Advances or (ii) sixty-five percent (65%) of the Appraised Value of
all owned Property encumbered by a Mortgage from a Borrower in favor of Agent or
Bahamas Collateral Agent; provided, however, that on any date on which a
mandatory prepayment of the Loan is required to be made pursuant to Section
2.3(f) hereof, the percentage figures in clauses (a) and (b) of this definition
shall be automatically reduced to sixty-five percent (65%) or such greater
percentage (in no event to exceed the percentage figures set forth in clauses
(a) and (b)) yielded after application to the Loan of amounts required to be
paid under Section 2.3(f).
 
Business Day—means a day other than a Saturday or Sunday or a day on which banks
in the State of Maryland are required or authorized by law to be closed (other
than for a general banking moratorium or holiday for a period exceeding 4
consecutive days).
 
Capital Lease—means, as to any Person, a lease of any interest in any kind of
property or asset by that Person as lessee that is, should be or should have
been recorded as a “capital lease” in accordance with GAAP.
 
CapitalSource—shall have the meaning given to such term in the preamble hereto.
 
Cash Balance—means, at any time, the amount of unrestricted cash and cash
equivalents of Borrowers and Guarantors, on deposit in a segregated account
subject to a deposit account control agreement in favor of Agent in form and
substance acceptable to Agent in its sole discretion.
 
Change in Management— means (i) that the Ultimate Owners shall cease to own at
least fifty-one percent (51.00%) (unless otherwise agreed to by Agent) of the
voting power of all classes of Voting Equity or other equity interests of
Ultimate Holdings, (ii) that the PE Owners shall cease to own at least fifty-one
percent (51.00%) (unless otherwise agreed to by Agent) of the voting power of
all classes of Voting Equity or other equity interests of Private Escapes, (iii)
that Ultimate Holdings ceases to own fifty-one percent (51%) (unless otherwise
agreed to by Agent) of the voting power of all classes of Voting Equity or other
equity interests of Holdings, (iv) that Holdings shall cease to own (A) directly
or indirectly, one hundred percent (100%) (unless otherwise agreed to by Agent)
of the voting power of all classes of Voting Equity or other equity interests of
UE Holdco, LLC and each other Borrower and Guarantor other than Holdings,
Ultimate Holdings, Ultimate Resort, Private Escapes and the Individual
Guarantors, or (B) directly or indirectly, one hundred percent (100%) of the
voting power of all classes of Voting Equity or other equity interests of any
Person which shall have managerial and/or supervisory operational
responsibilities in respect of any Club, a Unit or any Property (other than any
third-party property management companies), (v) that UE Holdco, LLC shall cease
to own directly one hundred percent (100%) of all equity interests (including
the voting power of all classes of Voting Equity) of UE Member, LLC, (vi) that
UE Member, LLC shall cease to own directly one hundred percent (100%) of all
equity interests (including the voting power of all classes of Voting Equity) of
each Borrower other than Holdings and P&J Partners, LLC, (vii) James Tousignant
shall cease to own, directly, at least fifty and 01/100th (50.01%) of the voting
power of all classes of Voting Equity of Ultimate Resort without the prior
written consent of Agent, which may be withheld by Agent in its sole discretion,
(viii) that Ultimate Nevis, LLC shall cease to own directly one hundred percent
(100%) of all equity interests (including the voting power of all classes of
Voting Equity) of Private Retreats Paradiso, Ltd. and that Private Retreats
Paradiso, Ltd. shall cease to own one hundred percent (100%) of all equity
interests (including the voting power of all classes of Voting Equity) of The
Century Corporation Ltd., or (ix) James Tousignant is no longer responsible for
the day to day operations and management of the Clubs.  Notwithstanding the
foregoing, any Ultimate Owner may transfer all or any part of such Ultimate
Owner’s Voting Equity or other equity interests of Ultimate Holdings to any
other Ultimate Owner, and any PE Owner may transfer all or any part of such PE
Owner’s Voting Equity or other equity interests of Private Escapes to any other
PE Owner.
 
Consolidated Amended and Restated Loan and Security Agreement
 
5

--------------------------------------------------------------------------------


 
Closing Date—means September 15, 2009.
 
Club(s)—means, individually and collectively each of the clubs operated by
Borrowers and Guarantors listed on Schedule 1 attached hereto, as the same may
be updated from time to time with the prior consent of the Agent (which consent
may be granted or withheld in Agent’s Permitted Discretion), each such Club
being owned and operated pursuant to the applicable Club Membership Plan and
owned by the applicable Club Entity, as described on such Schedule 1.
 
Club Entities—means collectively, Ultimate Escapes Signature Club, LLC, Ultimate
Escapes Elite Club, LLC and Ultimate Escapes Premiere Club, LLC.
 
Club Membership Plan—means the membership plan relating to each of the Clubs,
described on Schedule 2-1 attached hereto, each as in effect as of the Closing
Date and as each may be amended or modified from time to time in accordance with
the terms of this Agreement.  A copy of the Club Membership Plan relating to
each Club as in effect on the Closing Date is attached hereto as Schedule 2-2.
 
Collateral—as defined in Section 3.1 of this Agreement.
 
Commitment or Commitments—means, (a) as to any Lender, the aggregate commitment
of such Lender to fund the Loan, as set forth on Schedule A or in the most
recent Lender Addition Agreement executed by such Lender, and (b) as to all
Lenders, the aggregate commitment of all Lenders to fund the Loan, in each case
as the same may be reduced, modified or terminated pursuant to this Agreement.
 
Common Areas—means those areas at any Resort where a Borrower owns a Unit that
have been designated in an applicable Declaration related to such Resort as
Common Areas or by the applicable Owner’s Association as “common areas,” for the
use of the owners of Units and such other persons as may be permitted under the
applicable Declaration.
 
Consolidated Amended and Restated Loan and Security Agreement
 
6

--------------------------------------------------------------------------------


 
Common Elements—means the real estate and improvements located at any Resort
where a Borrower owns a Unit other than those areas designated as Units, and
shall include the Common Areas and the Common Furnishings, in each case as more
particularly provided for in the applicable Declaration.
 
Common Furnishings—means all furniture, furnishings, appliances, fixtures and
equipment, and all other personal property from time to time owned or leased by
the applicable Owner’s Association at a Resort where a Borrower owns a Unit,
except for the Furnishings.
 
Company Affiliate—means any Person:
 
(a)           which directly or indirectly through one or more intermediaries
controls, or is controlled by, or is under common control with, such Person;
 
(b)           which beneficially owns or holds 5% or more of any class of the
Voting Equity of such Person; or
 
(c)           5% or more of the Voting Equity of which is beneficially owned or
held by such Person.
 
Each member and manager of Borrowers shall be a Company Affiliate of Borrowers
for all purposes of this Agreement.  For purposes of this definition, the term
“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of Voting Equity, other voting Securities, by contract or
otherwise.
 
Compensation—as defined in Section 3.1(b) of this Agreement.
 
Condemnation Compensation—as defined in Section 3.6(a) of this Agreement.
 
Contribution Agreement—means that certain Third Amended and Restated
Contribution Agreement by and between Private Escapes (as assignee in interest
to Private Escapes Premier, LLC, a Colorado limited liability company) on behalf
of itself and all of its Affiliates, Holdings, and Ultimate Holdings on behalf
of itself and all of its Affiliates, dated as of July 21, 2009, as the same has
been and may hereafter be amended or modified from time to time.
 
Debt—means, at any date of determination, the total Indebtedness for borrowed
money, Capital Leases, and deferred purchase price of property (other than trade
payables) on a consolidated basis, including, without limitation, all
Indebtedness under the Loan Documents and all subordinated debt approved by
Agent.  For all purposes of this Agreement, the term “Debt” shall be calculated
to include (i.e., not net of) discounts, deductions or allocations relating or
applicable to or arising from any equity or equity participation or fees,
whether under GAAP or otherwise.
 
Consolidated Amended and Restated Loan and Security Agreement
 
7

--------------------------------------------------------------------------------


 
Debt Ratio—means the ratio of aggregate mortgage financing to the aggregate
Appraised Value for all owned Property as contemplated in Section 14 of each
applicable Club Membership Plan.
 
Debt Service—means, with respect to any period, the sum of (i) scheduled
payments of principal on Debt and payments of principal under Capital Leases for
such period, (ii) any other cash fees due or payable with respect to, in
connection with or on Debt for such period, and (iii) cash Interest Expense for
such period (other than Interest Expense payable pursuant to the JDI Junior
Loan), in each case for the UE Consolidated Group.
 
Debt Service Coverage Ratio—means, at any time of determination, the ratio of
(a) EBITDA for the immediately preceding twelve (12) calendar months, to (b)
Debt Service (excluding balloon maturities of Indebtedness) of the UE
Consolidated Group on a consolidated basis for the immediately preceding twelve
(12) calendar months.
 
Declaration—means, collectively, all declarations, covenants, conditions and
restrictions, or other restrictive covenants encumbering all or any portion of
the real property where a Resort in which a Borrower owns a Unit is located,
filed in the appropriate official records of the county where such Resort is
located.
 
Default—means an event or condition the occurrence of which would, with the
lapse of time or the giving of notice or both, become an Event of Default.
 
Default Rate—means, at any time, the per annum rate of interest equal to the
Interest Rate, then in effect, plus four percent (4.0%) per annum; provided,
however, that the Default Rate shall in no event exceed the Maximum Rate.
 
Deposit—means each Member’s Membership Fee or Deposit, as such terms are defined
in the applicable Club Membership Plan.
 
EBITDA—means, with respect to any period, the Net Income (Loss) of the UE
Consolidated Group on a consolidated basis for such period plus the sum of (i)
Interest Expense, (ii) income tax expense, (iii) depreciation expense and (iv)
amortization expense.
 
Environmental Protection Law—means each federal, state, county, regional, local
or foreign law, statute, or regulation enacted in connection with or relating to
the protection or regulation of the environment, including, without limitation,
those laws, statutes, and regulations regulating the disposal, removal,
production, storing, refining, handling, transferring, processing, or
transporting of Hazardous Substances, and any regulations issued or promulgated
in connection with such statutes by any governmental authority and any orders,
decrees or judgments issued by any court of competent jurisdiction in connection
with any of the foregoing.
 
Event of Default—as defined in Section 8.1 of this Agreement.
 
Exit Fee Date—as defined in Section 2.5(c) of this Agreement.
 
Consolidated Amended and Restated Loan and Security Agreement
 
8

--------------------------------------------------------------------------------


 
Furnishings—means the furnishings, furniture, equipment, appliances and fixtures
in a Unit owned by a Borrower.
 
GAAP—means generally accepted accounting principles in the United States of
America in effect from time to time as applied by nationally recognized
accounting firms.
 
Guarantor Security Agreement—means that certain Pledge and Security Agreement
dated as of the date hereof whereby each Guarantor (other than Individual
Guarantors) pledges to Agent, for its benefit and the benefit of the Lenders, a
Lien on all assets of each such Guarantor.
 
Guarantors—means each Person that signs a Guaranty and guarantees all or any
part of the Obligations.
 
Guaranty—means each guaranty or indemnity guaranty in form and substance
acceptable to Agent, made by Guarantors in favor of Agent for the benefit of
Agent and the Lenders.
 
Hazardous Substances—means any and all pollutants, contaminants, toxic or
hazardous wastes or any other substances that might pose a hazard to health or
safety, the removal of which may be required by, or the generation, manufacture,
refining, production, processing, treatment, storage, handling, transportation,
transfer, use, disposal, release, discharge, spillage, seepage or filtration of
which is or shall be restricted, prohibited or penalized by, any Environmental
Protection Law (including, without limitation, asbestos, urea formaldehyde foam
insulation and polychlorinated biphenyls); provided, however, that “Hazardous
Substances” shall not include any substance used by Borrowers in the ordinary
course of business and in compliance with applicable Environmental Protection
Laws.
 
Holdings—as defined in the Recitals hereto.
 
Impositions—as defined in Section 3.7 of this Agreement.
 
Indebtedness—means of any Person, without duplication, (a) all liabilities and
obligations for borrowed money, (b) all items which, in accordance with GAAP,
would be included in determining total liabilities as shown on the liability
side of the balance sheet of such Person as of the date as of which Indebtedness
is to be determined, including any lease which, in accordance with GAAP would
constitute Indebtedness (excluding trade payables incurred in the ordinary
course of business to the extent such trade payables do not remain unpaid for
more than ninety (90) days following the invoice date or sixty (60) days
following the due date thereof (other than trade payables subject to any good
faith dispute)), (c) all indebtedness secured by any mortgage, pledge, security,
Lien or conditional sale or other title retention agreement to which any
property or asset owned or held by such Person is subject, whether or not the
indebtedness secured thereby shall have been assumed, (d) all indebtedness of
others which such Person has directly or indirectly guaranteed, endorsed
(otherwise than for collection or deposit in the ordinary course of business),
discounted or sold with recourse or agreed (contingently or otherwise) to
purchase or repurchase or otherwise acquire, or in respect of which such Person
has agreed to supply or advance funds (whether by way of loan, stock, equity or
other ownership interest purchase, capital contribution or otherwise) or
otherwise to become directly or indirectly liable, and (e) all obligations of
such Person to purchase, redeem, retire, defease or otherwise make any payment
in connection with the Redemption Obligation of any Membership
Interest.  Notwithstanding anything to the contrary herein, “Indebtedness” does
not include any amounts due under the Member Assurance Program in respect of
Redemption Obligations.
 
Consolidated Amended and Restated Loan and Security Agreement
 
9

--------------------------------------------------------------------------------


 
Indemnity Agreement—means that certain Amended and Restated Hazardous Materials
Indemnity Agreement of even date herewith executed by Borrowers and each
Guarantor (other than Individual Guarantors) to Agent for the benefit of itself
and Lenders and each additional Indemnity Agreement executed by a New Borrower
to Agent for the benefit of itself and Lenders, in form and substance acceptable
to Agent.
 
Individual Guarantors—means, individually and collectively, each of James
Tousignant and Richard Keith.
 
Initial Revolving Advance—as defined in Section 2.1(b) of this Agreement
 
Insurance Premiums—as defined in Section 3.5(a)(iv) of this Agreement.
 
Intercompany Lease—means collectively (i) each of those certain leases between
various Borrowers or Guarantors and any one or more of the Club Entities whereby
a Borrower leases an owned Unit to such Club Entities for use by Members in the
applicable Club(s), (ii) each of those certain Residential Sublease Agreements,
Facilitation and Access Agreements, and Rental Agreements between P&J Partners,
LLC, and any one or more of the Club Entities, whereby P&J Partners, LLC
subleases a leased Unit to such Club Entities for use by members in the
applicable Club(s), (iii) each of those certain Option and Reimbursement
Agreements between a Club Entity and a Bahamian Borrower, and (iv) any other
similar agreement between or among any one or more Borrowers and any one or more
Club Entities pursuant to which owned or leased Units are submitted to use by
Members of the Clubs, in each case with respect to clauses (i) –(iv) above, as
such agreement shall be amended on the Closing Date in the form of Exhibit B and
may thereafter be amended from time to time with the prior written consent of
the Agent, such consent to be granted or withheld in Agent’s sole discretion.
 
Intercreditor Agreement—means that certain Subordination and Intercreditor
Agreement dated as of April 30, 2007, among Agent, Borrowers, Guarantors, (other
than the Individual Guarantors), and JDI, as amended and in effect from time to
time.
 
Interest Expense—means total interest expense generated during the period in
question (including attributable to conditional sales contracts, Capital Leases
and other title retention agreements in accordance with GAAP) of Borrowers and
their Affiliates with respect to all outstanding Indebtedness including accrued
interest but excluding commissions, discounts and other fees owed with respect
to letters of credit and bankers’ acceptance financing.
 
Interest Rate—means, for the Loan, with respect to any calendar month, a per
annum rate of interest equal to the sum of (i) five percent (5.0%) plus (ii) the
LIBOR Rate then in effect.
 
Consolidated Amended and Restated Loan and Security Agreement
 
10

--------------------------------------------------------------------------------


 
Interest Settlement Date—shall have the meaning assigned to it in
Section 11.5(a)(iii) hereof.
 
JDI—means JDI Ultimate, LLC, a Delaware limited liability company, and its
successors and assigns.
 
JDI Junior Loan—means that certain loan entered into concurrently with the
Ultimate Loan Agreement between JDI, Borrowers and certain of the Guarantors
(specifically excluding UE Holdco, LLC and UE Member, LLC) in the original
principal amount of $10,000,000, which loan and any security interests and Liens
related thereto shall be at all times and in all respects subordinate to the
Loan and the Loan Documents, and any Lien securing any obligation hereunder and
thereunder, as and to the extent set forth in the Intercreditor Agreement.
 
Lease Revenue—means all rental payments made and to be made to any Borrower
under any Intercompany Lease.
 
Lenders— means the financial institutions, from time to time named on Schedule A
attached hereto under the heading “Lenders”, their respective successors and
permitted assigns (but not, except as expressly set forth herein, any
Participant that is not otherwise a party to this Agreement).
 
Lender Addition Agreement— means an agreement among Agent, a Lender and such
Lender’s assignee regarding their respective rights and obligations with respect
to assignment of such Lender’s interest in the Loan and other interests under
this Agreement and the other Loan Documents, in form and substance acceptable to
Agent in its sole discretion, it being agreed and understood that the consent or
approval of Borrowers shall not be required in connection with any Lender
Addition Agreement but may be obtained and shall be given by Borrowers upon
request of Agent (but only any such Lender Addition Agreement does not adversely
affect or otherwise impair any of the Borrowers in any way).
 
Leverage Ratio— means the ratio, calculated in a manner acceptable to Agent in
its Permitted Discretion, of (i) the sum of all Debt, excluding the Indebtedness
evidenced by the JDI Junior Loan and the Member Assurance Program liabilities,
of the UE Consolidated Group on a consolidated basis to (ii) such Persons’
Tangible Net Worth (as determined in accordance with GAAP) on a consolidated
basis.
 
LIBOR Rate—means, at the time of determination thereof, a variable rate of
interest equal to (a) at Agent’s election made as of the Closing Date, with
written notice to Borrowers (i) the rate described as the “London Interbank
Offered Rate” for ninety (90) days in the Money Rates section of the Wall Street
Journal, or (ii) the rate of interest determined by Agent in accordance with its
usual procedures (which determination shall be conclusive absent manifest error)
to be the London interbank offered rate for U.S. Dollars for a ninety (90) day
period based upon the information presented on Reuters Screen LIBOR01 Page as on
11:00 a.m. (London, time) on the day of determination of such LIBOR Rate,
divided by (b) a number equal to 1.00 minus the Reserve Percentage in effect on
the day of determination of such LIBOR Rate (the resulting quotient rounded
upwards, if necessary, to the nearest 1/100th of 1% per annum).  If the Reuters
Screen LIBOR01 Page (or its successor) or The Wall Street Journal ceases to
provide such quotes, a comparable replacement, as determined by Agent, may be
used by Agent.  If on any date of determination (a) more than one “London
Interbank Offered Rate” for a ninety (90) day period is published in The Wall
Street Journal, or (b) more than one London interbank offered rate for a ninety
(90) day period appears on the Reuters Screen LIBOR01 Page, the highest of such
rates will be the rate used for such day; provided, however, that at no time
shall the LIBOR Rate be less than three and three-fourths of one percent (3.75%)
per annum.
 
Consolidated Amended and Restated Loan and Security Agreement
 
11

--------------------------------------------------------------------------------


 
Lien—any interest in Property or other personal property securing an obligation
owed to, or a claim by, a Person other than the owner of the Property or other
personal property, whether such interest is based on the common law, statute or
contract, and including, but not limited to, attachments, judgments or tax liens
and the security interest or lien arising from a mortgage, Mortgage,
encumbrance, pledge, conditional sale or trust receipt or a lease, consignment
or bailment for security purposes.  The term “Lien” shall include reservations,
exceptions, encroachments, easements, rights-of-way, covenants, conditions,
restrictions, leases and other title exceptions and encumbrances affecting a
Property or other personal property.  For the purpose of this Agreement, a
Borrower shall be deemed to be the owner of any Property or other personal
property which it has acquired or holds subject to a conditional sale agreement
or other arrangement pursuant to which title to the Property or other personal
property has been retained by or vested in some other Person for security
purposes.
 
Loan— means, at any time, the aggregate principal balance of all Revolving
Advances and Protective Advances outstanding at such time.
 
Loan Costs—as defined in Section 10.2 of this Agreement.
 
Loan Documents—means, collectively, this Agreement, each Note, each Guaranty,
the Post-Closing Agreement, all Security Documents, the Intercreditor Agreement,
the Omnibus Ratification, and all assignments, instruments, certificates,
notices, requests for advances and other documents now or hereafter executed and
delivered in connection with the transactions contemplated herein.
 
Loan Servicer—as defined in Section 10.19 of this Agreement.
 
Loan Servicing Agreement—as defined in Section 10.19 of this Agreement.
 
Lodging Reservations Policies and Procedures—the policies and procedures whereby
a Member makes an Advance Reservation, Holiday Advance Reservation, Holiday
Confirmed Reservation, Space Available Reservation, or other form of reservation
(as such terms are defined in and used in the Rules and Regulations) to occupy
or use a Unit or amenity located at a related Property.
 
Maturity Date—means April 30, 2011, as the same may be extended pursuant to
Section 2.9.
 
Consolidated Amended and Restated Loan and Security Agreement
 
12

--------------------------------------------------------------------------------


 
Material Adverse Effect— means any development, event, condition, obligation,
liability or circumstance or set of events, conditions, obligations, liabilities
or circumstances or any change(s), of whatever nature (including but not limited
to the filing of, or any adverse determination or development in, any
litigation, arbitration or governmental investigation or proceeding) which: (i)
has had, or reasonably could be expected to have (as determined by Agent in its
Permitted Discretion), a material adverse effect upon or material adverse change
in (a) the legality, validity or enforceability of any Loan Document, or (b) the
validity, perfection or priority of any Lien granted to Agent under this
Agreement or any other Loan Document, or (c) the value, validity, enforceability
or collectibility of any material portion of the Collateral; (ii) has been, or
reasonably could be expected to be (as determined by Agent in its Permitted
Discretion), material and adverse to the value of any Collateral or to the
business, affairs, performance, operations, prospects, properties, assets,
liabilities or condition (financial or otherwise) of the Borrowers and the
Guarantors taken as a whole; or (iii) has materially impaired, or reasonably
could be expected to materially impair (as determined by Agent in its Permitted
Discretion), the ability of the Borrowers and the Guarantors collectively to
pay, perform or otherwise observe any of the Obligations, or to consummate the
transactions, under the Loan Documents.
 
Maximum Loan Amount—means, (i) from the Closing Date through December 31, 2009,
$110,000,000, (ii) from January 1, 2010 through June 30, 2010, $108,000,000,
(iii) from July 1, 2010 through December 31, 2010, $105,000,000, and (iv) from
January 1, 2011 through the Maturity Date (prior to any extension permitted
pursuant to Section 2.9 hereof), $100,000,000.
 
Maximum Rate—as defined in Section 2.2(f)(v) of this Agreement.
 
Member—means any member of the Clubs subject to a Club Membership Plan.  For
avoidance of doubt, a “Member” does not solely by virtue of its membership
rights in a Club, have any equity interests in any Club Entity, Ultimate
Holdings, Private Escapes, or any other Borrower or Guarantor, but is a party to
a Club Membership Agreement (as such term is defined in the applicable Club
Membership Plan) with the applicable Club granting a Membership Interest in such
Club.
 
Member Assurance Program—means the “Redemption Assurance Program” or any similar
program established under any Membership Documents (including, without
limitation, any program established in connection with the Trust Option (as
defined in the Contribution Agreement)) and supported by a Membership
Trust.  Any such Member Assurance Program, including any interest in any
Property, Borrower or Guarantor pursuant to such Membership Assurance Program,
shall be expressly subordinated to payment in full of the Loan and all
Obligations hereunder.
 
Membership Documents—as defined in Section 4.21 of this Agreement.
 
Membership Interests—means the limited membership rights granted to Members to
use the Clubs subject to the applicable Club Rules and Regulations and pursuant
to the applicable Club Membership Plans.
 
Consolidated Amended and Restated Loan and Security Agreement
 
13

--------------------------------------------------------------------------------


 
Membership Trust—means (i) that certain Delaware statutory trust created or to
be created under The Ultimate Redemption Trust Agreement in accordance with the
Club Membership Plan among Ultimate Operations, Inc., a Delaware corporation, as
Trustee, or any successor trustee, Ultimate Resort, as Settlor, and Ultimate
Resort and Ultimate Redemption Association, Inc., a Delaware non-profit
corporation, as beneficiaries, as the same may be amended, restated,
supplemented or otherwise modified from time to time, or any other similar trust
or vehicle relative to the Clubs and Club Membership Plans and (ii) any trust
established in connection with the Trust Option (as defined in the Contribution
Agreement).
 
Merger Documents—means the Certificates or Articles of Merger, and all other
documents, instruments, and agreements as necessary and reasonably required to
effectuate the transactions required and contemplated pursuant to the
consolidation plan in relation to the UR Borrowers, the PE Borrowers and their
Affiliates approved by Agent prior to the Closing Date.
 
Mortgage— means, individually and collectively, each and every mortgage, deed of
trust or other security agreement executed by a Borrower in favor of Agent or
Bahamian Collateral Agent, granting a security interest and Lien in and to each
owned Unit or other owned Property from time to time, in form and substance
acceptable to Agent in its sole discretion, as the same may hereafter be
amended, restated or modified from time to time.
 
Net Income (Loss)—means, with respect to any period, the difference between
revenues and expenses as determined in accordance with GAAP, plus the
non-refundable portion of all Deposits to the extent such amounts are not
included as revenue pursuant to GAAP; provided, however, notwithstanding
anything to the contrary in this Agreement or otherwise, Net Income (Loss) for
all purposes of this Agreement shall not include any adjustment relating to the
conversion of PE DC Members (as defined in the Contribution Agreement) and/or PE
Resigning Members (as defined in the Contribution Agreement) to the Club
Membership Plan.
 
Net Proceeds—means, in connection with the SAAC Purchase Transaction, any other
sale of equity interests of Holdings by Ultimate Holdings to a third party, any
sale of equity interests of Ultimate Holdings by Ultimate Resort to any third
party or any issuance of equity interests of Holdings or Ultimate Holdings to
any third party, cash equivalents and cash proceeds received in connection
therewith, net of reasonable out-of-pocket costs and expenses paid or incurred
in connection therewith in favor of any Person not a Company Affiliate of any
Borrower.
 
New Borrower—means each newly created wholly-owned Subsidiary of UE Member, LLC
formed to acquire Additional Property, each of which shall be organized under
the laws of the United States or a State thereof, or a foreign jurisdiction
acceptable to Agent, and each of which shall be signatory to an Assumption and
Joinder Agreement.
 
Non-Compliant Property—as defined in Section 7.25 of this Agreement.
 
Note—means, individually and collectively, one or more promissory notes,
executed by Borrowers from time to time as requested by Agent evidencing the
Loan, as the same may be amended, modified, divided, split, supplemented and/or
restated from time to time.
 
Consolidated Amended and Restated Loan and Security Agreement
 
14

--------------------------------------------------------------------------------


 
Obligations—means all indebtedness, liabilities, obligations, and
responsibilities, both financial and otherwise, to which Borrowers are subject
under any of the Loan Documents, including but not limited to all amounts due or
becoming due to Agent and/or Lenders in respect of the Loan or any of the Loan
Documents, including principal, interest, prepayment premiums, contributions,
taxes, insurance premiums, loan charges, custodial fees, reasonable attorneys’
and paralegals’ fees and expenses and other fees or expenses which are incurred
by Agent and/or Lenders or advanced to or on behalf of Borrowers by Agent and/or
Lenders, pursuant to any of the Loan Documents or in connection with Agent’s
and/or Lender’s enforcement of the prompt and complete payment and performance
by Borrowers of all indebtedness, liabilities and obligations pursuant to this
Agreement, any of the other Loan Documents, or otherwise, including, without
limitation, obligations of payment and interest that accrue after the
commencement of any proceeding under the Bankruptcy Code by or against any such
Person.
 
Omnibus Ratification—means that certain Omnibus Reaffirmation of Loan Documents
of even date herewith executed by Borrowers and each Guarantor in favor of Agent
and Bahamas Collateral Agent for the benefit of themselves and Lenders.
 
Owners—means collectively, the Ultimate Owners and PE Owners.
 
Owner’s Association—means, collectively, each non-profit established homeowner’s
or similar owner’s association established pursuant to a Declaration related to
a Resort where a Borrower owns a Unit.
 
Participant—has the meaning assigned such term in Section 10.3(b) hereof.
 
PE Owners—means individually and collectively, each of the Persons listed on
Schedule 16 attached hereto owning, directly or indirectly, as of the date
hereof, the percentage of the voting power of the classes of Voting Equity of
Private Escapes as set forth next to such Person’s name on such Schedule.
 
Permitted Debt—means: (a) purchase money Indebtedness (including Capital Leases)
relative to personal property arising after the date hereof to the extent
secured by purchase money Liens not to exceed $5,000,000 unless otherwise agreed
to by Agent in the aggregate at any time outstanding so long as such Liens do
not apply to any property of such Person other than the personal property so
acquired, and the Indebtedness secured thereby does not exceed the cost of such
personal property so acquired; (b) Indebtedness of any Borrower under the JDI
Junior Loan, (c) liabilities related to the PE Resigned Members (as defined in
the Contribution Agreement) pursuant to the terms of the Contribution Agreement
and (d) all liabilities related to the Sypris/Ito Settlement (as defined in the
Contribution Agreement).
 
Permitted Discretion—means a determination or judgment made in good faith in the
exercise of reasonable (from the perspective of a secured lender) credit or
business judgment.
 
Permitted Exceptions—means (a) any encumbrances or exceptions set forth on a
title commitment or title policy insuring Agent’s or Bahamas Collateral Agent’s
Lien for the benefit of itself and Lenders established by a Mortgage, acceptable
to Agent or Bahamas Collateral Agent, as applicable, in its sole discretion and
set forth in the applicable Mortgage; (b) Liens (other than Liens relating to
Environmental Claims or ERISA) for taxes, assessments or other governmental
charges not yet due and payable; (c) statutory Liens of landlords, carriers,
warehousemen, mechanics, materialmen and other similar liens imposed by law,
which are incurred in the ordinary course of business not more than 30 days
delinquent; (d) Liens (other than any Lien imposed by ERISA) incurred or
deposits made in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other types of social security,
statutory obligations, surety and appeal bonds, bids, leases, government
contracts, trade contracts, performance and return-of-money bonds and other
similar obligations (exclusive of obligations for the payment of borrowed
money); (e) Liens securing Indebtedness permitted by Section 7.2(g); and
(f) Liens in favor of Agent and Bahamas Collateral Agent for the benefit of
themselves and Lenders.
 
Consolidated Amended and Restated Loan and Security Agreement
 
15

--------------------------------------------------------------------------------


 
Person—means an individual, partnership, corporation, trust, unincorporated
organization, limited liability company or a government or agency or political
subdivision thereof.
 
Post-Closing Agreement—means, collectively, (i) that certain Agreement Regarding
Post-Closing Matters entered into among the Ultimate Borrowers, Ultimate Resort,
LLC, TH Holdco, LLC, UR Holdco, LLC, Ultimate Resort Club, LLC, Ultimate Resort
Elite Club, LLC, TH Member, LLC, UR Member, LLC, and Agent dated as of April 30,
2007 and (ii) that certain Agreement Regarding Post-Closing Matters entered into
among Borrowers and Agent dated as of the date hereof.
 
Private Escapes—means Private Escapes Holdings, LLC, a Delaware limited
liability company.
 
Private Escapes Borrowers—means each of the Affiliates of Private Escapes listed
in Part II of Annex A attached hereto.
 
Private Escapes Lenders—as defined in the Recitals hereto.
 
Private Escapes Loan Agreement—as defined in the Recitals hereto.
 
Property—means collectively, (i) all of Borrowers’ right, title and interest in
and to the real property disclosed on Schedule 15 attached hereto (including all
Units related thereto), plus all Additional Property, in each case for which a
Mortgage has been filed in favor of Agent, Bahamas Collateral Agent or any other
Person serving in the capacity of a collateral agent or trustee, in each case
for the benefit of itself and Lenders, (ii) all personal property used at or in
conjunction with the real property described in clause (i) above, and (iii) all
leases held by any Borrower, including the Intercompany Leases.
 
Property-Related Contract—as defined in Section 3.1(b) of this Agreement.
 
Pro Rata Share—means, with respect to matters relating to the Commitment of a
particular Lender, the percentage obtained by dividing (i) the Commitment of
that Lender by (ii) the Commitments of all Lenders; provided, however, that if
the Commitment of any Lender is terminated pursuant to the terms hereof, then
“Pro Rata Share” means the percentage obtained by dividing (x) the aggregate
amount of such Lender’s outstanding Loans related to such Commitment by (y) the
aggregate outstanding balance of the Loan, as such percentage may be adjusted by
assignments permitted pursuant to Section 10.3.
 
Consolidated Amended and Restated Loan and Security Agreement
 
16

--------------------------------------------------------------------------------


 
Protective Advance—as defined in Section 2.12 hereof.
 
Redemption Obligation—means the commercially reasonable efforts of any
applicable Club and/or Club Entity to redeem a resigning/departing Member’s
Membership Interest in accordance with the applicable Membership Documents.
 
Register—as defined in Section 2.2(c) of this Agreement.
 
Related Transactions—means execution, delivery and consummation of the
transactions contemplated by the Contribution Agreement and Merger Documents.
 
Repayment Amount—means, with respect to the disposition of any owned real
Property, (a) until such time as the then outstanding principal balance of the
Loan is equal to or less than sixty-five percent (65%) of the Appraised Value of
all owned Property encumbered by a Mortgage from a Borrower in favor of Agent or
Bahamas Collateral Agent (the “Advance Rate Reduction Event”) one hundred
percent (100%) of the net proceeds of the sale of such Property, and
(b) following the Advance Rate Reduction Event, (i) at all times that the then
outstanding principal balance of the Loan is equal to or greater than Fifty
Million Dollars ($50,000,000), one hundred percent (100%) of the aggregate
amount of all advances with respect to the relevant Property under the Ultimate
Loan Agreement or the Private Escapes Loan Agreement, as applicable, as set
forth in the most recent certificate evidencing the Borrowing Base, and (ii) at
all times that the then outstanding principal balance of the Loan is less than
Fifty Million Dollars ($50,000,000), one hundred twenty-five percent (125%) of
the aggregate amount of all advances with respect to the relevant Property under
the Ultimate Loan Agreement or the Private Escapes Loan Agreement, as
applicable, as set forth in the most recent certificate evidencing the Borrowing
Base.
 
Requisite Lenders—means with respect to matters relating to Lenders, Lenders
holding or being responsible for 51% or more of the sum of all outstanding
Loans.
 
Resorts—means, collectively, all resorts, residential subdivisions or similar
developments approved from time to time by Agent in its Permitted Discretion
where a Unit owned by a Borrower is located and included within the Club(s) for
use by applicable Members from time to time, together with all improvements now
or hereafter located thereon including all Resort Facilities, Common Areas,
Common Elements, Common Furnishings, facilities, roadways, easements, equipment
and all other appurtenances thereunto belonging.
 
Resort Facilities—means those facilities and amenities at a Resort that are
available for use by owners of Units in such Resort and such other persons as
may be permitted under the applicable Declaration, including, without
limitation, the Common Areas, Common Elements, and Common Furnishings.
 
Revolving Advance—as defined in Section 2.1 of this Agreement, and including any
Subsequent Revolving Advance.
 
Rules and Regulations—means those certain Rules and Regulations for the Clubs,
establishing the rules and regulations governing a Member’s use rights of a Unit
or Resort Facilities in accordance with the applicable Club Membership Plan,
copies of which are attached hereto as Schedule 4, as the same may be amended
and modified from time to time in accordance with the terms of this Agreement.
 
Consolidated Amended and Restated Loan and Security Agreement
 
17

--------------------------------------------------------------------------------


 
SAAC Purchase Transaction—means, individually and collectively, any purchase of
outstanding membership interests of Holdings from Ultimate Holdings or any
Company Affiliate of Ultimate Holdings by Secure America Acquisition
Corporation, a Delaware corporation (“SAAC”), or any Affiliate of SAAC in a
transaction or a series of related transactions.
 
Security—shall have the same meaning as in Section 2(1) of the Securities Act of
1933, as amended.
 
Security Documents—means this Agreement, the Indemnity Agreement, the Assignment
of Property-Related Contracts, each Mortgage, each Assignment of Ownership
Interest, the Trademark Security Agreement, the Guarantor Security Agreement,
any deposit account control agreement, and each other agreement pursuant to
which a Lien is now or hereafter granted in favor of Agent, for its benefit and
the benefit of the Lenders.
 
Settlement Date—shall have the meaning assigned to it in Section 11.5(a)(ii)
hereof.
 
Six-Month Debt Service—means, as of the last day of any calendar month, an
amount equal to six (6) months’ Debt Service on the then-outstanding
Indebtedness of Borrowers to Agent and Lenders under the Loan.  For the
avoidance of doubt, the Indebtedness evidenced by the JDI Junior Loan shall not
be included in the calculations of Six Months Debt Service.
 
Subsequent Revolving Advance—shall have the meaning assigned to it in Section 6
hereof.
 
Subsidiaries—means, (i) as to Borrowers, any Person in which more than fifty
percent (50%) of all equity, membership, partnership or other ownership
interests is owned directly or indirectly by one or more Borrowers or one or
more Subsidiaries of Borrowers, and (ii) as to any other Person, any Person in
which more than fifty percent (50%) of all equity, membership, partnership or
other ownership interests is owned directly or indirectly by such Person or by
one or more of such Person’s Subsidiaries.
 
Substituted Property—as defined in Section 3.15 of this Agreement.
 
Tangible Net Worth— means, for any Person, such Person’s assets (including real
property assets valued at the appraised value, so long as the appraisal is
acceptable to Lender and is not more than two years old) minus liabilities
determined in accordance with GAAP, but without giving effect to amounts due
under the terms of the JDI Junior Loan or the Member Assurance Program.
 
Trademark Security Agreement—means that certain Amended and Restated Trademark
Security Agreement dated as of the date hereof, executed by Ultimate Resort,
Ultimate Holdings and Private Escapes in favor of Agent, as the same may be
amended, restated or otherwise modified from time to time.
 
Consolidated Amended and Restated Loan and Security Agreement
 
18

--------------------------------------------------------------------------------


 
UE Consolidated Group— means, collectively, Ultimate Resort, Ultimate Holdings,
Holdings and each of their Subsidiaries.
 
Ultimate Loan Agreement—as defined in the Recitals hereto.
 
Ultimate Borrowers— means each of the Affiliates of Ultimate Holdings listed in
Part I of Annex A attached hereto.
 
Ultimate Guarantors—means each Person listed on Part IV of Annex A attached
hereto.
 
Ultimate Holdings—means Ultimate Resort Holdings, LLC, a Delaware limited
liability company.
 
Ultimate Owners— means individually and collectively, each of the Persons listed
on Schedule 16 attached hereto owning, directly or indirectly, as of the date
hereof, the percentage of the voting power of the classes of Voting Equity of
Ultimate Holdings as set forth next to such Person’s name on such Schedule.
 
Ultimate Resort—means Ultimate Resort, LLC, a Florida limited liability company.
 
Uniform Commercial Code—means the Uniform Commercial Code as adopted in the
State of Maryland, or as applicable, any State where any personal property
Collateral is located, from time to time.
 
Unit—means a residential condominium, town home, cooperative or single family
residence owned or leased by a Borrower in a Resort for the purpose of providing
use and occupancy rights and benefits to Members in accordance with the Club
Membership Plans.
 
Voting Equity—means Securities of any class or classes of a corporation the
holders of which are ordinarily, in the absence of contingencies, entitled to
elect a majority of the corporate directors (or Persons performing similar
functions) of such corporation or, in the case of a Person which is not a
corporation, Securities or similar equity or partnership interests which entitle
the holder thereof to elect, select or control the management or policies of
such Person.
 
1.2           Directly or Indirectly.  Where any provision in this Agreement
refers to action to be taken by any Person, or which such Person is prohibited
from taking, such provisions shall be applicable whether such action is taken
directly or indirectly by such Person.
 
1.3           Headings.  Section headings have been inserted in this Agreement
as a matter of convenience of reference only; such section headings are not a
part of this Agreement and shall not be used in the interpretation of this
Agreement.
 
Consolidated Amended and Restated Loan and Security Agreement
 
19

--------------------------------------------------------------------------------


 
1.4           Accounting Principles.  Where the character or amount of any asset
or liability or item of income or expense is required to be determined or any
consolidation or other accounting computation is required to be made for the
purposes of this Agreement, the same shall be determined or made in accordance
with GAAP.
 
1.5           Other Definition Provisions.  References to “Sections” shall be to
Sections of this Agreement unless otherwise specifically provided.  For purposes
hereof, “including” is not limiting and “or” is not exclusive.  All capitalized
terms defined in the Uniform Commercial Code and not otherwise defined herein
shall have the respective meanings provided for in the Uniform Commercial
Code.  Any of the terms defined herein may, unless the context otherwise
requires, be used in the singular or the plural depending upon the
reference.  All references to statutes and related regulations shall include any
amendments of same and any successor statutes and regulations.
 
2.
ADVANCES AND LOAN

 
2.1           Terms of the Loan.
 
(a)           Revolving Advances.  Each Lender severally may, pursuant to the
terms of this Agreement and subject to the satisfaction of the conditions
precedent in Article 5 of this Agreement in the case of the Initial Revolving
Advance hereunder, or Article 6 of this Agreement for each Subsequent Revolving
Advance (as the case may be), make its Pro Rata Share of one or more advances
(individually a “Revolving Advance” and collectively the “Revolving Advances”)
to Borrowers under the Loan, and Agent shall cause the same to be made, from
time to time during the Availability Period, provided that
 
(i)           no Revolving Advance shall be made
 
(A)           unless the applicable conditions precedent, set forth in Articles
5 and 6 hereof, have been satisfied or waived in writing;
 
(B)           if a Default or Event of Default shall then exist; and
 
(C)           unless Agent determines in its sole discretion to make such
Revolving Advance;
 
(ii)           no Revolving Advance shall be made, with respect to the financing
of the Acquisition Purchase Price or other approved costs and expenses related
to any Property
 
(A)           unless the proceeds thereof are to be used to pay or reimburse a
Borrower for a portion of the applicable Acquisition Purchase Price or other
costs and expenses approved by Agent in its sole discretion;
 
Consolidated Amended and Restated Loan and Security Agreement
 
20

--------------------------------------------------------------------------------


 
(B)           unless the original principal amount of all outstanding Revolving
Advances, including such Revolving Advance, shall not exceed the Borrowing Base;
 
(C)           unless such Revolving Advance shall be disbursed either (1)
concurrently with the consummation of the closing of the applicable Acquisition
Contract, or (2) on such other date as shall be mutually agreed upon by
Borrowers and Agent;
 
(D)           in the case of a Revolving Advance to pay the Acquisition Purchase
Price for any Property, unless such Revolving Advance (other than the Initial
Revolving Advance made hereunder) shall be sent directly to a nationally
recognized title company acceptable to Agent, subject to closing and escrow
conditions in writing between Agent and such title company acceptable to Agent;
 
(E)           if the proceeds of such Revolving Advance are being used to
finance a portion of an Acquisition Purchase Price for any Property, unless
Agent has received evidence satisfactory to Agent that the applicable Borrower
has funded the remaining portion of the Acquisition Purchase Price not being
paid with the proceeds of such Revolving Advance;
 
(F)           in the case of any Subsequent Revolving Advance, unless, after
making such Subsequent Revolving Advance, the Revolving Advances made to finance
the Acquisition Purchase Price with respect to all Property located outside the
fifty United States is not greater than fifty percent (50%) of the aggregate
outstanding balance of all Revolving Advances unless otherwise agreed to by
Agent; and
 
(G)           in the case of any Subsequent Revolving Advance, unless the
original principal amount of such Subsequent Revolving Advance shall not exceed
the lesser of (1) sixty-five percent (65%) of the Acquisition Purchase Price of
the applicable Property to be purchased with such Subsequent Revolving Advance
or (2) sixty-five percent (65%) of the Appraised Value of such Property;
 
(iii)           Subject to compliance with Section 2.3(e) hereof, the aggregate
outstanding principal balance of the Loan shall not exceed the Maximum Loan
Amount, and on the date of the making of any Subsequent Revolving Advance and
after giving effect thereto, the aggregate outstanding principal balance of all
Revolving Advances made hereunder shall not exceed the Borrowing Base;
 
(iv)           Agent shall have received a written request for the Revolving
Advance in the form attached hereto as Exhibit C or Exhibit D, as applicable;
 
Consolidated Amended and Restated Loan and Security Agreement
 
21

--------------------------------------------------------------------------------


 
(v)           unless otherwise agreed to by Agent in its sole discretion, each
Revolving Advance shall be in a principal amount of not less than $500,000
(provided, if less than $500,000 remains available under the Borrowing Base, the
amount of the Revolving Advance may equal the balance of the amount under the
Borrowing Base then remaining);
 
(vi)          no more than six (6) Revolving Advances shall be made in any
calendar month, unless otherwise agreed to by Agent.  For each Revolving Advance
in any calendar month in excess of six (6), such Revolving Advance shall be
subject to an additional fee of $5,000; and
 
(vii)         the Pro Rata Share of the Revolving Advances of such Lender shall
not at any time exceed its separate Commitment.
 
The Loan is a revolving credit facility, and Borrowers shall be permitted,
subject to the terms of this Agreement (including, without limitation, Section
2.1(a)(i)(C) and Section 2.1(b)), to reborrow amounts repaid and applied to
reduce the Loan.  The obligations of the Lenders hereunder shall be several, and
not joint or joint and several, up to the amount of the respective Commitments.
 
(b)           Initial Revolving Advance.  Lenders agree to make a Revolving
Advance to Borrowers on the Closing Date in an amount mutually agreeable to
Lenders and Borrowers (the “Initial Revolving Advance”).  Notwithstanding
anything to the contrary herein, Lenders shall not make any additional Revolving
Advance to Borrowers after the Initial Revolving Advance until all appraisals
ordered by Agent prior to the Closing Date have been received and approved by
Agent.  Thereafter, pursuant to Section 2.1(a)(i)(C), at no time shall Agent be
obligated to make any Subsequent Revolving Advance unless Agent determines in
its sole discretion to make such Subsequent Revolving Advance.
 
(c)           Subsequent Revolving Advances.  Agent shall, within five (5)
Business Days of Agent’s receipt of a request for a Subsequent Revolving Advance
in the form attached hereto as Exhibit D, deliver notice to Borrowers whether or
not Agent has approved the applicable Additional Property, subject to the
satisfaction of all conditions to making a Subsequent Revolving Advance in
connection therewith set forth in Article 6 hereof.  Failure by Agent to deliver
such notification to Borrowers within such five (5) Business Day period shall be
deemed as a rejection by Agent and Lenders to making such requested Subsequent
Revolving Advance, but shall not preclude Borrowers from making another request
for a Revolving Advance for the same or a similar Additional Property.
 
(d)           Payments.  The Loan shall be payable in the manner set forth in
Section 2.3 of this Agreement.  The Loan shall be due and payable on the
Maturity Date, subject to earlier prepayment as provided in Section 2.3,
Section 3.5, Section 3.6 hereof or Article 8 or as otherwise provided herein or
in any other Loan Document, together with any accrued interest thereon then
remaining unpaid and any other unpaid amounts outstanding under this Agreement
or any Note or under any of the other Loan Documents.  The Initial Revolving
Advance shall be disbursed on terms and conditions set forth in Article 5 of
this Agreement, and each Subsequent Revolving Advance hereunder shall be
disbursed by each Lender in the manner set forth in Articles 6 and 11 of this
Agreement.
 
Consolidated Amended and Restated Loan and Security Agreement
 
22

--------------------------------------------------------------------------------



2.2           The Loan; Rate of Interest; Receipt of Payments.
 
(a)           Loan Maturity  The aggregate outstanding amount of the Loan, all
other amounts outstanding pursuant to this Agreement, and all other Obligations
pursuant to this Agreement shall be due and payable in full, if not earlier in
accordance with this Agreement, on the Maturity Date.
 
(b)           Evidence of Loans.
 
(i)           Lender Records.  Agent shall maintain, in accordance with its
usual practice, true, correct and complete electronic or written records
evidencing the indebtedness and obligations owed by Borrowers to each Lender
resulting from such Lender’s Pro Rata Share of the Loan made to Borrowers from
time to time, including without limitation, the amounts of principal and
interest payable and paid to such Lender from time to time under this Agreement.
 
(ii)           Agent Records.  Agent shall maintain true, correct and complete
electronic or written records in which it will record (i) the amount of the
Loan, (ii) the amount of any principal and/or interest due and payable and/or to
become due and payable from Borrowers and payable to each Lender hereunder and
(iii) all amounts received by Agent hereunder from Borrowers and each Lender’s
share thereof.
 
(c)           Evidence of Indebtedness.  The entries made in the electronic or
written records maintained pursuant to subsection (b) of this Section 2.2 (the
“Register”) shall, absent manifest error, be prima facie evidence of the
existence and amounts of the obligations and indebtedness therein recorded;
provided, however, that the failure of Agent to maintain such records or any
error therein shall not in any manner affect the obligations of Borrowers to
repay the correct amounts owed pursuant to the Loan, including all Obligations
in accordance with the terms of this Agreement and all other Loan
Documents.  The Register shall be subject to the terms of Section 10.3(c)
hereof.
 
(d)           Monthly Statements.  Agent will account to Borrowers monthly with
a written statement of the outstanding balance of principal of and accrued and
unpaid interest under the Loan and any charges and payments made pursuant to
this Agreement, provided, however, that the failure of Agent to provide such
written statement shall not constitute a default or breach by Agent of this
Agreement or any other Loan Document and in the absence of manifest error, such
accounting rendered by Agent shall be deemed final, binding and conclusive
unless Agent is notified by Borrowers in writing to the contrary within thirty
(30) calendar days of receipt of each accounting, which notice shall be deemed
an objection only to items specifically objected to therein.
 
Consolidated Amended and Restated Loan and Security Agreement
 
23

--------------------------------------------------------------------------------


 
(e)           Notes.  Each Borrower agrees that:
 
(i)           upon written notice by Agent to Borrowers that a promissory note
or other evidence of indebtedness is requested by Agent (for itself or on behalf
of any Lender) to evidence the Loan and other Obligations owing or payable to,
or to be made by, such Lender, Borrowers shall promptly (and in any event within
ten (10) Business Days of any such request) execute and deliver to Agent an
appropriate promissory note or notes in form and substance reasonably acceptable
to Agent and Borrowers and substantially in the form of Exhibit E attached
hereto, payable to the order of Agent (or such Lender, as applicable) in a
principal amount equal to the amount of the Loan owing or payable to Agent (or
such Lender, as applicable);
 
(ii)           all references to Notes in the Loan Documents shall mean Notes,
if any, to the extent issued (and not returned to the Borrowers for
cancellation) hereunder, as the same may be amended, modified, divided,
supplemented and/or restated from time to time; and
 
(iii)           upon Agent’s written request (for itself, or on behalf of any
Lender), and in any event within ten (10) Business Days of any such request,
Borrowers shall execute and deliver to Agent new Notes (on substantially the
same terms and in substantially the same form) and/or divide the Notes in
exchange for then existing Notes in such smaller amounts or denominations as
Agent shall specify in its sole and absolute discretion; provided that the
aggregate principal amount of such new Notes shall not exceed the aggregate
principal amount of the Notes outstanding at the time such request is made; and
provided, further, that such Notes that are to be replaced shall then be deemed
no longer outstanding hereunder and replaced by such new Notes and returned to
the Borrowers within a reasonable period of time after Agent’s receipt of the
replacement Notes.
 
(f)           Rate of Interest.
 
(i)           Interest shall accrue on the Loan at a rate per annum equal to the
Interest Rate as more particularly provided for in this clause (f), and shall be
due monthly in arrears on the first day of the month following the month in
respect of which such interest accrued, provided that all accrued and unpaid
interest on the Maturity Date shall be due on the Maturity Date, subject to
earlier prepayment as provided herein or in any other Loan Document.  Interest
shall be paid as provided in Section 2.3(a)(i) of this Agreement.
 
(ii)           Interest shall be calculated under this clause (f) on the basis
of actual days elapsed over a period of a 360 day year.
 
(iii)           The Loan shall bear interest as of the date of such Lender’s
wiring of funds thereof through the date of the receipt by Agent of the
repayment of the Loan (if the repayment of all or any portion of the Loan is
received by Agent later than 1:00 pm, Eastern time, then interest accrual
thereon shall be through the next Business Day following such receipt).  After
the occurrence of any Event of Default or after the Maturity Date (if the
aggregate principal balance of the Loan and any other sums due under any
Security Document or Loan Document is not paid in full on the Maturity Date),
the Loan will bear interest at the Default Rate.
 
Consolidated Amended and Restated Loan and Security Agreement
 
24

--------------------------------------------------------------------------------


 
(iv)           Whenever, subsequent to the date of this Agreement, the LIBOR
Rate is increased or decreased, the Interest Rate shall be similarly changed
without notice or demand of any kind by an amount equal to the amount of such
change in the LIBOR Rate on the day of such change (subject to the Maximum
Rate).
 
(v)           Borrowers, Agent and Lenders intend to comply at all times with
applicable usury laws.  All agreements between Borrowers, Agent and Lenders,
whether now existing or hereafter arising and whether written or oral, are
hereby limited so that in no contingency, whether by reason of demand or
acceleration of the maturity of any Loan or otherwise, shall the interest
contracted for, charged, received, paid or agreed to be paid to Agent and/or
Lenders exceed the maximum amount permissible under Applicable Law (the “Maximum
Rate”).  Agent and Lenders may, in determining the Maximum Rate in effect from
time to time, take advantage of any law, rule or regulation in effect from time
to time available to Agent and/or Lenders which exempts Agent and/or any Lender
from any limit upon the rate of interest it may charge or grants to Agent and
Lenders the right to charge a higher rate of interest than that otherwise
permitted by Applicable Law.  If, from any circumstance whatsoever, interest
would otherwise be payable to Agent and/or Lenders in excess of the Maximum
Rate, the interest payable to Agent and Lenders shall be reduced to the Maximum
Rate; and if from any circumstance Agent and/or any Lender shall ever receive
anything of value deemed interest by Applicable Law in excess of the Maximum
Rate, an amount equal to any excessive interest shall be applied to the
reduction of the principal of the Loan and not to the payment of interest, or if
such excessive interest exceeds the unpaid balance of principal of the Loan,
such excess shall be refunded to Borrowers.  All interest paid or agreed to be
paid to Agent and/or Lenders shall, to the extent permitted by Applicable Law,
be amortized, prorated, allocated and spread throughout the full period until
payment in full of the principal so that the interest on the Loan for such full
period shall not exceed the Maximum Rate.  Borrowers agree that in determining
whether or not any interest payment under the Security Documents or other Loan
Documents exceeds the Maximum Rate, any non-principal payment (except payments
specifically described in the Security Documents as “interest”) shall, to the
maximum extent not prohibited by law, be an expense, fee or premium rather than
interest.  Agent and Lenders hereby expressly disclaim any intent to contract
for, charge or receive interest in an amount which exceeds the Maximum
Rate.  The provisions of this Agreement, the Notes, and all other Security
Documents and Loan Documents are hereby modified to the extent necessary to
conform to the limitations and provisions of this paragraph, and this paragraph
shall govern over all other provisions in any document or agreement now or
hereafter existing.  This paragraph shall never be superseded or waived unless
there is a written document executed by Agent, Lenders and Borrowers, expressly
declaring the usury limitation set forth in this paragraph to be null and void,
and no other method or language shall be effective to supersede or waive this
paragraph.
 
Consolidated Amended and Restated Loan and Security Agreement
 
 
25

--------------------------------------------------------------------------------

 
 
(vi)           If any change in any, or imposition of any new, Applicable Law,
whether or not having the force of law, including, without limitation, the
imposition of any reserve and/or special deposit requirement, results in or
causes any Lender to be subject to any (i) tax, levy, impost, charge, fee, duty,
deduction or withholding of any kind whatsoever (other than any tax imposed upon
the total net income of such Lender), (ii) increase in the cost to such Lender
of maintaining the Loan at the Interest Rate based upon the LIBOR Rate or (iii)
reduction in the amount of principal or interest receivable by such Lender in
respect of the Loan bearing interest at the LIBOR Rate, then Borrowers shall
(y) pay to Agent, for the benefit of Lenders, within 10 days after receipt of a
notice from Agent, an amount equal to such increased cost or reduced amount and
(z) have the right to request that such Loan be converted to a Loan bearing
interest at a comparable interest rate based upon a prime based rate of interest
determined by Agent.
 
(vii)           If any change in any, or imposition of any new, Applicable Law,
whether or not having the force of law, including, without limitation, the
imposition of any reserve and/or special deposit requirement, results in or
causes it to be unlawful for any Lender to make, maintain or fund its share of
the Loan at the LIBOR Rate, then, upon the occurrence of such event, such Lender
shall notify Agent and Agent shall notify Borrowers thereof and thereupon such
Loan, unless then repaid in full, automatically shall convert to a Loan bearing
interest at a comparable interest rate based upon a prime based rate of interest
determined by Agent in its Permitted Discretion.
 
(g)           Interest and Other Payments Due on Holidays.  If any payment due
on, or with respect to, this Agreement, the Notes or any other Security Document
or Loan Document shall fall due on a day other than a Business Day, then such
payment shall be made on the 1st Business Day following the day on which such
payment shall have so fallen due; provided that if all or any portion of such
payment shall consist of a payment of interest, for purposes of calculating such
interest, such payment shall be deemed to have been originally due on such first
following Business Day, and such interest shall accrue and be payable to (but
not including, subject to clause (h) below) the actual date of payment.
 
(h)           Application of Payments Received after 3:00 pm.  Any payment
actually received by Agent at or before 3:00 pm, Eastern time, by federal funds
wire transfer on any Business Day, shall be deemed to have been received by
Agent on such day.  Any payment actually received by Agent after 3:00 pm,
Eastern time, by federal funds wire transfer on any Business Day, shall be
deemed to have been received on the next following Business Day.  All payments
received by Agent on a day other than a Business Day, or in a manner other than
by federal funds wire transfer, shall be deemed to have been received by Agent
on the Business Day such amounts actually become available to Agent prior to
3:00 pm, Eastern time in immediately available funds.
 
2.3           Mandatory Prepayments of Loan; Voluntary Prepayments of Loan.
 
(a)           Mandatory Prepayments.
 
(i)           All payments delivered to Agent, other than (A) as set forth in
Section 2.3(a)(ii)(A) and Section 2.3(e) hereof and (B) proceeds arising from
the sale of Collateral more particularly set forth in Section 8.2(c) hereof, in
good, immediately available funds in legal tender of the United States of
America, shall be applied to the Obligations by Agent and Lenders as follows:
 
Consolidated Amended and Restated Loan and Security Agreement
 
26

--------------------------------------------------------------------------------


 
first, towards the payment of fees due Agent or any Lender pursuant to the terms
of this Agreement and any other fees, costs and expenses due Agent or any Lender
pursuant to Section 10.2 of this Agreement,
 
second, to pay the outstanding amount of any Protective Advances,
 
third, towards the payment of accrued and unpaid interest under this Agreement
in respect of the Loan,
 
fourth, to the payment of the principal of the Loan, and
 
fifth, towards the payment of all other Obligations in any manner determined by
Agent in its discretion.
 
Interest accrued on the Loan in respect of any month shall be due and payable
on, and shall be paid by Borrowers no later than, the first Business Day of the
following calendar month.
 
(ii)           Subject to all other terms and provisions of this Agreement
 
(A)           In the event any Borrower sells or otherwise disposes of any owned
Property, such Borrower shall pay to Agent the applicable Repayment Amount for
such Property; plus the amount, if any, owed by Borrowers pursuant to Section
2.3(d) after giving effect to the removal of such Property from the Borrowing
Base (if applicable), and Agent shall apply such payments in accordance with the
provisions set forth in Section 2.3(a)(i) hereof; provided, further, that if a
Default or an Event of Default exists, such Borrower shall repay the Loan in an
amount equal to the sum of (y) one hundred percent (100%) of the net proceeds
from the disposition of such Property plus (z) the amount, if any, owed by
Borrowers pursuant to Section 2.3(d) after giving effect to such sale.
 
(B)           Any repayments under this Section 2.3(a)(ii) shall be made
promptly but in no event more than one (1) Business Day following receipt of the
net proceeds of such sale, and until the date on which Agent receives such
payment, such proceeds shall be held in trust for Agent and Lenders.  Following
any such repayment, Agent agrees to promptly release its security interest in
such Property and to promptly execute and deliver to Borrowers all releases,
forms, agreements, filings, and other items necessary to evidence such release.
For purposes of this Section 2.3(a)(ii), “net proceeds” means gross proceeds
less the reasonable third-party costs of such sales or other disposition
(including, without limitation, customary brokerage fees, reasonable attorney’s
fees, taxes or reserves for taxes payable as a result of such sale, and other
transaction costs and expenses).
 
Consolidated Amended and Restated Loan and Security Agreement
 
27

--------------------------------------------------------------------------------


 
(b)           No Offset.  Notwithstanding any other term or provision contained
in this Agreement, Borrowers’ payment obligations are absolute and
unconditional.  Borrowers hereby waive (i) demand, presentment, protest and (ii)
any rights of rescission, setoff, or recoupment, with respect to any and all
instruments and/or Loan Documents.

(c)           Voluntary Prepayments.  Borrowers may prepay the Loan in whole,
but not in part, and terminate this Agreement (a “Voluntary Termination”) at any
time prior to the Maturity Date by providing Agent with written notice (the
“Termination Notice”) at least thirty (30) calendar days prior to the specific
date upon which Borrowers intend to pay all of the Obligations due under the
Loan in full (the “Termination Date”).  After receipt of the Termination Notice,
all of the Obligations shall be immediately due and payable upon the earlier of
the Maturity Date or the Termination Date, as applicable.  If, in connection
with a Voluntary Termination, Borrowers do not pay and perform all Obligations
on the Termination Date, such occurrence shall not be deemed an Event of Default
(in the absence of any other Event of Default), and Borrowers may subsequently
terminate this Agreement only upon delivering to Agent a new Termination Notice
and complying with all of the terms of this Section 2.3(c).  Notwithstanding the
foregoing, Borrowers shall have the right to voluntarily prepay any part of the
Loan at any time.
 
(d)           Borrowing Base.  If on any date the aggregate original principal
amount of the Loan shall exceed the Borrowing Base on such date, Borrowers shall
promptly pay the amount of such excess to Agent together with interest accrued
thereon to (but not including) the date of such payment, and such amounts shall
be applied by Agent when received in good, collected funds as set forth in
clauses second and third of Section 2.3(a)(i) hereof.  If the outstanding
principal amount of the Loan shall at any time exceed the Maximum Loan Amount,
Borrowers shall promptly pay the amount of such excess to Agent together with
interest accrued thereon to (but not including) the date of such payment and
such amounts shall be applied by Agent when received in good, collected funds as
set forth in clauses second and third of Section 2.3(a)(i) hereof.
 
(e)           Minimum Amortization. Notwithstanding anything to the contrary in
this Agreement, (i) on December 31, 2009, Borrowers shall pay to Lenders a cash
amount (to be applied in accordance with Section 2.3(a)(i) hereof) equal to
$2,000,000, (ii) on June 30, 2010, Borrowers shall pay to Lenders a cash amount
(to be applied in accordance with Section 2.3(a)(i) hereof) equal to $3,000,000
and (iii) on December 31, 2010, Borrowers shall pay to Lender a cash amount (to
be applied in accordance with Section 2.3(a)(i) hereof) equal to
$5,000,000.  Additionally, notwithstanding anything to the contrary in this
Agreement, to the extent that Borrowers have exercised one or both extension
options set forth in Section 2.9 hereof in accordance with the terms thereof,
(i) on June 30, 2011, Borrowers shall pay to Lenders a cash amount (to be
applied in accordance with Section 2.3(a)(i) hereof) equal to $5,000,000, (ii)
on December 31, 2011, Borrowers shall pay to Lender a cash amount (to be applied
in accordance with Section 2.3(a)(i) hereof) equal to $5,000,000, (iii) on June
30, 2012, Borrowers shall pay to Lenders a cash amount (to be applied in
accordance with Section 2.3(a)(i) hereof) equal to $5,000,000, and (iv) on
December 31, 2012, Borrowers shall pay to Lenders a cash amount (to be applied
in accordance with Section 2.3(a)(i) hereof) equal to $5,000,000.  Agent and
Lenders shall have no obligation to release any Liens on any Collateral in
connection with such payments.  Each such payment shall immediately result in a
corresponding permanent reduction in the Maximum Loan Amount.  Upon receipt of
payment of any Repayment Amount, insurance proceeds, Condemnation Compensation
or mandatory prepayment pursuant to Section 2.3(f) to be credited toward payment
of principal of the Loan pursuant to Section 2.3(a)(i) hereof, Agent shall
credit the amount actually received to the next scheduled required amortization
payment(s) described above.  In the event that, as of the end of each such
amortization period described above, the Repayment Amount(s), insurance
proceeds, Condemnation Compensation and/or mandatory prepayments pursuant to
Section 2.3(f) actually collected by Agent through the end of such amortization
period is not sufficient to satisfy the amount of principal reduction payable by
Borrower to Agent and Lenders through the end of such amortization period,
Borrower shall pay to Agent such difference.  In the event that, as of the end
of each such amortization period, the Repayment Amounts, insurance proceeds,
Condemnation Compensation and mandatory prepayments pursuant to Section 2.3(f)
collected by Agent during such amortization period are in excess of the amount
necessary to satisfy the required principal reduction payments to be made by
Borrower through such amortization period, the excess amount of such payments
shall be applied to the next succeeding principal payment described above.
 
Consolidated Amended and Restated Loan and Security Agreement
 
 
28

--------------------------------------------------------------------------------

 
 
(f)           SAAC Purchase Transaction; Other Equity Sales or
Issuances.  Notwithstanding anything to the contrary in this Agreement, within
one (1) Business Day following consummation of the SAAC Purchase Transaction,
any other sale of equity interests of Holdings by Ultimate Holdings to a third
party, any sale of equity interests of Ultimate Holdings by Ultimate Resort to
any third party or any issuance of equity interests of Holdings or Ultimate
Holdings to any third party, Borrowers shall prepay the Loan in an amount equal
to the greater of (i) twenty-five percent (25%) of the Net Proceeds of the SAAC
Purchase Transaction or such other sale or issuance of equity interests of
Holdings paid to Holdings, Ultimate Holdings and/or any Company Affiliate of
Ultimate Holdings, as applicable and (ii) $5,000,000; provided, that in no event
shall the amount prepaid pursuant to this Section 2.3(f) exceed the amount
required to be paid as of the date of such prepayment to reduce the principal
balance of the Loan to an amount equal to sixty-five percent (65%) of the
Appraised Value of all owned Property encumbered by a Mortgage from a Borrower
in favor of Agent or Bahamas Collateral Agent.  Any amounts paid pursuant to
this Section 2.3(f) shall be applied to the principal balance of the Loan
notwithstanding the provisions of Section 2.3(a) above.
 
2.4           Intentionally Omitted.


2.5           Exit Fee.  Upon the earlier of (i) the Maturity Date, or (ii) the
date which (A) Borrowers terminate the Loan and this Agreement under Section
2.3(c) hereof, (B) Agent demands or Borrowers are otherwise required to make
payment in full of the Obligations following the occurrence of an Event of
Default, (C) a voluntary or involuntary Change in Management occurs, (D) any
other voluntary or involuntary prepayment of the Obligations (other than a
partial prepayment under Section 2.3(c) hereof or application of Repayment
Amounts, insurance proceeds and/or Condemnation Compensation as contemplated
herein) by Borrowers or any other Person occurs, whether by virtue of Agent’s
exercising its remedies or otherwise, (E) Agent accelerates the Loan or makes
any demand for payment of the Obligations, or (F) any payment or reduction of
the outstanding balance of the Loan is made during a bankruptcy, reorganization
or other proceeding or is made pursuant to any plan of reorganization or
liquidation or any law providing relief to debtors ((i) and (ii) collectively,
the “Exit Fee Date”), then, on or before the Exit Fee Date Borrower shall pay to
Agent, as additional interest and not as a penalty, an exit fee in an amount
equal to $1,650,000, which represents one and one-half of one percent (1.5%) of
$110,000,000 (the “Exit Fee”).
 
Consolidated Amended and Restated Loan and Security Agreement
 
 
29

--------------------------------------------------------------------------------

 
 
2.6           Intentionally Omitted.

 
2.7           Computation of Fees; Lawful Limits.  All fees hereunder shall be
computed on the basis of a year of 360 days and for the actual number of days
elapsed in each calculation period, as applicable.  In no contingency or event
whatsoever, whether by reason of acceleration or otherwise, shall the interest
and other charges paid or agreed to be paid to Lenders for the use, forbearance
or detention of money hereunder exceed the maximum rate permissible under
Applicable Law which a court of competent jurisdiction shall, in a final
determination, deem applicable hereto.  If, due to any circumstance whatsoever,
fulfillment of any provision hereof, at the time performance of such provision
shall be due, shall exceed any such limit, then, the obligation to be so
fulfilled shall be reduced to such lawful limit, and, if Lenders shall have
received interest or any other charges of any kind which might be deemed to be
interest under Applicable Law in excess of the maximum lawful rate, then such
excess shall be applied first to any unpaid fees and charges hereunder, then to
unpaid principal balance owed by Borrowers hereunder, and if the then remaining
excess interest is greater than the previously unpaid principal balance, Lenders
shall promptly refund such excess amount to Borrowers and the provisions hereof
shall be deemed amended to provide for such permissible rate.  The terms and
provisions of this Section 2.7 shall control to the extent any other provision
of any Loan Document is inconsistent herewith.
 
2.8           Intentionally Omitted.
 
2.9           Extension Term.
 
 Borrowers may request that Agent and Lenders extend the Maturity Date for two
(2) additional twelve (12) calendar month periods in accordance with the
requirements below.  Such extension requests shall be granted to Borrowers upon
the satisfaction of the following conditions:  (a) Borrowers shall have
delivered to Agent a written request to extend the Maturity Date at least sixty
(60), but not more than ninety (90) calendar days, prior to the expiration of
the then-effective Maturity Date; (b) Borrowers shall have delivered to Agent,
for the benefit of the Lenders, on or before the effectiveness of such
extension, an extension fee equal to one-quarter of one percent (0.25%) of the
then Maximum Loan Amount; (c) no Default or Event of Default shall have occurred
at the time of making the extension request or the commencement of the extension
term of the Loan; (d) Borrowers shall have executed any agreements, documents or
amendments to this Agreement and the other Loan Documents reasonably requested
by Agent in connection with such extension; (e) during the extended term of the
Loan, all terms and conditions of the Loan Documents (other than the original
Maturity Date or this extension option) shall continue to apply; and
(f) Borrowers shall pay all out-of-pocket costs and expenses incurred by Agent
in connection with such extension of the Loan including Agent’s reasonable
attorneys’ fees.
 
Consolidated Amended and Restated Loan and Security Agreement
 
30

--------------------------------------------------------------------------------


 
2.10           Taxes and Other Charges.  All payments and reimbursements to
Agent and/or Lenders made under any Loan Document shall be free and clear of and
without deduction for all taxes, levies, imposts, deductions, assessments,
charges or withholdings, and all liabilities with respect thereto of any nature
whatsoever (“Taxes”), excluding taxes to the extent imposed on Agent’s and/or
Lenders’ income or profits.  If Borrowers shall be required by law to deduct any
such amounts from or in respect of any sum payable under any Loan Document to
Agent and/or Lenders, then the sum payable to Agent and/or Lenders shall be
increased as may be necessary so that, after making all required deductions,
Agent and/or such Lender, as applicable, receives an amount equal to the sum it
would have received had no such deductions been made.  Notwithstanding any other
provision of any Loan Document, if at any time after the Closing Date (a) any
change in any existing law, regulation, treaty or directive or in the
interpretation or application thereof, (b) any new law, regulation, treaty or
directive enacted or any interpretation or application thereof, or
(c) compliance by Agent and Lenders with any request or directive (whether or
not having the force of law) from any governmental authority:  (i) subjects
Agent and/or any Lender to any tax, levy, impost, deduction, assessment, charge
or withholding of any kind whatsoever with respect to any Loan Document, or
changes the basis of taxation of payments to Agent and/or any Lender of any
amount payable thereunder (except for income taxes, franchise taxes imposed in
lieu of income taxes, or other similar tax upon income or profits of Agent or
any Lender, imposed generally by federal, state or local taxing authorities with
respect to interest or commitment fees or other fees payable hereunder or
changes in the rate of tax on the overall income or profits of Agent and/or such
Lender), or (ii) imposes on Agent and/or any Lender any other condition or
increased cost in connection with the transactions contemplated thereby or
participations therein; and the result of any of the foregoing is to increase
the cost to Agent and/or any Lender of making or continuing or maintaining any
Loan hereunder or to reduce any amount receivable hereunder, then, in any such
case, Borrowers shall promptly pay to Agent and/or such Lenders, as applicable,
any additional amounts necessary to compensate Agent and/or such Lender, on an
after-tax basis, for such additional cost or reduced amount as determined by
Agent and/or such Lender.  If Agent or any Lender becomes entitled to claim any
additional amounts pursuant to this Section 2.10 it shall promptly notify
Borrowers of the event by reason of which Agent and/or such Lender claims to
become so entitled and provide such other information regarding the matter as
Borrowers may reasonably request for the purpose of confirming the
claim.  Borrowers shall be afforded a reasonable opportunity to review and
contest in good faith the applicability of any new law, regulation, treaty or
directive enacted or any interpretation or application thereof that imposes any
new or additional obligation upon Borrowers as contemplated by this Section
2.10.
 
2.11           Borrower Representative; Reliance.  Each Borrower irrevocably
appoints Holdings as its agent for all purposes relevant to this Agreement and
all other Loan Documents, including the giving and receipt of notices and
execution and delivery of all documents, instruments, and certificates
contemplated herein and therein and all modifications hereto and thereto.  Any
acknowledgment, consent, direction, certification, or other action which might
otherwise be valid or effective only if given, taken or received by any Borrower
acting singly, shall be valid and effective if given, taken or received only by
Holdings, whether or not any other Borrower joins therein, and Agent and Lenders
shall have no duty or obligation to make further inquiry with respect to the
authority of Holdings under this Section 2.11, provided that nothing in this
Section 2.11 shall limit the effectiveness of, or the right of Agent and Lenders
to require and rely upon, any notice, document, instrument, certificate,
acknowledgment, consent, direction, certification, or other action to be
delivered by Borrowers pursuant to this Agreement or the other Loan
Documents.  With respect to any action hereunder, Agent and Lenders may
conclusively rely upon, and shall incur no liability to any Borrower in acting
upon, any request or other communication that Agent or any Lender reasonably
believes to have been given or made by a Person authorized on a Borrower ‘s
behalf, whether or not such Person is listed on the incumbency certificate
delivered pursuant to this Agreement.  In each such case, each Borrower hereby
waives the right to dispute Agent’s and Lenders’ actions based upon such request
or other communication absent manifest error.
 
Consolidated Amended and Restated Loan and Security Agreement
 
31

--------------------------------------------------------------------------------

 
 
2.12           Payments by Agent; Protective Advances
 
(a)           Should any amount required to be paid under any Loan Document be
unpaid beyond any applicable cure period, such amount may be paid by Agent, for
the account of Lenders, and Borrower irrevocably authorizes disbursement of any
such funds to Agent, for the benefit of itself and the Lenders, by way of direct
payment of the relevant amount, interest or Obligations in accordance with
Section 2.3 without necessity of any demand whether or not a Default or Event of
Default has occurred or is continuing.  No payment of any amount by Agent,
Lenders or any other Person shall entitle any Person to be subrogated to the
rights of Agent and/or Lenders under any Loan Document unless and until the
Obligations (other than indemnity obligations under the Loan Documents that are
not then due and payable or for which any events or claims that would give rise
thereto are not then pending) have been fully performed and paid indefeasibly in
cash and this Agreement has been terminated.  Any sums expended or amounts paid
by Agent pursuant to this Section 2.12(a) as a result of Borrower’s failure to
pay, perform or comply with any Loan Document or any of the Obligations may be
deemed to be paid in full by Borrower, charged to Borrower’s account as an
advance under the Loan and added to the Obligations.
 
(b)           Notwithstanding any provision of any Loan Document, Agent, in its
sole discretion, shall have the right, but not any obligation, at any time that
Borrower fails to do so, and from time to time, without prior notice, to: (i)
discharge (at Borrower’s expense) taxes or Liens affecting any of the Collateral
that have not been paid in violation of any Loan Document or that jeopardize
Agent’s Lien priority in the Collateral, including any underlying collateral
securing the Loan; or (ii) make any other payment (at Borrower’s expense) for
the administration, servicing, maintenance, preservation or protection of the
Collateral, or any underlying collateral securing the Loan (each such advance or
payment set forth in clause (a) above and clauses (i) and (ii) herein, a
“Protective Advance”). Agent shall be reimbursed for all Protective Advances
pursuant to Section 2.3 and any Protective Advances shall bear interest at the
Interest Rate from the date the Protective Advance is paid by Agent until it is
repaid.  No Protective Advance by Agent shall be construed as a waiver by Agent,
or any Lender of any Default, Event of Default or any of the rights or remedies
of Agent or any Lender.
 
2.13           Late Fee.  Notwithstanding any other provision of any Loan
Document, if any payment, interest, Obligation, fee, charge or other amount due
under any Loan Document is not received by Agent within three (3) Business Days
of its due date (other than a final payment due at maturity or upon acceleration
of the Obligations), then Borrowers shall pay to Agent, for the benefit of
itself and Lenders, a late charge equal to 5.0% of the amount not timely made or
paid.
 
Consolidated Amended and Restated Loan and Security Agreement
 
32

--------------------------------------------------------------------------------


 
3.
COLLATERAL

 
3.1           Security.  For the purpose of securing the prompt and complete
payment and performance by Borrowers of all of the Obligations, Borrowers do
unconditionally and irrevocably hereby grant to Agent, for the benefit of itself
and Lenders, a first priority security interest in, and a Lien upon, all of
their assets, including real and personal property of Borrowers, whether now
owned or hereafter acquired (such property being herein referred to as the
“Collateral”), including without limitation, the following:
 
(a)           all Property;
 
(b)           each of the following in each case as it directly relates to, or
is used in connection with, any Property:
 
(i)           all of each Borrower’s right, title and interest in, to and under
(including, without limitation, all revenues, proceeds, rents and other benefits
derived from) any franchises, permits, trade names, trademarks (and goodwill
associated therewith), approvals, leasehold interests (whether as lessor or
lessee or sublessor or sublessee), management contracts, marketing contracts,
maintenance contracts, utility contracts, security contracts, other servicing
contracts, licensing contracts or other similar contracts, and all guaranties of
any of the foregoing or any other guaranties issued to Agent for the benefit of
itself and Lenders for the direct or indirect benefit of Borrowers, including,
without limitation, the contracts set forth on Schedule 7 to this Agreement
(individually, a “Property-Related Contract” and, collectively, the
“Property-Related Contracts”), relating, in each case, to all Property;
 
(ii)           all of each Borrower’s Accounts, Contracts, Documents, Fixtures,
Goods, Instruments, Investment Property, Equipment, Inventory, Receivables,
Contract Rights, General Intangibles, Chattel Paper;
 
(iii)           all Books and Records;
 
(iv)           all fixtures, fittings, machinery, appliances, Equipment,
apparatus, furnishings, and personal property of every nature found on or used
in connection with all Property or otherwise owned by any Borrower;
 
(v)           all of each Borrower’s right, title and interest of whatever
character (whether as owner, chattel lessee, Unit owner or otherwise, whether
vested or contingent and whether now owned or hereafter acquired) in and to any
and all judgments, settlements, claims, awards, insurance proceeds and other
proceeds and compensation, and any interest thereon (collectively,
“Compensation”), now or hereafter made or payable in connection with (i) any
casualty or other damage to all or any part of any Property, (ii) any
condemnation proceedings affecting any of the foregoing or any rights thereto or
any interest in or to any Property, (iii) any damage to or taking of any of the
foregoing or any rights in any Property or any interest therein arising from or
otherwise relating to any exercise of the power of eminent domain (including,
without limitation, any and all Compensation for change of grade of streets or
any other injury to or decrease in the value of any Property), or any conveyance
in lieu of or under threat of any such taking, (iv) any and all proceeds of any
sale, assignment or other disposition of any Property or any rights thereto or
any interest therein, (v) any and all proceeds of any other conversion (whether
voluntary or involuntary) of any Property or any rights thereto or any interest
therein or to cash or any liquidated claim, and (vi) any and all refunds and
rebates of or with respect to any Insurance Premium, any Imposition or any other
charge for utilities relating to any Property (including, without limitation,
any and all refunds and rebates of or with respect to any deposit or prepayment
relating to any such Insurance Premium, Imposition or charge), and any and all
interest thereon, whether now or hereafter payable or accruing;
 
Consolidated Amended and Restated Loan and Security Agreement

 
33

--------------------------------------------------------------------------------

 
 
(vi)           proceeds of any sale, assignment, transfer or other disposition
of any Property or other Collateral or any rights thereto or any interest
therein; and
 
(vii)           all of each Borrower’s right, title and interest of whatever
character (whether as owner, vendor, mortgagee, chattel lessee, Unit owner or
otherwise, whether vested or contingent and whether now owned or hereafter
acquired) in and to the Club Membership Plans;
 
(c)           all other “Mortgaged Property” or “Trust Property” as such term is
defined in each Mortgage and all options that Borrowers may obtain;
 
(d)           Each Borrower’s right, title and interest in and to all
Intercompany Leases and Lease Revenue;
 
(e)           all of each Borrower’s right, title and interest in and to all
Acquisition Contracts and other Property Related Contracts, and any earnest
money, escrow deposit or other down payment contemplated in such Acquisition
Contract or such Property Related Contracts; and
 
(f)           all proceeds and products of the foregoing and all accessions to,
substitutions and replacements for, and rents and profits of, each of the
foregoing;
 
whether such Collateral shall be presently in existence or whether it shall be
acquired or created by Borrowers at any time hereafter, wherever located,
together with the products and proceeds thereof, and any replacements, additions
and/or accessions thereto and substitutions thereof and after-acquired Property;
provided, however, notwithstanding the foregoing, no Borrower shall be required
to grant to Agent, on behalf of Lenders, a Lien upon any equity interests owned
by such Borrower of any Person that is a Subsidiary of such Borrower that is not
required to be a Borrower hereunder.
 
Borrowers consent and agree that neither Agent nor any Lender shall be under any
obligation to marshal any assets (including, without limitation, any pledged
ownership interests or any life insurance proceeds) in favor of Borrowers, or
against or in payment of any or all of the Obligations.
 
Consolidated Amended and Restated Loan and Security Agreement
 
34

--------------------------------------------------------------------------------


 
3.2           Undertakings Regarding Collateral.
 
(a)           Maintenance of Perfection.  No loss of, or damage to, the
Collateral shall release Borrowers from any of the Obligations.
 
(b)           No Assumption of Obligations.  The execution and delivery of this
Agreement, and the granting of the Liens in and to the Collateral, shall not
subject Agent or any Lender to, or transfer or pass to Agent or any Lender or in
any way affect or modify, the liability of Borrowers under any or all of the
Acquisition Contracts, the Property-Related Contracts or in connection with any
Property or any costs, expenses or liabilities in connection therewith, it being
understood and agreed that notwithstanding this Agreement, and the granting of
the Liens in and to the Collateral, all of the obligations of Borrowers (whether
as owner, chattel lessee, vendor, mortgagee, Unit owner or otherwise) to each
and every other party under each and every one of the Acquisition Contracts and
the Property-Related Contracts and/or in connection with any Property shall be
and remain enforceable by such other party, its successors and assigns, only
against Borrowers or Persons other than Agent and Lenders, and, prior to
exercise by Agent and Lenders of their rights under the Security Documents,
Agent and Lenders have not assumed any of the obligations or duties of Borrowers
under or with respect to any of the Acquisition Contracts or Property-Related
Contracts or otherwise.
 
(c)           No Obligation to Take Action.  Borrowers hereby agree and
acknowledge that neither the acceptance of this Agreement or any other Security
Document by Agent or any Lender nor the exercise of, or failure to exercise, any
right, power or remedy in this Agreement or in any other Security Document
conferred upon Agent or any Lender shall be deemed or construed to obligate
Agent or any Lender to pay any sum of money, take any other action or incur any
liability in connection with, or collect or realize upon, any of the Acquisition
Contracts or any other Collateral.  It is further agreed and understood by
Borrowers that, prior to exercise by Agent and Lenders of their rights under the
Security Documents, Agent and Lenders shall not be liable in any way for any
cost, expense or liability connected with, or any charge or liability arising
from, any of the Acquisition Contracts, any of the Property-Related Contracts or
any other Collateral.
 
(d)           Indemnification.  Borrowers hereby agree to indemnify Agent and
each Lender and hold each harmless, from any and all liability, loss or damage
which incurs by reason of any and all claims and demands whatsoever which may be
asserted against Agent or any Lender arising out of, as a result of, or
otherwise connected with, the Liens hereby granted to Agent for the benefit of
itself and Lenders by Borrowers under or in respect of any of the Acquisition
Contracts or any other Collateral by reason of (i) the failure by Borrowers to
perform any obligations or undertakings required to be performed by Borrowers
under or in connection with any of such Acquisition Contracts, the
Property-Related Contracts or any other Collateral, (ii) any failure by
Borrowers, in connection with any of such Acquisition Contracts, the
Property-Related Contracts or any other Collateral, to comply with any
applicable federal, state or local consumer credit, sale rescission or usury
statutes, including, without limitation, any such statute of any state in which
a Member may reside, the Consumer Credit Protection Act, as amended, the Federal
Trade Commission Act, as amended, the consumer credit laws and subdivision laws
of any applicable jurisdiction, and all rules and regulations promulgated under
the foregoing statutes, acts and codes, the Interstate Land Sales Full
Disclosure Act, and the rules and regulations promulgated thereunder, and (iii)
failure by Borrowers to comply with any applicable federal, state or local
statutes, ordinances or declarations and the restrictions, rules and regulations
promulgated thereunder or contained therein pertaining to ownership of any of
the Collateral or sales of Membership Interests in the Club, or the use or
operation of any Property or to otherwise discharge its duties and obligations
under Applicable Law, unless such claims or demands were directly a result of
the gross negligence or willful misconduct of Agent or such Lender, as
applicable.
 
Consolidated Amended and Restated Loan and Security Agreement
 
 
35

--------------------------------------------------------------------------------

 
 
3.3           Financing Statements.  Borrowers hereby authorize Agent to file
any financing statements on Borrowers’ behalf required by the Uniform Commercial
Code together with any and all other instruments or documents and take such
other action, as may be necessary to perfect, and to continue the perfection of,
Agent’s security interest and Liens in the Collateral.
 
3.4           Location of Collateral; Books and Records.  All tangible
Collateral (other than Collateral delivered to Agent or a third party custodian
acceptable to Agent) which is personal property is to remain, at all times, on
the premises of Ultimate Holdings at 3501 West Vine Street, Kissimmee, Florida,
34741, or at one or more locations of Borrowers, and Borrowers represent and
warrant to Agent and Lenders that all of the currently existing tangible
Collateral is now located at such locations, and Borrowers will not transfer the
Collateral from such premises to other locations without the prior written
approval of Agent, except in the ordinary course of the Borrowers’
business.  Borrowers shall, within ten (10) Business Days of receipt of a
written request therefor from Agent after the occurrence of an Event of Default,
deliver to Agent then current copies of all computer tapes, disks, software and
micro-fiche records constituting, in whole or in part, the Books and Records.
 
3.5           Insurance of Collateral.
 
(a)           Maintenance of Insurance.
 
(i)           Borrowers agree to maintain or cause to be maintained insurance
(with financially sound and reputable insurers) with respect to
 
(1)           all Property, all Collateral and all of their insurable properties
and assets,
 
(2)           all personal property of Borrowers (including, without limitation,
the Furnishings thereof and all other property located at the Property),
 
(3)           all other equipment and other personal property of every nature
whatsoever now or hereafter located in or on, or attached to, and used or
intended to be used in connection with any Property, and
 
Consolidated Amended and Restated Loan and Security Agreement
 
36

--------------------------------------------------------------------------------


 
(4)           the Books and Records and other valuable papers,

against casualties, contingencies, hazards and such other risks (including,
without limitation, (A) fire, hurricane, tornado, wind damage, and such other
risks insured against by a standard all-risk property and fire insurance policy
and endorsement for extended coverage, and (B) earthquake and flood insurance,
if applicable and required by Agent); provided, however, that such casualty
insurance shall (aa) in no case be in an amount less than an amount sufficient
to rebuild the applicable Unit or other Property the subject of such casualty or
the portions thereof which shall have suffered the loss and replacement of any
of the personal property located therein, subject to reasonable deductibles,
(bb) be sufficient to avoid any co-insurance requirements in respect of the
applicable Borrower and/or the applicable Owner’s Association.  With respect to
such insurance, Borrowers shall deliver or cause to be delivered certificates of
insurance to Agent, with satisfactory lender’s loss payable endorsements naming
Agent, in its capacity as agent for the Lenders, as loss payee to the extent of
its interest.  Each policy of such insurance or endorsement with respect thereto
shall contain a clause requiring the insurer to give not less than 30 days’
prior written notice to Agent in the event of cancellation of the policy for any
reason whatsoever (other than a cancellation for non-payment of the premium in
which case 10 days notice of cancellation shall be given) and a clause that the
interest of Agent shall not be impaired or invalidated by any act or neglect of
Borrowers or owner of the Property nor by the occupation of the premises for
purposes more hazardous than are permitted by said policy.  If Borrowers shall
fail to provide and pay for such insurance, or have the same provided and paid
for, Agent may (and at the request of Requisite Lenders, shall), at Borrowers’
expense, procure the same, but shall not be required to do so.
 
(ii)           Borrowers shall maintain or cause to be maintained insurance with
financially sound and reputable insurers with respect to all Property
(including, without limitation, the Collateral) covering any public liability of
Borrowers, their officers, agents or employees (including, without limitation,
damage by Borrowers or their officers, agents or employees at any Property, any
bodily injury caused by Borrowers or their officers, agents or employees to any
other Person, or any negligent act or other similar liability of Borrowers or
their officers, agents or employees) and in such amounts as are satisfactory to
Agent and to which Borrowers have agreed; Agent, in its capacity as agent for
the Lenders, shall be named as an additional insured thereon.
 
(iii)           Borrowers shall, prior to renewal, submit to Agent insurance
certificates showing the type and amounts of insurance coverage maintained in
respect of all Property.
 
(iv)           Borrowers shall pay all premiums on the aforesaid insurance
policies and all other fees and charges payable in connection with such
insurance policies (such premiums, fees and charges being collectively referred
to herein as “Insurance Premiums”) not later than the due date thereof.  If
Borrowers shall fail to pay any such Insurance Premiums, Agent may, but shall
not be obligated to unless directed by Requisite Lenders, at Borrowers’ expense,
pay the same.  Any such payment shall be subject to Section 3.11 and
Section 3.12 hereof.
 
Consolidated Amended and Restated Loan and Security Agreement
 
37

--------------------------------------------------------------------------------


 
(v)           If the Mortgaged Property (as defined in each Mortgage) is sold at
a foreclosure sale or if Agent shall acquire title to said Mortgaged Property,
Agent shall, subject to Applicable Law and the terms of any such insurance
policy and the policies of the applicable insurer, have all of the right, title
and interest of Borrowers in and to all insurance policies required under this
Section 3.5(a) and the unearned premiums thereon, related to the Mortgaged
Property, and in and to the proceeds resulting from any damage to said Mortgaged
Property prior to such sale or acquisition.
 
(vi)           Borrowers agree to cause any contractor hired by them to effect
any construction or development of any Property to carry adequate insurance in
respect of bodily injury or other personal liability or property damage in
respect of its employees or other third persons in connection with such
construction and development.  Borrowers shall use their commercially reasonable
efforts to cause certificates of such insurance to be filed with Agent.
 
(vii)           Anything contained in this Section 3.5(a) to the contrary
notwithstanding, any of the undertakings of Borrowers in this Section 3.5(a) in
respect of insuring all Property shall be subject to the requirements of
Applicable Laws.
 
(b)           Insurance Proceeds.  Any proceeds of insurance received by
Borrowers relating to Property and related assets constituting Collateral and
not expended for rehabilitation of all or any portion of the Property in
accordance with Section 3.5(c)(ii), shall be promptly paid and/or turned over by
Borrowers to Agent, for the benefit of itself and Lenders, as proceeds of the
Collateral in an amount equal to (i) the aggregate amount of all advances under
the Ultimate Loan Agreement or the Private Escapes Loan Agreement, as
applicable, used to fund the acquisition of such Property minus (ii) principal
repayments allocated to such advances, plus the amount, if any, owed by
Borrowers pursuant to Section 2.3(d), if any, such payments to be applied as
proceeds of the Collateral and applied to the prepayment of the Loan as provided
in Section 2.3(a)(ii) hereof.
 
(c)           Miscellaneous Application of Insurance Proceeds.  In connection
with, and pursuant to, Section 3.5(b) hereof, Agent, Lenders and Borrowers agree
to the following:
 
(i)           Following the occurrence and continuance of any Default or Event
of Default (provided that if such Default or Event of Default is cured by
Borrowers, then clause (ii) below and not this clause (i) shall thereafter
apply), Agent is hereby authorized and empowered, at its option, to adjust or
compromise any loss under any insurance policies maintained pursuant to this
Section 3.5, and to collect and receive the proceeds from any such policies.  In
such event, each insurance company is hereby authorized and directed to make
payment for all such losses directly to Agent, for the benefit of itself and
Lenders, instead of to Borrowers and Agent jointly.  In the event any insurance
company fails to disburse directly and solely to Agent but disburses instead
either solely to Borrowers or to Borrowers and Agent jointly, Borrowers agree
promptly to endorse and transfer, or cause to be endorsed and transferred, such
proceeds to Agent, for the benefit of itself and Lenders.  Upon the failure of
Borrowers to endorse and transfer such proceeds as aforesaid (or cause the same
to be done), Agent may execute such endorsements or transfers for and in the
name of any Borrower and Borrowers hereby unconditionally and irrevocably
appoint Agent as each Borrower’s agent and attorney-in-fact, coupled with an
interest, to endorse and transfer such proceeds to Agent, for the benefit of
itself and Lenders.  After deducting from said insurance proceeds all of its
out-of-pocket expenses incurred in the collection and administration of such
sums, including reasonable attorneys’ fees, Agent may apply the net proceeds or
any part thereof, at its option (A) to payment of the Obligations, whether or
not due, as provided in Section 2.3(a)(ii) hereof, (B) to the repair and/or
restoration of the damaged Property, or (C) for any other purposes or objects
for which Agent is entitled to advance funds under this Agreement or any of the
other Security Documents, all without effecting the Liens and security interests
of this Agreement and the other Security Documents.  Agent shall not be held
responsible for any failure to collect any insurance proceeds due under the
terms of any policy regardless of the cause of such failure unless caused by
Agent’s gross negligence or willful misconduct.
 
Consolidated Amended and Restated Loan and Security Agreement
 
 
38

--------------------------------------------------------------------------------

 
 
(ii)           Prior to the occurrence and continuance of any Default or Event
of Default and if any Borrower gives Agent notice of any casualty as provided in
clause (d) below, Borrowers shall have the right to adjust and compromise losses
under insurance policies and to collect and receive insurance proceeds and shall
apply such insurance proceeds with respect to such losses solely and exclusively
to the repair and restoration of the damaged Property or to the payment of the
Obligations as Borrowers deem appropriate in their reasonable discretion.  With
respect to any such casualty loss, Borrowers shall have the right to use any
insurance proceeds received on account of such loss to the repair and
restoration of the damaged Property, provided that prior written notice is given
with respect thereto to Agent and the scope and plans for the repair or
restoration have been approved by Agent, which approval shall not be
unreasonably withheld or delayed if the repair or restoration will result in a
new “unit” which is substantially comparable to the pre-existing “unit” in terms
of overall usable square footage and types of functions served by the damaged
“unit” prior to the loss, the new “unit” is constructed with the same or better
quality of materials and workmanship as existed in the damaged “unit” prior to
the loss, and is constructed in accordance with the applicable requirements of
then existing zoning, design and building codes and other Applicable Laws, the
applicable Declaration and market considerations.  All such repair and
restoration shall be diligently prosecuted to completion by Borrowers and shall
be completed within a time frame reasonably acceptable to Agent.
 
(d)           Borrowers’ Undertakings.  In the event of any material casualty or
loss in respect of all or any portion of any Property (including, without
limitation, any of the Collateral), (i) Borrowers shall promptly notify Agent of
the same and (ii) following the occurrence and continuance of a Default or an
Event of Default, or in the event Borrowers fail to take prompt action following
notice from Agent, Agent may, in addition to its rights as beneficiary under the
applicable Mortgage, elect to exercise the voting rights of each Borrower as a
mortgagee or a holder of a “security interest” in respect the Mortgage or as the
owner of the applicable Unit regarding all matters of repair and
restoration.  In the event of any casualty or loss in respect of all or a
portion of the Property (including, without limitation, any of the Collateral),
Borrowers shall pay all assessments as required by the applicable Declaration
and/or applicable Owner’s Association for repair and restoration due to
inadequacy of insurance.
 
Consolidated Amended and Restated Loan and Security Agreement
 
39

--------------------------------------------------------------------------------


 
3.6           Condemnation.
 
(a)           Condemnation Compensation.
 
(i)           Any compensation, awards, damages, claims, rights of action,
proceeds, payment and other relief (collectively, “Condemnation Compensation”)
of, or on account of, any damage or taking of all or any part of any Property in
connection with any condemnation proceedings or any exercise of the power of
eminent domain (or any conveyance in lieu of or under threat of any such
taking), including, without limitation, any such Condemnation Compensation for
change of grade of streets or any other injury to or decrease in the value of
all or any part of such Property, payable to the applicable  Owner’s Association
or any manager retained by it and paid further by such Owner’s Association or
such manager to any Borrower, as provided for in the Declaration, shall be
promptly paid and/or turned over to Agent as proceeds of the Collateral or
otherwise, provided, however, that if no Default or Event of Default exists,
(A) subject to the provisions of Section 3.6(b)(iii) below, Agent shall make
such Condemnation Compensation available to the Borrower, and (B) Agent shall
only be entitled to receive Condemnation Compensation in an amount not exceeding
the Repayment Amount for such Property, and, subject to clause (ii) below if
such clause shall then be applicable, applied to the prepayment of the Loan, as
provided in Section 2.3(a)(i) hereof.
 
(ii)           Any Condemnation Compensation in respect of any Property received
by Borrowers at a time during which the condemnation provisions of the
Declaration shall not be in effect with respect to such Property shall be
treated as provided in Section 3.6(b) below.
 
(b)           Miscellaneous Application of Condemnation Compensation.  In
connection with, and pursuant to, Section 3.6(a) hereof, Agent and Borrowers
agree to the following:
 
(i)           if all or any portion of any Unit shall be damaged or taken
through condemnation (which term when used in this Agreement shall include any
damage or taking by any governmental authority and any transfer by private sale
in lieu thereof), so as to permanently and materially adversely effect the type
or scope of resort operations of or related to such Unit existing prior to the
condemnation or taking (as determined by Agent in its sole discretion), then, if
a Default or Event of Default exists the Repayment Amount with respect to such
Unit shall, at the option of Agent, become immediately due and payable.
 
(ii)           Subject to subclause (iii) below, Agent, for the benefit of
itself and Lenders, shall be entitled to receive all Condemnation Compensation
in excess of $200,000 in respect of any Unit payable with respect to any
condemnation or taking; provided, however, that if no Default or Event of
Default exists, Agent shall only be entitled to receive Condemnation
Compensation in an amount not exceeding the Repayment Amount.  The application
of such Condemnation Compensation shall be as set forth below in clause
(iii).  Subject to Applicable Law and the applicable Declaration, Agent is
hereby authorized, at its option and in consultation with Borrowers, to
commence, appear in and prosecute, any action or proceeding relating to any
condemnation or taking, and to settle or compromise any claim in connection
therewith.  Subject to Applicable Law and the applicable Declaration, all
Condemnation Compensation in respect of such Unit and the rights thereto, are
hereby assigned by Borrowers to Agent, for the benefit of itself and Lenders;
provided, however, that if no Default or Event of Default exists, only that
Condemnation Compensation up to the Repayment Amount and the rights thereto, are
hereby assigned.
 
Consolidated Amended and Restated Loan and Security Agreement

 
40

--------------------------------------------------------------------------------

 
 
(iii)           After deducting from any Condemnation Compensation in respect of
the Property all of its out-of-pocket expenses incurred in the collection and
administration thereof, including reasonable attorney’s fees, Agent shall, if no
Event of Default shall then exist, or may, in its sole and absolute discretion
if an Event of Default shall then exist, make the net Condemnation Compensation
received by Agent available to Borrowers to repair and/or restore or replace the
Property, provided that
 
(1)           Borrowers request that such proceeds be made available for
repairing, restoring or replacing the Property in a written notice delivered to
Agent within 30 days after the occurrence of the condemnation or taking,
 
(2)           Agent approves Borrowers’ plans for repair and/or replacement of
the Property, which approval shall not be unreasonably withheld or delayed,
 
(3)           any such repairs must restore the Property to at least as good
condition as prior to the condemnation or taking,
 
(4)           any replacement shall be of at least the same quality or value of
the Property replaced, and
 
(5)           Agent must determine that the repairs or replacement can be
substantially completed within a timeframe reasonably acceptable to Agent.
 
(c)           If Borrowers fail to comply with any of the requirements set forth
in the immediately preceding subsection or if an Event of Default exists and
Agent shall have decided not to make such net Condemnation Compensation
available to Borrowers, Agent, for the benefit of itself and Lenders, may apply
such net Condemnation Compensation or any part thereof, at its option, (A) to
the payment of the Obligations, whether or not due, as provided in Section
2.3(a)(i) hereof, or (B) for any other purposes or objects for which Agent is
entitled to advance funds under this Agreement, all without affecting the
security interests or Liens of this Agreement or any of the other Security
Documents.  All net Condemnation Compensation to be disbursed by Agent pursuant
to clause (b)(iii) above shall be disbursed in a manner acceptable to Agent in
its sole discretion as the repair and/or replacement work proceeds.  Neither
Agent nor any Lender shall be held responsible for any failure to collect any
condemnation except for gross negligence or willful misconduct on the part of
Agent or such Lender in connection with such failure to collect
condemnation.  Borrowers agree to execute such further assignment of any
compensation, awards, damages, claims, rights of action and proceeds as Agent
may require.  All repair and/or replacement work shall be diligently prosecuted
to completion by Borrowers and shall be completed prior to the Maturity Date.
 
Consolidated Amended and Restated Loan and Security Agreement

 
41

--------------------------------------------------------------------------------

 

(d)           Borrowers’ Undertakings.  In the event of any condemnation or
taking in respect of any Property (including, without limitation, any of the
Collateral), (i) Borrowers shall promptly but in any event within five (5)
Business Days notify Agent of the same, (ii) Agent may, in addition to its
rights under the applicable Mortgage, elect to exercise the voting rights of
Borrowers as mortgagee or the holder of a “security interest” in respect of the
Mortgage or as the owner of any Unit regarding all matters of repair and
restoration, and (iii) Borrowers shall pay all assessments as required by the
Declaration and/or the Owner’s Association’s Articles of Incorporation or
By-Laws for repair and restoration required in connection with its ownership of
Property due to inadequacy of the Condemnation Compensation.
 
3.7           Taxes Affecting Collateral.  Unless contested by Borrowers as set
forth below, Borrowers shall pay or on or before the last day when they may be
paid without interest or penalty, all taxes, assessments, rates, dues, charges,
fees, levies, excises, duties, fines, impositions, liabilities, obligations and
encumbrances (including, without limitation, water and sewer rents and charges,
charges for setting or repairing meters and charges for other utilities or
services), general or special, ordinary or extraordinary, foreseen or
unforeseen, of every kind whatsoever, now or hereafter imposed, levied or
assessed by any public or quasi-public authority or instrumentality upon or
against any of the Collateral or the use, occupancy or possession of the
Property, or upon or against this Agreement, any Notes or the other Security
Documents, the Obligations or the interest of Agent or the Lenders in the
Acquisition Contracts, or the Mortgages or any other item of Collateral
(provided that this Section 3.7 shall not be construed to require Borrowers to
pay any income tax imposed upon the general income of Agent and/or Lenders), as
well as all assessments and other governmental or quasi-governmental charges
imposed, levied or assessed in respect of any Collateral, including any such
taxes, assessments, rates, dues, charges, fees, levies, excises, duties, fines,
impositions, liabilities, obligations and encumbrances (including, without
limitation, water and sewer rents and charges, charges for setting or repairing
meters and charges for other utilities or services), general or special,
ordinary or extraordinary, foreseen or unforeseen, of every kind whatsoever, now
or hereafter imposed, levied or assessed in respect of any Collateral located
outside of the United States, and any and all interest, costs and penalties on
or with respect to any of the foregoing (collectively, the “Impositions”).  Upon
request by Agent, Borrowers shall deliver or cause to be delivered to Agent
receipts or other satisfactory proof of payment of any Impositions.
 
Borrowers shall not claim, demand or be entitled to receive any reduction of, or
credit toward, any Imposition on account of the Obligations.  No deduction shall
be claimed from the taxable value of any Collateral or by reason of the
Obligations, any of the Security Documents or the interest of Agent in the
Collateral.
 
If existing laws or procedures governing the taxation of mortgages, security
documents or debts secured by mortgages or other security documents shall be
changed in any manner after the date hereof so as to materially adversely impair
the security of any Mortgage or the security interest herein granted or granted
in any of the other Security Documents or to reduce the net income to Agent
and/or Lenders in respect of the Obligations (excluding from any such
determination of income or profits any reduction in such income or profits
attributable to a change in taxes imposed on, or measured by, the income or
profits of Agent and/or Lenders), then, upon request by Agent, Borrowers shall
pay to Agent or to the taxing authority (if so directed by Agent), all taxes,
charges and related costs for which Agent or any Lender may be liable as a
result thereof; provided, however, that Borrowers shall be afforded the
opportunity to contest the validity of the additional taxes, charges or related
costs in the manner described below.
 
Consolidated Amended and Restated Loan and Security Agreement

 
42

--------------------------------------------------------------------------------

 
 
Borrowers shall pay, or cause to be paid, when due, any and all recording
(mortgage or personal property), intangible property and documentary stamp
taxes, all similar taxes, and all filing, registration and recording fees, which
are now or hereafter may become payable in connection with the Obligations, the
Mortgages, this Agreement, any of the other Security Documents or any of the
other Collateral.  Borrowers shall pay or cause to be paid when due any and all
excise, transfer and conveyance taxes which are now or hereafter may become
payable in connection with the Obligations, the Mortgages, this Agreement or any
of the other Security Documents, or in connection with any foreclosure of any of
the Mortgages, or any other foreclosure of any Collateral under this Agreement
or under any of the other Security Documents, or any other transfer of any item
of Collateral in extinguishment of all or any part of the Obligations or any
other enforcement of the rights of Agent and/or Lenders with respect thereto.
 
Borrowers shall have the right, at their sole expense, to contest the validity
of any such taxes, assessments, rates, dues, charges, fees, levies, excises,
duties, fines, Impositions, liabilities, obligations or encumbrances by
appropriate proceedings diligently and continuously conducted in good faith to
final determination, in which event Borrowers shall not be required to pay any
such taxes, assessments, rates, dues, charges, fees, levies, excises, duties,
fines, impositions, liabilities, obligations or encumbrances in accordance with
this section if, and only so long as:
 
(a)           no final judicial determination in respect of any foreclosure or
other enforcement proceeding in respect of such taxes, assessments, rates, dues,
charges, fees, levies, excises, duties, fines, impositions, liabilities,
obligations or encumbrances shall have been rendered and no nonjudicial
foreclosure proceeding or sale in respect of such taxes, assessments, rates,
dues, charges, fees, levies, excises, duties, fines, impositions, liabilities,
obligations or encumbrances shall have been commenced;
 
(b)           no final judicial determination of any claim for liability of any
kind shall have been rendered against Agent or any Lender in connection with
such taxes, assessments, rates, dues, charges, fees, levies, excises, duties,
fines, impositions, liabilities, obligations or encumbrances; and
 
(c)           if such taxes, assessments, rates, dues, charges, fees, levies,
excises, duties, fines, impositions, liabilities, obligations or encumbrances
are in an amount greater than $350,000 or are in an amount greater than $50,000
and relate to assessments on any Assessment Lien Property, Borrowers shall have
established an escrow with Agent, or shall have delivered to Agent, for the
benefit of itself and Lenders, a satisfactory bond issued by a surety acceptable
to Agent or a satisfactory letter of credit for the benefit of Agent, for the
benefit of itself and Lenders, issued by a bank acceptable to Agent, in each
case in an amount reasonably estimated by Agent to be adequate to cover (i) the
unpaid amount of such required payment, (ii) all interest, penalties and similar
charges which reasonably can be expected to accrue by reason of such contest or
by reason of such nonpayment, and (iii) all out-of-pocket costs, fees and
expenses (including, without limitation, reasonable attorneys’ fees and
disbursements) which reasonably can be expected to be incurred in connection
therewith by Agent or any Lender, which escrow, bond or letter of credit shall
be maintained in effect throughout such contest and the amount of which shall be
increased from time to time if reasonably required by Agent to cover the
foregoing amounts in subclause (i), subclause (ii) and subclause (iii).
 
Consolidated Amended and Restated Loan and Security Agreement
 
43

--------------------------------------------------------------------------------


 
Borrowers shall inform Agent, in advance and in writing, of their intention to
contest any taxes, assessments, rates, dues, charges, fees, levies, excises,
duties, fines, impositions, liabilities, obligations or encumbrances under this
Section 3.7 if such required payment shall exceed $100,000.
 
Upon termination of any such contest (whether by final determination or
otherwise), or at any time during the course of any such contest that the
conditions relieving Borrowers of their obligation to make such payment shall no
longer be satisfied or shall be discovered not to have been satisfied, Borrowers
shall make such payment.  Following the occurrence and continuance of a Default
or Event of Default, at Agent’s option, the escrow established or bond or letter
of credit, as the case may be, delivered pursuant to this Section 3.7 may be, in
the case of the escrow, liquidated, or, in the case of the bond or the letter of
credit, drawn upon, at such time and the proceeds thereof may be applied to
payment of all or any part of such required payment and the interest, penalties,
charges, costs, fees and expenses (including, without limitation, reasonable
attorneys’ fees and disbursements) referred to in subclause (ii) and subclause
(iii) of the immediately preceding paragraph.  Promptly after such payment has
been made, Borrowers shall deliver to Agent evidence reasonably satisfactory to
Agent that such payment has been made.  Thereafter, the amount then remaining in
the escrow established pursuant to this Section 3.7 or such bond or letter of
credit, as the case may be, shall be returned to Borrowers free and clear of the
Lien of this Agreement or any other Security Document so long as no Event of
Default shall have occurred and be continuing or, if an Event of Default shall
have occurred and be continuing, shall be retained by Agent as part of the
Collateral.
 
3.8           Discharge of Liens Affecting Collateral
 
.  If any mechanic’s, laborer’s, materialmen’s, statutory or other Lien shall be
filed or otherwise imposed upon or against any item of the Collateral or all or
any portion of the Property, then Borrowers shall, within sixty (60) days after
being given notice of the filing of such Lien or otherwise becoming aware of the
imposition of such Lien, cause such Lien to be vacated or discharged of record
by payment, deposit, bond, final order of a court of competent jurisdiction or
otherwise.
 
Borrowers shall have the right, at their sole expense, to contest the validity
of any such Lien or of the claim evidenced or secured thereby, by appropriate
proceedings commenced prior to the expiration of the aforesaid 60-day period and
thereafter diligently and continuously conducted in good faith to final
determination, in which event Borrowers shall not be required to cause any such
Lien to be vacated or discharged of record in accordance with the immediately
preceding paragraph if, and only so long as:
 
(a)           no final judicial determination in respect of any foreclosure or
other enforcement proceeding in respect of such Lien or the claim evidenced or
secured thereby shall have been rendered and no nonjudicial foreclosure
proceeding or sale in respect of such Lien or such claim shall have been
commenced;
 
Consolidated Amended and Restated Loan and Security Agreement
 
44

--------------------------------------------------------------------------------



(b)           no final judicial determination of a claim for liability of any
kind shall have been rendered against Agent or any Lender in connection with
such Lien or the claim evidenced or secured thereby; and
 
(c)           if such Lien shall secure a claim of more than $350,000 or if such
Lien secures an amount in excess of $50,000 and encumbers any Assessment Lien
Property, Borrowers shall have established an escrow with Agent, or shall have
delivered to Agent a satisfactory bond issued by a surety acceptable to Agent or
a satisfactory letter of credit for the benefit of Agent, for the benefit of
itself and Lenders issued by a bank acceptable to Agent, in each case in an
amount reasonably estimated by Agent to be adequate to cover (i) the unpaid
amount of such claim, (ii) all interest, penalties and similar charges which
reasonably can be expected to accrue by reason of such contest or by reason of
such nonpayment, and (iii) all out-of-pocket costs, fees and expenses
(including, without limitation, reasonable attorneys’ fees and disbursements)
which reasonably can be expected to be incurred in connection therewith by Agent
or any Lender, which escrow, bond or letter of credit shall be maintained in
effect throughout such contest and the amount of which shall be increased from
time to time if reasonably required by Agent to cover the foregoing amounts in
subclause (i), subclause (ii) and subclause (iii).
 
Borrowers shall inform Agent, in advance and in writing, of its intention to
contest any Lien securing a claim, or such claim itself, under this Section 3.8
if such claim shall exceed $100,000 or any Lien encumbering any Assessment Lien
Property.
 
Upon termination of any such contest (whether by final determination or
otherwise), or at any time during the course of any such contest that the
conditions relieving Borrowers of their obligation to cause such Lien to be
vacated or discharged shall no longer be satisfied or shall be discovered not to
have been satisfied, Borrowers shall cause such Lien to be vacated or discharged
of record.  Following the occurrence and during the continuation of a Default or
Event of Default, at Agent’s option, the escrow established or bond or letter of
credit, as the case may be, delivered pursuant to this Section 3.8 may be, in
the case of the escrow, liquidated, or, in the case of the bond or the letter of
credit, drawn upon, at such time and the proceeds thereof may be applied to
payment of all or any part of the claim evidenced or secured by such Lien and
the interest, penalties, charges, costs, fees and expenses (including, without
limitation, attorneys’ fees and disbursements) referred to in subclause (ii) and
subclause (iii) of the immediately preceding paragraph.  Promptly after such
Lien has been vacated or discharged of record, Borrowers shall deliver to Agent
evidence reasonably satisfactory to Agent that such Lien has been vacated or
discharged of record.  Thereafter, the amount then remaining in the escrow
established pursuant to this Section 3.8 or such bond or letter of credit, as
the case may be, shall be returned to Borrowers free and clear of the Lien of
this Agreement or any other Security Document so long as no Event of Default
shall have occurred and be continuing or, if an Event of Default shall have
occurred and be continuing, shall be retained by Agent as part of the
Collateral.
 
Consolidated Amended and Restated Loan and Security Agreement
 
 
45

--------------------------------------------------------------------------------



If any Lien shall not be vacated or discharged as required by this Section 3.8,
then, in addition to any other right or remedy of Agent or any Lender, Agent
may, but shall not be obligated to, discharge such Lien in such manner as Agent
may select, and Agent shall be entitled, if Agent shall so elect, to compel the
prosecution of an action for the foreclosure of such Lien by the lienor and, if
Agent shall so elect, to pay the amount of any judgment in favor of such lienor
with interest, costs and allowances as required by Applicable Law.  Upon request
by Agent, Borrowers shall pay to Agent or to any other Person designated by
Agent, the amount of all payments made by Agent or any Lender as provided above
and all out-of-pocket costs, expenses and liabilities (including, without
limitation, attorneys’ fees and disbursements) incurred by Agent or any Lender
in connection therewith, together with interest thereon at the Default Rate from
the date paid or incurred by Agent or any Lender until the date so paid to, or
as directed by, Agent.  To the extent permitted by law, Agent and Lenders shall
thereupon be subrogated to the rights of such lienor and any such payments made
by Agent or any Lender pursuant to this Section 3.8 shall be secured by the
Collateral.
 
3.9         Use of the Properties; Voting Rights of Borrowers.
 
(a)           Certain Restrictions.  Borrowers shall not, without the prior
written consent of Agent (which consent may be granted or withheld in Agent’s
Permitted Discretion),
 
(i)           request, consent to or otherwise initiate, consent to or acquiesce
in any zoning classification or reclassification of any of the Properties or the
adoption, issuance, imposition or amendment of any other law, ordinance, rule,
regulation, order, judgment, injunction or decree relating to the use,
occupancy, operation, development, disposition or design of any of the
Properties which would materially limit the use of a Unit or reduce its
Appraised Value,
 
(ii)          request, consent to or otherwise initiate, consent to or acquiesce
in the annexation of any part of any Property by or into any municipality or
other governmental or quasi-governmental unit,
 
(iii)         enter into, consent to or otherwise cause, permit or suffer to
become subject to any covenant, agreement or other arrangement restricting or
limiting the use, occupancy, operation, development or disposition thereof
(other than any covenant of this Agreement or the other Security Documents and
any restrictions set forth in any Declaration and the Rules and Regulations),
 
(iv)         materially and substantially modify, alter, remove or improve the
Common Elements or Common Furnishings,
 
(v)          maintain or permit to be maintained the Units owned by it for lease
or as a rental project, except (i) as set forth in the Club Membership Plan or
(ii) for pre-existing rental agreements that are in place at the time of the
acquisition of a particular property, provided that such rental agreements are
short-term in nature and do not restrict Members’ use of the Properties by more
than 10% per annum,
 
Consolidated Amended and Restated Loan and Security Agreement
 
46

--------------------------------------------------------------------------------


 
(vi)         permit the Units to be used other than for nonpermanent residential
purposes, or
 
(vii)        consent to any amendment, modification, alteration or other change
to the Club Membership Plan, Rules and Regulations, or the Club which may
reasonably be expected to have a Material Adverse Effect.
 
(b)           Use by Public.  Borrowers shall not cause, permit or suffer the
Properties to be used by the public without restriction (except as required by
Applicable Law or any Association or Declaration) or in any manner that might
tend to impair any Borrower’s right, title and interest in and to the Properties
or in any manner that might make possible any claim of adverse usage or adverse
possession by the public or any claim of implied dedication of all or any part
of the Properties.  For the avoidance of doubt, use by any Member or prospective
Member shall not be considered use by the public.
 
(c)           Voting Rights.  Each Borrower hereby appoints and constitutes
Agent as its attorney-in-fact (with full power of substitution) to exercise all
of its voting rights pertaining to each Unit owned by a Borrower or in which a
Borrower has an interest giving rise to the right to vote (whether pursuant to a
Declaration or otherwise).  This power of attorney is coupled with an interest
and shall be irrevocable for so long as any Obligations are owing by Borrowers
to Agent and Lenders.  This power of attorney may be used from time to time in
the sole discretion of Agent but only if there shall exist an Event of Default,
or a material casualty, condemnation or taking shall have occurred with respect
to the applicable Property or any part thereof (and then only with respect to
such Property).  Each Borrower agrees to execute, from time to time, such other
documents as Agent may reasonably request (including, without limitation, a
proxy in form and substance approved by Agent; which proxy shall, at the request
of Agent, be periodically renewed) and file the same with the Secretary of each
Owner’s Association in accordance with such Owner’s Association’s By-Laws and
with the appropriate office under the applicable Declaration.
 
If any voting rights pertaining to any Unit owned by a Borrower or in which a
Borrower has an interest giving rise to the right to vote (whether as Unit
owner, as a holder of a mortgage or “security interest” under any Mortgage or
otherwise) shall be exercisable pursuant to the attendance by such Borrower at a
meeting of the members of the applicable Owner’s Association in accordance with
the terms of the By-Laws of such Owner’s Association, each Borrower agrees to
exercise its right to vote in respect of such attendance in accordance with the
rights of Agent under the first paragraph of this Section 3.9(c) as if the proxy
referred to therein were directly applicable to such meeting (any provision in
said By-Laws to the contrary notwithstanding) and to promptly give Agent written
notice of its intention to attend any such meeting if Agent shall then be
entitled to exercise the voting rights in respect thereof.
 
Except with the prior written consent of Agent, no Borrower shall propose or
vote for or consent to any modification of, or amendment to or to any
Declaration or any Owner’s Association’s Articles of Incorporation or By-Laws
which could have (in the reasonable sole opinion of Agent) a Material Adverse
Effect.
 
Consolidated Amended and Restated Loan and Security Agreement
 
47

--------------------------------------------------------------------------------


 
3.10        Other Property Covenants.
 
(a)           Access.  Borrowers shall use commercially reasonable efforts to
cause all private roadways, parking lots and rights of way within a Resort or
other private areas in a Resort to be Common Elements in respect of such
applicable Unit.

 
(b)           Utilities.  Borrowers shall cause electric, gas, sewer, and water
service and other necessary utilities to be available to the Units in sufficient
capacity to service the same and shall pay, or cause to be paid, all tap fees or
other connection charges in respect thereof).
 
(c)           Use of Amenities.  Borrowers shall use commercially reasonable
efforts to provide each Member with access to, and the use of, all of the
amenities and public utilities relating to the Properties (consistent with the
contractual provisions and rules and regulations existing with respect to such
amenities and public utilities), including those amenities that the Club has
rights to at the Resort Facilities and rights of way.
 
(d)           Local Legal Compliance.  Borrowers shall comply, and shall cause
each Property and Units to comply in all material respects, with all applicable
restrictive covenants, zoning, design and land use ordinances and building
codes, all applicable health and environmental laws and regulations and all
other Applicable Laws, rules and regulations and all approvals, consents and
licenses (including, without limitation, the applicable Declaration).  Borrowers
shall cause the Membership Interests and the sales thereof to comply in all
material respects with all Applicable Laws, rules and regulations, and all
approvals, consents and licenses.
 
(e)           Registration Compliance.  Borrowers shall diligently pursue
obtaining, and, after obtaining, shall maintain, or cause to be maintained, in
all material respects, all consents, franchises, approvals, and exemption
certificates in connection with, and Borrowers will make, or cause to be made,
all registrations or declarations with any government or any agency or
department thereof required in connection with, the Club, the Membership
Interests, the occupancy, use and operation of the Properties and the marketing
and sale of the Membership Interests.
 
(f)           Records.  Borrowers shall maintain accurate and complete files
relating to the Properties and all other Collateral to the reasonable
satisfaction of Agent, and such files will contain copies of each Acquisition
Contract, the related title policy, any environmental reports, any surveys and
all correspondence in respect thereof, as the case may be.
 
(g)           Club Membership Plan and Rules and Regulations.  Instruments in
substantially the form of the applicable Club Membership Plan and Rules and
Regulations shall be used by Borrowers for all admissions and sales of
Membership Interests for each Club.  Borrowers shall not modify, amend, restate
or otherwise alter any of the material terms of any Club Membership Plan or
Rules and Regulations without Agent’s prior written consent (which consent may
be granted or withheld in Agent’s Permitted Discretion), except as may be
required by any regulatory agency or Applicable Law.  Notwithstanding Agent’s
review and determination of acceptability, if any, of the Club Membership Plans
or Rules and Regulations, Borrowers shall remain solely liable for all aspects
of the Club Membership Plans or Rules and Regulations and their use; any
determination of acceptability, if any, by Agent relating to the Club Membership
Plans or Rules and Regulations shall only be for Agent’s and Lender’s benefit
and no other Person shall be entitled to rely thereon in any manner.
 
Consolidated Amended and Restated Loan and Security Agreement
 
 
48

--------------------------------------------------------------------------------



(h)           Property-Related Contracts.  Except as required by Applicable Law
or by any applicable Declaration, Borrowers shall not materially modify or
amend, or permit to be materially modified or amended, any material
Property-Related Contract without the prior written consent of Agent, which
consent may be granted or withheld in Agent’s Permitted Discretion.  Borrowers
shall perform in all material respects all of their obligations in a timely
fashion under each Property-Related Contract.
 
(i)           Notices.  Borrowers shall promptly deliver to Agent copies of each
material written notice or request, financial statement, budget, report, or
other information received by any Borrower under or with respect to any
Declaration or from any Owner’s Association.
 
(j)           Units.  Except as Agent may have otherwise agreed to in writing,
Borrowers shall subject each of the Units to the applicable Club, as
contemplated under the applicable Club Membership Plan.
 
3.11       Protection of Collateral; Assessments; Reimbursement.  All Insurance
Premiums and all expenses of protecting, storing, warehousing, insuring,
handling, maintaining and shipping the Collateral, any and all Impositions on
any of the Collateral or in respect of the sale or other disposal thereof shall
be borne and paid by Borrowers.  Each applicable Borrower shall promptly pay or
cause to be paid, as the same become due and payable, its share of all Insurance
Premiums, expenses, Impositions and/or assessments as required by the applicable
Declaration and/or applicable Owner’s Association.  If Borrowers shall fail to
pay, or cause to be paid, any such Insurance Premiums, expenses, Impositions
and/or assessments, Agent may at Borrowers’ expense, pay the same.
 
If, by reason of any suit or proceeding of any kind, nature or description
against any Borrower, or by any Borrower or any other party against any other
Person, or by reason of any other facts or circumstances, which in Agent’s
Permitted Discretion makes it advisable for Agent to seek counsel for the
protection and preservation of the Collateral, or to defend its own interest,
such expenses and reasonable counsel fees shall be allowed to Agent and borne
and paid by Borrowers.
 
3.12       Interest on Agent Paid Expenses.  All sums paid or incurred by Agent
under this Section 3, and any and all other sums for which Borrowers may become
liable hereunder, and all out-of-pocket costs and expenses (including payments
to other Lien holders and reasonable attorneys’ fees, legal expenses and court
costs) which Agent may incur in enforcing or protecting its Lien on, or rights
and interest in, the Collateral or any of its rights or remedies under this
Agreement or any other Security Document or in respect of any of the
transactions contemplated herein or therein (a) shall be considered as
Protective Advances and additional indebtedness owing by Borrowers to Agent
hereunder and, as such, shall be secured by all of the Collateral, and (b) shall
accrue interest at the Default Rate from the date paid by Agent until paid in
full by Borrowers, provided that any sums paid or incurred by Agent under this
Section 3 when no Event of Default shall then exist in respect of the payment of
such sums and no other Event of Default shall exist hereunder shall accrue
interest at the Interest Rate and not the Default Rate and provided further that
such sums paid or incurred by Agent shall accrue interest at the Default Rate
when the Default Rate shall otherwise be applicable hereunder.
 
Consolidated Amended and Restated Loan and Security Agreement
 
 
49

--------------------------------------------------------------------------------


 
3.13       Agent and Lender Responsibility.  Neither Agent nor any Lender shall
be (a) obligated or responsible for the payment of any of the amounts or sums
referred to in this Section 3 or (b) liable or responsible in any way for the
safekeeping of any of the Collateral or for any loss or damage thereto.
 
3.14      Full Release of Collateral and Mortgages.  In addition to any releases
pursuant to Section 2.3 above, upon the full and indefeasible payment of all
Obligations (other than unliquidated Obligations which shall survive the payment
in full of the Loan and termination of this Agreement), Agent shall release its
security interests and Liens in and to the Collateral, shall execute in favor of
Borrowers any UCC release or termination statement (or other documents
reasonably requested by Borrowers) in respect thereof, shall release each
Mortgage and any other recorded Security Document and shall reassign and deliver
to Borrowers all other Collateral then in the physical possession of Agent or
its agent (without recourse and without representations or warranties of any
kind).  Borrowers shall bear all out-of-pocket expenses (including, without
limitation, reasonable legal fees and disbursements of Agent) in connection with
such release, reassignment and delivery.  All such release and/or termination
documentation shall be satisfactory to Agent and its counsel.
 
Consolidated Amended and Restated Loan and Security Agreement
 
50

--------------------------------------------------------------------------------


 
3.15       Substitution of Collateral and Mortgages.  In addition to the
releases pursuant to Sections 2.3 and 3.14 above, Borrowers may notify Agent
that they have determined, in their sole discretion, that, Borrowers wish to
substitute (a “Property Substitution”) an Additional Property for a Unit or
Property currently securing the Loan (the “Substituted Property”).  Borrowers
shall identify the Additional Property for such Property Substitution, which
Additional Property shall be subject to approval by Agent in its sole
discretion, and which shall have an Appraised Value equal to or greater than
that of the Substituted Property.  Upon Agent’s sole discretion to approve such
Property Substitution and upon Borrowers’ satisfaction (or Agent’s waiver) of
all of the conditions precedent required by Agent to be satisfied with respect
to such Additional Property (including, without limitation, delivery of an
equity pledge, organizational documents for any New Borrower, a Mortgage, a
local counsel legal opinion, title insurance, an appraisal, and other documents
acceptable to Agent in its sole discretion), Agent shall release its security
interests and Liens in and to the Substituted Property, shall execute in favor
of Borrowers any UCC release or termination statement in respect thereof, shall
release the Mortgage and any other recorded Security Document and shall reassign
and deliver to Borrowers all other Collateral then in the physical possession of
Agent or its agent (without recourse and without representations or warranties
of any kind) directly related to such Substituted Property.  Borrowers shall
bear all out-of-pocket expenses (including, without limitation, legal fees and
disbursements of Agent or any Lender) in connection with such release,
reassignment and delivery.  Notwithstanding anything to the contrary contained
herein, Borrowers shall not be permitted to consummate Property Substitutions
which exceed an Appraised Value in the aggregate of $30,000,000.
 
4.
REPRESENTATIONS AND WARRANTIES AND COVENANTS.

 
As an inducement to Lenders to make the Loan, Borrowers, jointly and severally,
warrant and represent, as of the date hereof, and covenant to Agent and Lenders
as follows:
 
4.1         Subsidiaries and Capital Structure.  Except as set forth in Schedule
8 to this Agreement, neither Borrowers nor Guarantors (other than Individual
Guarantors) own Voting Equities in any Person.  Schedule 8 states the name of
each Borrower, and each of the managers, members and subsidiaries of Borrowers.
 
4.2         Borrowers.  Each Borrower
 
(a)           is a limited liability company or corporation duly organized and
validly existing under the laws of the State or other jurisdiction in which it
was organized;
 
(b)           has all requisite limited liability company or corporate power and
authority and licenses and permits necessary to own, construct and operate and
to carry on its business as now conducted and contemplated to be conducted in
the future; and
 
(c)           has duly qualified and is authorized to do business as a foreign
company in each jurisdiction where the character of its Properties or the nature
of its activities makes such qualification necessary or desirable.
 
Consolidated Amended and Restated Loan and Security Agreement
 
51

--------------------------------------------------------------------------------


 
4.3         Business and Property.  Schedule 9 to this Agreement correctly
describes the general nature of the businesses and currently owned Property of
each Borrower.
 
4.4         Financial Statements.  Ultimate Borrowers’ and PE Borrowers’
financial statements dated as of December 31, 2008, and delivered to Agent and
Lenders are true, correct and accurate.  Borrowers intend to engage in no other
business other than the ownership and operation of the Properties and additional
properties acquired from time to time in accordance with the terms of this
Agreement, operation and administration of the Clubs, sales and admissions of
Members of the Clubs, and businesses reasonably related thereto.  The financial
information for each Borrower which has been furnished to Agent and Lenders in
connection with this Agreement fairly and accurately presents the financial
condition as at the date of such financial statements and since the date of such
financial information, there has been no material adverse change in the
financial condition, operations or properties of any Borrower.
 
4.5         Full Disclosure.  Neither this Agreement nor any written statement
made by any Borrower or any Affiliate in connection with this transaction
contains any untrue statement of a material fact or omits a material fact
necessary to make the statements contained herein or therein not
misleading.  There is no fact which Borrowers or any Affiliate has not disclosed
to Agent and Lenders in writing which has, or, so far as each Borrower can now
reasonably foresee, will have, a Material Adverse Effect.
 
4.6         Pending Litigation.  Except as set forth in Schedule 10 to this
Agreement, there are no proceedings pending, or to the best knowledge of the
Borrowers, threatened, against or affecting any Borrower, any Guarantor or
Subsidiary, or the Property in any court or before any governmental authority or
arbitration board or tribunal (a) which involve any Property, any Borrower or
could otherwise reasonably be expected to have a Material Adverse Effect, or (b)
in respect of which more than $50,000 is sought in damages.  No Borrower, nor
any Affiliate nor any owned Property is in default with respect to any order of
any court, governmental authority, quasi-governmental authority or arbitration
board or tribunal.
 
4.7         Title to Properties.  Except for the Permitted Exceptions, each
Borrower has (a) good and marketable title in fee simple (or its equivalent
under Applicable Law) or good and marketable leasehold interest, as applicable,
to all the real Property which it purports to own or lease free from Liens, and
(b) good title to, and is the sole owner of, all personal property which it
purports to own (including, without limitation, the personal property
constituting the Collateral), which personal property is free from all Liens
other than Permitted Exceptions.
 
4.8         Trademarks, Licenses and Permits.  Each Borrower owns, possesses or
otherwise has the legal right to use all of the trademarks, service marks, trade
names, copyrights, franchises and licenses, and rights with respect thereto
necessary for the conduct of its business as now conducted and as proposed to be
conducted, without any known conflict with the rights of others.
 
4.9         Transaction Is Legal and Authorized.  The execution and delivery of
this Agreement, the Notes and the other Loan Documents by Borrowers, and the
grant by Borrowers of the Liens to Agent and Bahamas Collateral Agent, for the
benefit of themselves and Lenders, with respect to the Collateral, and
compliance by Borrowers with all of the provisions of this Agreement, the Notes
and the other Loan Documents, are:
 
Consolidated Amended and Restated Loan and Security Agreement
 
52

--------------------------------------------------------------------------------


 
(a)           within the limited liability company or corporate powers of each
Borrower; and
 
(b)           valid and legal acts and will not conflict with, or result in any
breach in any of the provisions of, or constitute a default under, or result in
the creation of any Lien (except Liens and Permitted Exceptions contemplated
under this Agreement or any other Security Document) upon any Property of each
Borrower under the provisions of, any agreement, articles of organization, any
organizational documents or operating agreements of any Borrower or other
instrument to which any Borrower is a party or by which its Property may be
bound.
 
4.10       No Defaults.  No Default or Event of Default exists, and there is no
violation of any term of any agreement, charter instrument, bylaw or other
instrument to which any Borrower is a party or by which it may be bound, except
for such violations which could not singly or in the aggregate reasonably be
expected to have Material Adverse Effect.
 
4.11       Governmental Consent.  Neither the nature of Borrowers nor their
business or Properties, nor the Clubs nor the Club Membership Plans nor
admission of Members to the Clubs, nor any relationship between Borrowers and
any other Person, or any circumstance in connection with the execution or
delivery of this Agreement, the Notes or the other Loan Documents, is such as to
require a consent, approval or authorization of, or filing, registration or
qualification with, any governmental authority on the part of any Borrower, as a
condition of the execution, delivery or performance of this Agreement, any Notes
or any other Loan Document other than such consents received prior to the
Closing Date.
 
4.12       Taxes.  No Borrower is in default with respect to the payment of any
material amount of taxes levied or assessed against it or any of its assets and
has not failed to file any tax return required to be filed by it subject to
Borrowers’ right of contest in accordance with Section 3.7.
 
4.13       Use of Proceeds.  The proceeds of the Initial Revolving Advance
hereunder will solely be used (a) first to pay for any Loan Costs and then to
finance costs and expenses of the transactions contemplated hereby and the
Related Transactions and to pay any accrued and unpaid interest owing under the
Ultimate Loan Agreement, and (b) for payment of any integration costs and
expenses incurred by Borrowers or any Company Affiliate of Borrowers as a result
of the Related Transactions; provided, however, any use of proceeds of the
Initial Revolving Advance hereunder for the payment of any integration costs and
expenses incurred by Borrowers or any Company Affiliate of Borrowers as a result
of the Related Transactions shall be for a purpose set forth on Schedule 4.13
attached hereto or shall have been approved by Agent in its Permitted
Discretion.
 
Consolidated Amended and Restated Loan and Security Agreement
 
53

--------------------------------------------------------------------------------


 
The proceeds of Subsequent Revolving Advances will be used
 
(i)           first, to pay any Loan Costs then due at the time of the making of
such Subsequent Revolving Advances, and
 
(ii)          second, to pay for or otherwise provide for the payment of a
portion of an Acquisition Purchase Price with respect to any Additional
Property.

 
None of the transactions contemplated in this Agreement will violate or result
in the violation of Section 7 of the Securities Exchange Act of 1934, as
amended, or any regulations issued pursuant thereto, including, without
limitation, Regulations T, U and X of the Board of Governors of the Federal
Reserve System, 12 C.F.R., Chapter II.  No Borrower intends to carry or purchase
any “margin security” within the meaning of said Regulation U.  None of the
proceeds will be used to purchase or carry (or refinance any borrowing, the
proceeds of which were used to purchase or carry) any “margin security” within
the meaning of said Regulation.
 
4.14       Compliance with Law.  None of the Borrowers, the Clubs, nor the Club
Membership Plans are in violation in any material respect of any Applicable Laws
or other laws, ordinances, governmental rules or regulations to which it is
subject.
 
4.15       Restrictions of Borrowers.  None of the Borrowers, nor any of the
Clubs or Club Entities is a party to any contract or agreement which restricts
its right or ability to incur Indebtedness, or prohibits the execution of, or
compliance with, this Agreement or any of the other Loan Documents by any
Borrower, other than the documents relative to the JDI Junior Loan, as in effect
as of the Closing Date.  No Borrower has agreed or consented to cause or permit
in the future (upon the happening of a contingency or otherwise) any of its
Property constituting the Collateral, whether now owned or hereafter acquired,
to be subject to a Lien other than the Liens provided for herein or in the other
Security Documents and Permitted Exceptions.
 
4.16       Brokers’ Fees.  Except as set forth on Schedule 11 hereto and except
for brokers or finders of individual properties purchased or to be purchased by
the Borrowers, there are no brokers or finders which are entitled to receive
compensation for their services rendered to any Borrower with respect to the
transactions described in this Agreement and with which any Borrower has had
dealings.
 
4.17       Deferred Compensation Plans.  Except as set forth on Schedule 5
hereto no Borrower has a pension, profit sharing or other compensatory or
similar plan providing for a program of deferred compensation for any employee
or officer which is subject to any requirement of the Employee Retirement Income
Security Act of 1974, as amended.
 
4.18       Labor Relations.  No Borrower is a party to any collective bargaining
agreement, there are no material grievances, disputes or controversies with any
union or any other organization of any Borrower’s employees, or threats of
strikes, work stoppages or any asserted pending demands for collective
bargaining by any union or organization.
 
Consolidated Amended and Restated Loan and Security Agreement
 
54

--------------------------------------------------------------------------------


 
4.19       Validity of Liens Granted to Agent.  Except with respect to the
Permitted Exceptions (assuming all appropriate steps are taken hereafter to
perfect a security interest), all Liens granted to Agent, for the benefit of
itself and Lenders, in respect of the Collateral are, and shall continue to be,
prior in right and superior to all other Liens granted to, or held by, any other
Person.
 
4.20       Solvency.  No Borrower is entering into this Agreement and the
transactions contemplated hereby, and no Borrower intends to incur any
obligations hereunder or otherwise make any transfers in connection herewith,
with the actual intent to hinder, delay or defraud either present or future
creditors.  After giving effect to the consummation of the transactions
contemplated by this Agreement, (a) the assets of each Borrower at a fair
valuation thereof on a going concern basis will not be less than its debts, (b)
Borrowers are not currently engaged in or about to engage in a business or
transaction for which their remaining assets are unreasonably small in relation
to such business or transaction, and (c) Borrowers will be able to pay their
respective debts as they become due.  “Debt” for purposes of this Section 4.20
means any liability on a claim, and “claim” means (i) any right to payment,
whether or not such right is reduced to judgment, liquidated, unliquidated,
fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable,
secured or unsecured, or (ii) any right to an equitable remedy for breach of
performance if such breach gives rise to a right to payment, whether or not such
right to an equitable remedy is reduced to judgment, liquidated, unliquidated,
fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable,
secured or unsecured.
 
4.21       Club Regime.  Borrowers have furnished or have caused to be furnished
to Agent true and correct copies of all formation and enabling documents for the
Clubs, the Club Membership Plans and the Rules and Regulations (collectively,
the “Membership Documents”) and all filings and/or recordations in order to
establish the Club Membership Plans have been or will be done and all Applicable
Laws and statutes in connection therewith have been or will be complied with in
all material respects.
 
4.22       Sale of Membership Interests.  The sale and offering of sale of
Membership Interests or the admission of new Members to the Clubs (a) do not and
will not constitute the sale, or the offering of sale, of Securities subject to
the registration requirements of the Securities Act of 1933, as amended, or any
applicable State blue-sky securities laws, or any applicable foreign laws, rules
or statutes, (b) do not violate and will not violate any applicable federal,
state, local or applicable foreign consumer credit or sale rescission statute,
including, without limitation, any such statute of any State in which a Member
may reside, and (c) do not violate and will not violate any other Applicable Law
(including, without limitation, any timeshare or subdivision law applicable to
any Property and in effect in any applicable state or in any other state in
which a Member may reside or in which the sale of any such Membership Interest
may be closed or Member admitted to the Clubs).
 
Without limiting the generality of the immediately preceding paragraph,
Borrowers have, to the extent required by their activities and businesses
(including operation of the Clubs), fully complied with and will continue to
fully comply with (1) (A) all Applicable Laws, (B) the Federal Trade Commission
Act, as amended, (C) the Interstate Land Sales Full Disclosure Act, as amended,
(D) all other applicable federal or applicable foreign statutes and laws
pertaining to the Property and (E) the rules and regulations promulgated under
such applicable Acts, statutes and laws and (2) all of the applicable provisions
of any law of any State or applicable foreign jurisdiction (and the rules and
regulations promulgated thereunder) or municipality or other governmental or
quasi-governmental authority relating to the operation of the Properties, except
where any failure of the foregoing would not have a Material Adverse
Effect.  The sale and offering of sale of Membership Interests are not affected
and will not be affected by any home solicitations.
 
Consolidated Amended and Restated Loan and Security Agreement
 
55

--------------------------------------------------------------------------------


 
4.23       Indebtedness.  Except for Permitted Debt and trade payables incurred
in the ordinary course of the operation and maintenance of the Properties, or
other Indebtedness permitted by this Agreement, Borrowers have no Indebtedness.
 
4.24       Property-Related Contracts.  Schedule 7 attached hereto is a true,
correct and accurate list of all material Property-Related Contracts.  For
purposes of this Section 4.24, “material” shall mean any Property-Related
Contract pursuant to which the obligor thereunder is required to pay or receive
more than $50,000 in the aggregate in any one calendar year, or in which Lender
determines has a “value” pursuant to a valuation method acceptable to Lender in
excess of $50,000 in the aggregate in any calendar year.
 
4.25       Single Asset Real Estate.  Each Borrower represents that each
Property will be used only as a vacation home held for lease, and will not be
used as a permanent residence. Each Borrower represents that each Property
generates substantially all of the gross income of the Borrower that owns such
Property, and Borrowers conduct no substantial business other than the business
of owning and operating its Property and activities incidental thereto.  No
Borrower shall conduct any business activity that would disqualify such
Borrower’s Property from having a “single asset real estate” status as defined
by Section 101 (51)(B) of the Bankruptcy Code (a “SARE”), and it is the express
intent of the Borrowers that each Property be classified as a SARE.
 
5.
CONDITIONS PRECEDENT TO INITIAL ADVANCE

 
The willingness of Lenders to make the Initial Revolving Advance shall be
subject to the following conditions precedent:
 
5.1         Opinions of Counsel.  Agent shall have received (a) from Greenberg
Traurig, LLP, counsel for Borrowers, a closing opinion, and (b) from local
counsel licensed in the foreign jurisdiction where the Properties outside the
fifty (50) United States listed in Schedule 15 hereto are located, an
enforceability opinion related to each amendment to a Mortgage, each in form and
content satisfactory to Agent and its counsel dated the date hereof.

 
5.2         Warranties and Representations True as of Closing Date.  The
warranties and representations contained in this Agreement shall be true in all
material respects on the date hereof.
 
5.3         Compliance with this Agreement.  Borrowers shall have performed and
complied with all covenants, agreements and conditions contained herein which
are required to be performed or complied with by them before or on the date
hereof and no Default or Event of Default shall exist hereunder on such
date.  Borrowers shall have delivered to Agent executed copies of this
Agreement, all Security Documents and other Loan Documents (except for any
Notes) to which each is a party, each in form and substance acceptable to Agent.
 
Consolidated Amended and Restated Loan and Security Agreement
 
56

--------------------------------------------------------------------------------


 
5.4          Borrowers’ Certificates; Good-Standing Certificates.
 
(a)           Agent shall have received a certificate, dated as of the date
hereof and signed by the Managing Member of Holdings or such other Person, as
applicable, on behalf of each Borrower, certifying that the conditions specified
in Section 5.2 and Section 5.3 of this Agreement have been fulfilled.
 
(b)           Borrowers shall have delivered to Agent (i) a certified copy of
the certificate of formation (and all amendments thereto) and an operating
agreement for each Borrower (including evidence that each such Borrower has
amended such operating agreement to (A) become a special purpose entity with an
independent manager in a manner satisfactory to Agent in its sole discretion,
(B) be managed by  a board of three managers rather than by its sole member and
(C) name Agent as a third party beneficiary) (the “Operating Agreement”), or
equivalent organizational documents certified by a manager or officer of each
Borrower to be true and correct and (ii) evidence that each Borrower has
executed an independent manager agreement with an independent manager
satisfactory to Agent in its sole discretion.
 
(c)           Borrowers shall have delivered to Agent, in form satisfactory to
Agent, recent good standing certificates from the applicable Secretary of State
of the state of formation for each Borrower (or equivalent for any Borrower
organized under a foreign jurisdiction, if available) certifying each Borrower’s
due existence and qualification to do business in each applicable State or
foreign jurisdiction, together with a certified copy of its certificate of
organization (or equivalent) duly recorded with the applicable Secretary of
State (or equivalent) (and all amendments thereto).
 
(d)           Borrowers shall have delivered to Agent a certificate of the
manager of each Borrower, dated as of the date hereof, certifying (i) the due
authorization of Borrowers to enter into this Agreement and the other Security
Documents to which it is a party and the transactions and instruments
contemplated thereby, and (ii) the authorization, incumbency and specimen
signature of the authorized manager of each Borrower to execute and deliver this
Agreement and the other Loan Documents to which it is a party.

 
5.5         Uniform Commercial Code Financing Statements.  All filings of
Uniform Commercial Code financing statements and all other filings and actions
necessary to perfect Agent’s security interests in and to the Collateral shall
have been filed and confirmation thereof received.  Uniform Commercial Code,
judgment and tax lien searches shall have been performed in respect of each
Borrower and the results thereof shall be satisfactory to Agent.
 
5.6         Assignment of Property-Related Contracts.  Borrowers shall have
delivered to Agent certified copies of all material (as defined in Section 4.24)
Property-Related Contracts relative to owned Properties and executed and
delivered in favor of Agent the Assignment of Property-Related Contracts.  All
such Property-Related Contracts shall be reasonably satisfactory to Agent in
form and substance.  Each Person (other than Borrowers) which is a party to any
such Property-Related Contract set forth on Schedule 7 hereto shall have been
notified, to the extent not already notified in connection with the Ultimate
Loan Agreement or the Private Escapes Loan Agreement of the assignment thereof,
as and to the extent required by the terms of such Property-Related Contracts.
 
Consolidated Amended and Restated Loan and Security Agreement
 
57

--------------------------------------------------------------------------------


 
5.7         Hazardous Substance Indemnity Agreement.  Each Borrower and
Guarantor  (other than Individual Guarantors) shall have executed and delivered
to Lender the Indemnity Agreement.
 
5.8         Assignment of Membership Interest.  Ultimate Holdings, Private
Escapes and Holdings and/or its Subsidiaries, as applicable, shall have executed
and delivered to Agent each Assignment of Ownership Interest or a ratification
thereof for any existing assignments, pledging its ownership interest in each
Borrower (other than Holdings) to Agent.
 
5.9         Expenses.  Borrowers shall have paid all fees and expenses required
to be paid by it pursuant to Section 10.2 of this Agreement.
 
5.10       Mortgage Amendments.  With respect to the Mortgages described in
Schedule 20 attached hereto, Borrowers shall deliver to Agent amendments to such
Mortgages in substantially the form attached hereto as Exhibit F, with any
changes from such form satisfactory in form and substance satisfactory to Agent
in its Permitted Discretion.  Promptly after the date hereof, Borrowers shall
cause such amendments to be recorded in the appropriate jurisdictions at
Borrowers’ sole cost and expense and cause to be issued an endorsement in a form
and substance satisfactory to Agent with respect to each mortgagee’s title
insurance policy (issued to Agent and in full force and effect) with respect to
each Mortgage being amended, reflecting the effect of the amendment and ensuring
that the title company issuing such mortgagee’s title insurance policy will not
assert a defense against coverage thereunder on account of the amendment and
covering any other matters deemed necessary by Agent in its Permitted
Discretion, all at Borrowers’ sole cost and expense.

 
5.11       Casualty Insurance.  Borrowers shall have delivered to Agent
certificates of insurance evidencing the insurance policies and endorsements
required to be delivered pursuant to Section 3.5 hereof.  All premiums in
respect of such insurance policies shall have been paid in full and evidence
thereof shall have been delivered to Agent.
 
5.12       Taxes.  Borrowers shall have delivered to Agent copies of the most
recent tax receipts for all owned Property (or certificates in respect thereof)
evidencing no delinquency in the payment thereof.
 
5.13       Inspection.  Borrowers shall have permitted Agent to make an
inspection/audit of its books, accounts and records and such other papers as it
may desire and of its premises and the Property, as Agent may in its sole
discretion determine.  Such inspection/audit shall be satisfactory to Agent (in
its sole determination).
 
Consolidated Amended and Restated Loan and Security Agreement
 
58

--------------------------------------------------------------------------------


 
5.14       Delivery of:
 
(a)           Licenses; Permits, Zoning.  Borrowers shall have delivered to
Agent copies of all licenses, approvals, consents and permits required for
Borrowers to comply with all Applicable Laws in the operation of the Clubs and
the use of the owned Property.
 
(b)           Business Plan.  Borrowers shall have delivered a detailed
financial business plan acceptable to Agent in its sole discretion.
 
(c)           Financial Statements of Borrowers.  Borrowers shall have delivered
financial statements of Borrowers on a consolidated basis.  Additionally,
Borrowers shall have delivered to Agent, on a consolidated basis, a projected
balance sheet, income statement, statements of cash flow projections and other
financial projection reports and statements requested by Agent for the calendar
years 2009, 2010 and 2011.
 
(d)           Leases.  Borrowers shall have delivered copies of all leases
encumbering, or otherwise affecting or encumbering the Property (including
without limitation the Intercompany Leases) in form and substance acceptable to
Agent.  All Intercompany Leases must be in the form of Exhibit B attached
hereto.
 
(e)           Intentionally Omitted.
 
(f)           Valuations.  Borrowers shall have delivered to Agent an MAI
appraisal from a third-party appraiser acceptable to Agent for each owned
Property in form and substance, and in a minimum amount, acceptable to Agent.
 
(g)          Club Membership Plans.  Borrowers shall have delivered to Agent
copies of the Club Membership Plans, which state, except with respect to the
Member Assurance Program, that Members shall have no ownership rights or
interests with respect to any Borrower, its Affiliates or Property.
 
5.15       Proceedings Satisfactory.  All actions taken in connection with the
execution of this Agreement, the Notes, any other Security Document and all
documents and papers relating thereto shall be satisfactory to Agent and its
counsel.
 
5.16       Guaranties and Guarantor Security Agreement.
 
(a)           Individual Guarantors shall have entered into an Amended and
Restated Indemnity Guaranty in form and substance acceptable to Agent,
 
(b)           Agent shall have received a fully executed Guaranty from each of
the entities listed on Part V of Annex A attached hereto.
 
(c)           Agent shall have received the fully executed Guarantor Security
Agreement, in form and substance acceptable to Agent, and shall have a
perfected, first priority Lien on all assets of each Guarantor listed on Part V
of Annex A attached hereto.
 
Consolidated Amended and Restated Loan and Security Agreement
 
59

--------------------------------------------------------------------------------


 
5.17       JDI Approval.  Agent shall have received written evidence
satisfactory to Agent that JDI has either (i) approved the transactions
contemplated herein and the Related Transactions or (ii) waived its rights under
Ultimate Holdings’ organizational documents to approve the transactions
contemplated herein and the Related Transactions.
 
5.18       Intentionally Omitted.
 
5.19       Bahamian Borrowers.  Agent shall have received evidence, satisfactory
to Agent, that each Bahamian Borrower has filed its application for all
“Certificates of Registration” with the Bahamian Government Industrial Board in
relation to the deed conveyances of the Property owned by the Bahamian
Borrowers.
 
5.20       Member Assurance Program.  Agent shall have received evidence,
satisfactory to Agent, that Borrowers and Guarantors have assumed all contingent
liabilities related to the PE Resigned Members (as defined in the Contribution
Agreement) in form and substance satisfactory to Agent.

 
5.21       Contribution Agreement.  Agent shall have received evidence in form
and substance satisfactory to Agent in its sole discretion that the Closing (as
defined in the Contribution Agreement) has occurred.
 
5.22        Intercompany Lease.  Agent shall have received evidence in form and
substance satisfactory to Agent that the Intercompany Lease shall have been
amended and restated in the form of Exhibit B attached hereto.
 
6.
SUBSEQUENT ADVANCES CLOSING CONDITIONS

 
After the making of the Initial Revolving Advance, the willingness of Lenders to
make additional Revolving Advances (individually a “Subsequent Revolving
Advance”) on a Business Day of any month (herein referred to as a “Subsequent
Revolving Advance Date”) or permit a Property Substitution shall be subject to
the satisfaction of all of the following conditions precedent:
 
6.1         Special Submissions.
 
(a)           Amendments to Club Membership Plans and Rules and
Regulations.  Borrowers shall have submitted to Agent any material amendments
and/or modifications to the Club Membership Plans and Rules and Regulations,
which amendments and modifications shall be acceptable to Agent in its Permitted
Discretion and not in any manner materially adverse to Agent.
 
(b)           Acquisition Agreement.  Agent shall have approved the Additional
Property.
 
(c)           Joinder.  If applicable, each New Borrower shall have executed and
delivered to Agent an Assumption and Joinder Agreement in the form and substance
attached hereto as Exhibit A, and if requested by Agent, a Note payable to the
order of Agent.
 
Consolidated Amended and Restated Loan and Security Agreement
 
60

--------------------------------------------------------------------------------


 
(d)           Title Commitment.  Agent shall have received not less than five
(5) Business Days prior to the making of a Subsequent Revolving Advance or
consummation of the Property Substitution, as the case may be, unless otherwise
agreed to by Agent, a commitment for a mortgagee’s title insurance policy (to be
issued to Agent and in full force and effect) in respect of each Mortgage
covering Additional Property, together with such endorsements thereto as Agent
may require, which shall (a) have been issued by the Title Company or another
title insurance company which is satisfactory to Agent, (b) be in form and
substance satisfactory to Agent and its special counsel, and all encumbrances of
record with respect thereto shall be satisfactory to Agent and its special
counsel in their sole discretion (c) be in such amount as Agent may require in
its sole discretion, (d) insure that the Mortgage to be filed creates a valid
first Lien in and to the applicable Additional Property free and clear of all
defects, encumbrances and other Liens other than Permitted Exceptions and (e)
contain such further endorsements and affirmative coverage as Agent may
reasonably request.  All premiums in respect of such title insurance policy
shall have been paid in full and evidence thereof shall have been delivered to
Agent.
 
(e)           Survey.  If requested by Agent, New Borrower or an existing
Borrower shall have delivered to Agent a survey of the Additional Property
showing its perimeter; such survey shall be sufficient to delete the standard
survey exception in the Title Insurance Policy for such Additional Property.
 
(f)           Taxes.  New Borrower or an existing Borrower shall have delivered
to Agent copies of the most recent tax receipts for all Additional Property (or
certificates in respect thereof) evidencing no delinquency in the payment
thereof.
 
(g)           Environmental Site Assessment Report.  Unless otherwise waived by
Agent, New Borrower or an existing Borrower (at its own expense) shall have
delivered to Agent an environmental survey with respect to the Additional
Property in form and substance acceptable to Agent in its sole discretion to the
extent available.  Notwithstanding the foregoing, if requested by Agent, New
Borrower or an existing Borrower (at its own expense) shall have delivered to
Agent a “Phase I” or other environmental survey of the Property in form and
substance acceptable to Agent in its sole discretion.  Any environmental survey
undertaken by any Borrower and delivered to Agent shall provide that Agent may
rely thereon in connection with its making advances hereunder.
 
(h)           Inspection.  New Borrower shall have permitted Agent to make an
inspection/audit of the Additional Property as determined by Agent in its sole
discretion in form and substance satisfactory to Agent (in its sole
determination).
 
(i)           Opinion of Counsel.  Agent shall have received from Greenberg
Traurig LLP, or other legal counsel, selected by Borrowers and reasonably
acceptable to Agent, a legal opinion related to the formation and organization
of New Borrower, and from local counsel licensed in the State or foreign
jurisdiction where the Additional Property is located, a legal opinion in form
and content satisfactory to Agent and its counsel dated the date of the
Subsequent Revolving Advance.
 
Consolidated Amended and Restated Loan and Security Agreement
 
61

--------------------------------------------------------------------------------


 
(j)           Representations and Warranties.  Each of the representations and
warranties made by Borrowers in or pursuant to this Agreement and any other Loan
Documents to which Borrowers are a party, and each of the representations and
warranties contained in any certificate, document or financial or other
statement furnished at any time under or in connection with this Agreement or
any related agreement shall be true and correct in all material respects on and
as of such date as if made on and as of such date (except for representations
and warranties which expressly relate to an earlier date).
 
(k)           Events of Default.  No Event of Default or Default shall have
occurred and be continuing on such date, or would exist after giving effect to
the Subsequent Revolving Advance or Property Substitution requested to be made,
as applicable, on such date; provided, however, that Agent, in its sole
discretion, may continue to make Subsequent Revolving Advances or allow Property
Substitutions notwithstanding the existence of an Event of Default or Default
and that any Subsequent Revolving Advances so made or Property Substitutions so
allowed shall not be deemed a waiver of any such Event of Default or Default.
 
(l)           Borrowers’ Secretary’s Certificates; Good-Standing
Certificates.  For any Borrower (including any New Borrower) receiving the
proceeds of a Subsequent Revolving Advance:
 
(i)           Agent shall have received a certificate, dated as of the date of
the Subsequent Revolving Advance and signed by the Managing Member or authorized
officer of Holdings or such other Person, as applicable, on behalf of such
Borrower, certifying that the conditions specified in Sections 6.1(j) and (k) of
this Agreement have been fulfilled.
 
(ii)          Such Borrower shall have delivered to Agent a certified copy of
its certificate of formation (and all amendments thereto) and an Operating
Agreement (including the provisions of Section 7.28 hereof), or equivalent
organizational documents certified by a manager or officer of such Borrower to
be true and correct.
 
(iii)         Such Borrower shall have delivered to Agent, in form satisfactory
to Agent, a recent good standing certificate from the applicable Secretary of
State of the state of formation for such Borrower (or equivalent if such
Borrower organized under a foreign jurisdiction, if available) certifying such
Borrower’s due existence and qualification to do business in each applicable
State or foreign jurisdiction, together with a certified copy of its certificate
of organization (or equivalent) duly recorded with the applicable Secretary of
State (or equivalent) (and all amendments thereto).
 
(iv)         Such Borrower shall have delivered to Agent a certificate of its
manager, dated as of the date of the making of the Subsequent Revolving Advance,
certifying (i) the due authorization of such Borrower to enter into an
Assumption and Joinder Agreement and any other Security Documents to which it is
a party and the transactions and instruments contemplated thereby, and (ii) the
authorization, incumbency and specimen signature of the authorized manager of
such Borrower to execute and deliver this Agreement and the other Loan Documents
to which it is a party.
 
Consolidated Amended and Restated Loan and Security Agreement
 
62

--------------------------------------------------------------------------------


 
(m)         Financing Statements.  All filings of Uniform Commercial Code
financing statements and all other filings and actions necessary to perfect
Agent’s security interests in and to the Additional Property constituting
additional Collateral shall have been filed and confirmation thereof
received.  Uniform Commercial Code, judgment and tax lien searches shall have
been performed in respect of New Borrower and the results thereof shall be
satisfactory to Agent.
 
(n)          Assignment of Property-Related Contracts. New Borrower shall have
delivered to Agent a copy of the Acquisition Contract related to the Additional
Property.  In addition and as applicable, New Borrower shall have delivered to
Agent certified copies of all material Property-Related Contracts related to the
Additional Property, and shall have executed and delivered in favor of Agent,
for the benefit of itself and Lenders either (a) an Assignment of
Property-Related Contracts, or (b) an Assignment of Acquisition Contract.  All
such Property-Related Contracts and Acquisition Contracts, as applicable, shall
be reasonably satisfactory to Agent in form and substance.  Each Person (other
than New Borrower) which is a party to any such Property-Related Contract set
forth on Schedule 7 hereto shall have either been notified of the assignment
thereof, or shall have consented to such assignment, as determined by Agent.
 
(o)           Hazardous Substance Indemnity Agreement. New Borrower shall have
executed and delivered to Agent an Indemnity Agreement.
 
(p)           Assignment of Membership Interest.  Holdings or any of its
Subsidiaries, as applicable, shall have executed and delivered to Agent an
amendment to the applicable Assignment of Ownership Interest, in the form
attached thereto, related to the equity interests of such New Borrower.
 
(q)           Mortgage.  New Borrower or an existing Borrower, as applicable,
shall have executed and delivered a Mortgage to Agent or Bahamian Collateral
Agent, with respect to each Additional Property.  Each such Mortgage shall be
recorded or delivered to the title company for recordation in the applicable
public real property office, and all taxes, recording fees and other fees and
charges required by Applicable Law to be paid in connection therewith shall have
been duly paid in full in accordance with Agent’s instructions to the title
company responsible for such filing.  Each such Mortgage shall have created a
valid Lien in and to the applicable Additional Property in respect of the
Obligations subject to no other Liens except for Permitted Exceptions; provided,
however, in the States of New York and Florida and in the countries of Mexico,
Nevis, The Commonwealth of the Bahamas, and any other jurisdiction approved by
Agent in its sole discretion which requires payment of a filing tax or other fee
based on the amount of the Obligations reflected in the Mortgage, the amount of
the Obligations set forth in the Mortgage shall be equal to one hundred and
fifty percent (150%) of the Appraised Value of such Additional Property..
 
(r)           Insurance.  New Borrower or an existing Borrower, as applicable,
shall have delivered to Agent certificates of insurance evidencing the insurance
policies and endorsements required to be delivered pursuant to Section 3.5
hereof.  All premiums in respect of such insurance policies shall have been paid
in full and evidence thereof shall have been delivered to Agent.
 
Consolidated Amended and Restated Loan and Security Agreement
 
63

--------------------------------------------------------------------------------


 
(s)           Licenses; Zoning.  Except as otherwise agreed to by Agent, New
Borrower shall deliver to Agent a letter issued by the applicable municipality
authority confirming the zoning classification of the Additional Property.
 
(t)           Leases.  New Borrower or an existing Borrower, as applicable,
shall have delivered copies of all leases encumbering, or otherwise affecting or
encumbering the Additional Property (including without limitation any
Intercompany Leases) in form and substance acceptable to Agent. All Intercompany
Leases relating to any Additional Property must, at a minimum, contain
provisions allowing Agent to terminate any such Intercompany Lease during the
continuation of an Event of Default..
 
(u)          Valuations.  New Borrower or an existing Borrower, as applicable,
shall have delivered to Agent an MAI appraisal from a third-party appraiser
acceptable to Agent for the Additional Property in form and substance, and in a
minimum amount, acceptable to Agent.
 
(v)           Section 2.1 Conditions.  All of the conditions to lending set
forth in Section 2.1 above shall have been satisfied.
 
6.2         Requests for Subsequent Revolving Advance.  A request for such
Subsequent Revolving Advance
 
(a)           shall be in writing substantially in the form of Exhibit D
attached to this Agreement,
 
(b)           shall have been delivered to the office of Agent at least three
(3) Business Days in advance of the proposed Subsequent Revolving Advance Date,
and
 
(c)           shall state that all conditions set forth in Section 2.1 and
Section 6.1 hereof have been satisfied or otherwise waived by Agent in its sole
discretion.
 
6.3         Defaults; Expenses; Miscellaneous.
 
(a)           No Default or Event of Default.  No Default or Event of Default
shall exist immediately prior to the making of the Subsequent Revolving Advance
or, after giving effect thereto, immediately after the making of such Subsequent
Revolving Advance.
 
(b)           Insufficient Availability.  No Subsequent Revolving Advance shall
be made if Agent shall have determined that the Subsequent Revolving Advance
would be in violation of the Borrowing Base or other amounts and limitations set
forth in Section 2.1 hereof.
 
(c)           Fees and Expenses.  Borrowers shall have paid all fees and
expenses required to be paid by Section 10.2 and Section 2.1 of this Agreement
in connection with such requested Subsequent Revolving Advance.
 
(d)           Prior Revolving Advances.  No more than five (5) other Revolving
Advances shall have been made during the calendar month in which such Subsequent
Revolving Advance Date falls.
 
Consolidated Amended and Restated Loan and Security Agreement
 
64

--------------------------------------------------------------------------------


 
6.4          Disbursements.  Upon the occurrence and continuance of an Event of
Default, Agent, for the account of Lenders, shall have the right, but not the
obligation, to disburse and directly apply the proceeds of any Subsequent
Revolving Advance to the satisfaction of any of Borrowers’ Obligations
hereunder, and any Subsequent Revolving Advance by Agent for the account of
Lenders or by any Lender for such purpose shall be considered part of the Loan
and shall be secured by the Security Documents.  Borrowers hereby authorize
Agent to use, disburse and apply the Loan for payment of costs and expenses
incident to the Loan and, following the occurrence of an Event of Default, the
Property, and the payment or performance of any obligation of Borrowers
hereunder.  Each Borrower hereby assigns, pledges and grants a security interest
in the proceeds of the Loan to Agent for the benefit of itself and Lenders for
such purposes.  Upon the occurrence of an Event of Default, (a) Agent, for the
account of Lenders, may advance and incur such reasonable expenses as Agent, in
its sole discretion, deems necessary to preserve the Property, and any other
security for the Loan, and such expenses, even though in excess of the amount of
the Loan, shall be secured by the Security Documents, and shall be payable to
Agent for the benefit of itself and Lenders on demand, and (b) Agent, for the
account of Lenders, may disburse any portion of any Subsequent Revolving Advance
at any time, and from time to time, to Persons other than Borrowers for the
purposes specified in this Section 6.4 irrespective of the provisions of
Section 2.1 hereof, and the amount of Subsequent Revolving Advances to which
Borrowers would thereafter otherwise be entitled shall be correspondingly
reduced.  In addition to the foregoing, and whether or not an Event of Default
has occurred hereunder, Agent, if requested to do so by Borrowers, or if
Borrowers shall have failed to pay the same on or before the date due, shall
have the right, but not the obligation, for the account of Lenders, to disburse
and directly apply the proceeds of any Subsequent Revolving Advance to the
payment of all reasonable fees and expenses of internal and external counsel to
Agent or any Lender.
 
6.5         Proceedings Satisfactory.  All actions taken in connection with the
Subsequent Revolving Advance shall be reasonably satisfactory to Agent and its
counsel.  Agent and its counsel shall receive copies of such documents and
papers as Agent or such counsel may reasonably request in connection with any
such Subsequent Revolving Advance, all in form and substance satisfactory to
Agent and its counsel.
 
6.6         Property Substitution.  After giving effect to any Property
Substitution, Borrowers must be in compliance with the Borrowing Base.
 
7.
COVENANTS

 
Borrowers, jointly and severally, covenant that on and after the date hereof and
so long as any Obligation (other than contingent indemnity obligations) of
Borrowers to Agent and Lenders exists as follows:
 
7.1         Payment of Taxes and Claims.  Except as otherwise provided for in
Section 3.7 and Section 3.8 hereof, each Borrower shall pay, or cause to be
paid, before they become delinquent:
 
(a)           all taxes, assessments and governmental charges or levies imposed
upon it or its Property, including, without limitation, the Collateral; and
 
Consolidated Amended and Restated Loan and Security Agreement
 
65

--------------------------------------------------------------------------------


 
(b)           all claims or demands of materialmen, mechanics, carriers,
warehousemen, landlords and other like Persons which, if unpaid, might result in
the creation of a Lien upon its assets, including the owned Property and all
Collateral.
 
7.2         Maintenance of Properties; Borrowers Existence; Indebtedness; Liens;
Business.  Each Borrower and Guarantor shall:
 
(a)           Collateral—maintain its Property and all Collateral in good
repair, working order and condition, ordinary wear and tear excepted, and make
all necessary renewals, repairs, replacements, additions, betterments and
improvements thereto;
 
(b)           Insurance—maintain, or cause to be maintained, insurance as
required by Section 3.5 of this Agreement;
 
(c)           Financial Records—(i) keep true books of records and accounts
(including, without limitation, the Books and Records) in which full and correct
entries will be made of all its material business transactions in accordance
with GAAP, and (ii) reflect in its financial statements adequate accruals and
appropriations to reserves, all in accordance with GAAP;
 
(d)           Borrowers’ Existence and Rights—except (i) as permitted under
Section 7.5, (ii) pursuant to the Related Transactions, and (iii) if a Borrower
has sold or disposed of all of its Property and other assets in a manner
permitted hereunder, do or cause to be done all things necessary or required to
preserve and keep in full force and effect its company existence, rights, powers
and franchises, including, without limitation, its authorization to do business
in the State or foreign jurisdiction where its Property is located;
 
(e)           Compliance with Law—not be in violation in any material respect of
(i) any laws, ordinances, governmental rules and regulations to which it is
subject, and to that end, no Borrower shall fail to obtain any licenses,
permits, franchises or other governmental authorizations necessary to the
ownership of its Properties or to the conduct of its business (including,
without limitation, the administration of the Clubs and sale of Membership
Interests or admission of new Members), which violation or failure to obtain
might cause a Material Adverse Effect, including, without limitation, any zoning
laws, land use, design controls, subdivision controls or Environmental
Protection Laws applicable to its real property (including, without limitation,
the Property), (ii) any statutes, rules and regulations, whether now or
hereafter in force, in any jurisdiction in which Borrowers may make offers to
sell or sales of Membership Interests or admission of new Members to the Clubs
relating to the right to do business is such jurisdiction and (iii) any
applicable federal, foreign, state or municipal statutes, rules and regulations
relating to sales of Membership Interests or the admission of new Members to the
Clubs and the manner of evidencing the same;
 
(f)           Deferred Compensation Plans—to the extent that it has one or more
pension, profit sharing or other compensatory or similar plans providing for a
program of deferred compensation for any employee or officer, be in compliance
with all requirements of the Employee Retirement Income Security Act of 1974, as
amended, and the rules and regulations promulgated in connection therewith;
 
Consolidated Amended and Restated Loan and Security Agreement
 
 
66

--------------------------------------------------------------------------------




(g)          Indebtedness—except for the Obligations and for guaranties by
Holdings, Ultimate Holdings and Private Escapes permitted in Section 7.6 hereof,
not incur any Debt, without Agent’s prior written consent, other than Permitted
Debt;
 
(h)          Liens—(i) not allow any Liens or encumbrances whatsoever to attach
to the Collateral other than the Liens and security interests of Agent and
Bahamas Collateral Agent created by the Security Documents and the Permitted
Exceptions, and (ii) cause the Liens and security interests of Agent and Bahamas
Collateral Agent created by the Security Documents in and to the Collateral to
continue to be valid, enforceable, first priority perfected Liens and security
interests subject to no other Liens except as set forth in this Agreement or in
any other Security Document or for Permitted Exceptions;
 
(i)           Business—shall have as its sole business activities ownership and
operation of the Property and related assets, operation of the Clubs, the sale
of Membership Interests and businesses reasonably incidental thereto;
 
(j)           Material Adverse Effect—not undertake any action that would or
could reasonably be expected to have a Material Adverse Effect;
 
(k)           Notification of Claims—promptly notify Agent of any claim, action
or proceeding affecting title to the Collateral, or any part thereof, or any of
the security interests granted hereunder, and, at the request of Agent, appear
in and defend, at Borrowers’ expense, any such claim, action or proceeding;
 
(l)           Assignment— except for the transactions contemplated by the
Contribution Agreement and as expressly permitted by this Agreement, not assign
its interest in the Clubs, or this Agreement or any interest herein or therein,
or all of any part of or any disbursements to be made hereunder, voluntarily, by
operation of law or otherwise;
 
(m)         Leases— except as set forth in the proviso to this paragraph and in
paragraph (n) below, not enter into any lease for real property, nor materially
amend, alter or modify any real property lease, without Agent’s prior written
consent, which shall not be unreasonably withheld, delayed or conditioned;
provided, that any Borrower, Guarantor or their Affiliates may, without Agent’s
prior written consent, (i) enter into a lease for real property for inclusion in
the Club(s), as a lessee, in form and substance substantially similar to that
set forth in Schedule 18 attached hereto, provided that the aggregate amount of
all lease payments shall not exceed, on an annual basis, $250,000 for each such
lease and $4,000,000 for all leases (i.e. the aggregate of all leases paid by
Borrower, Guarantor or its Affiliates), and (ii) amend, alter or modify any
lease, or exercise any option to extend the term of any such lease, including
without limitation any Intercompany Lease, on terms that are substantially
similar to those contained in the lease set forth in Schedule 18; and
 
(n)          Acquisition Contracts; Contribution Agreement; Intercompany Lease;
Operating Agreements—not amend, alter or modify any Acquisition Contract, the
Contribution Agreement, any Intercompany Lease or any Borrower’s operating
agreement or equivalent document without Agent’s prior written consent, which
may be granted or not granted in Agent’s sole discretion.
 
Consolidated Amended and Restated Loan and Security Agreement


 
67

--------------------------------------------------------------------------------

 
 
7.3           Payment of the Loan and Maintenance of Office.  Borrowers shall
punctually pay or cause to be paid the principal, interest and all other amounts
to become due in respect of the Loan or otherwise hereunder according to the
terms hereof.  All payments hereunder shall be made in accordance with the
payment instructions set forth in Schedule 12 to this Agreement.  Borrowers
shall maintain an office at 3501 West Vine Street, Kissimmee, Florida, 34741
where notices, presentations and demands in respect of this Agreement, any Note
or any other Security Document may be made upon Borrowers.  Such offices shall
be maintained at said address of Borrowers until such time as Borrowers shall so
notify Agent, in writing, of any change of location of such offices.  The Books
and Records of Borrowers shall be maintained at said address.  Borrowers shall
not change their name without 30-day prior written notice to Agent.
 
7.4          Sale of Properties.  Without the prior written consent of Agent,
Borrowers shall not sell, lease (except for each Intercompany Lease), transfer
or otherwise dispose of any of the Collateral, provided that Borrowers
 
(a)          may remove and dispose of (and receive the proceeds thereof) in the
ordinary course of business, free from any Liens created or contemplated by this
Agreement, items of Collateral consisting of fixtures, fittings, machinery,
appliances, equipment, apparatus, furnishings and other personal Property which
shall have become worn out or obsolete,
 
(b)          may sell any Property and the related Furnishings and any other
Collateral so long as the proceeds from such sale are applied to the Loan in
accordance with Section 2.3(a) hereof; and
 
(c)           may complete a Property Substitution pursuant to the terms of
Section 3.15 hereof.
 
Notwithstanding the foregoing, Borrower shall not sell (other than sales to a
Borrower or Guarantor (excluding Individual Guarantors)), any Property for less
than ninety percent (90%) of the Appraised Value of such Property without
Agent’s consent, provided that Borrowers shall not sell any Property at any time
a Default or Event of Default shall have occurred and continue to then exist
without the prior written consent of Agent (which may be withheld or granted in
Agent’s sole discretion).
 
7.5           Consolidation and Merger.  No Borrower or Guarantor shall
consolidate with or merge into any Person other than another Borrower, or permit
any Person other than another Borrower to consolidate with or merge into
it.  The execution and delivery of this Agreement by Agent and Lenders and
consummation of the transactions contemplated hereby constitutes the consent of
the Agent to the consolidation of the UR Borrowers, the PE Borrowers and their
respective Affiliates pursuant to the terms of the Contribution Agreement and
the Merger Documents.
 
7.6           Guaranties.
 
(a)          Except as otherwise agreed to by Agent, no Borrower shall become
liable in respect of, or be liable in respect of, any guaranty except (i) the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection, (ii) any guaranty by Holdings, Ultimate Holdings and
Private Escapes of obligations of other Borrowers in respect of leases of real
property, and (iii) any subordinated Guaranty by any Guarantor (other than UE
Holdco, LLC and UE Member, LLC) of the obligations of the Borrowers under the
JDI Junior Loan.
 
Consolidated Amended and Restated Loan and Security Agreement

 
68

--------------------------------------------------------------------------------

 

(b)          For the purposes of this Section 7.6, “guaranty” by any Person
shall mean all obligations of such Person guaranteeing or in effect guaranteeing
any indebtedness, dividend or other obligation of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, including but not
limited to obligations incurred through an agreement, contingent or otherwise,
by such Person:
 
(i)           to purchase such indebtedness or obligation or any assets or other
property or assets constituting security therefor;
 
(ii)          to advance or supply funds
 
(1)           for the purchase or payment of such indebtedness or obligation, or
 
(2)           to maintain working capital or other balance sheet conditions or
otherwise to advance or make available funds for the purchase or payment
of  such indebtedness or obligation;
 
(iii)         to lease assets or other property or to purchase any Security or
other property or services primarily for the purpose of assuring the owner of
such indebtedness or obligation of the ability of the primary obligor to make
payment of the indebtedness or obligation; or
 
(iv)        otherwise to assure the owner of the indebtedness or obligation of
the primary obligor against loss in respect thereof.
 
7.7           Distributions.  Borrowers shall not after the Closing Date make or
pay any distribution (in cash or Property) or payments of any management fees,
development fees or similar operational fees for so long as any Obligations or
other amounts are outstanding under this Agreement, any Security Document or
other Loan Document; provided, however, so long as no Default or Event of
Default then exists or would result therefrom, a Borrower may (a) distribute
amounts necessary to enable the members of Holdings or the holders of the equity
interests in such members to pay any taxes arising solely and directly from such
party’s status as a member of Holdings or an equity owner of such members in
each case, so long as (i) Agent has received prior written notification of the
amount of taxes then due and (ii) Agent has received evidence from such Borrower
that such distribution has been used to pay such taxes through a tax receipt or
otherwise and (b) Borrowers may distribute dividends to Ultimate Holdings solely
for the purpose of Ultimate Holdings distributing such dividends to Ultimate
Resort to be used solely to pay dividends to Ultimate Resort’s Class B and Class
BB Members in accordance with the terms of Ultimate Resort’s organizational
documents as of the date hereof, provided that (i) in no event shall the
aggregate amount of all such distributions and dividends allowed under this
Section 7.7(b) exceed $502,000 in any calendar year and (ii) no such
distribution or dividend shall be made unless Borrowers are in compliance with
clause (z) of Section 7.20 both prior to and after giving effect to such
distribution or dividend.  Payments in the form of salaries plus bonuses made to
the Owners or other management as compensation for services rendered, in amounts
not to exceed those listed in Schedule 3 to this Agreement without Agent’s prior
written consent, shall not be deemed to be distributions for the purposes of
this provision.
 
Consolidated Amended and Restated Loan and Security Agreement


 
69

--------------------------------------------------------------------------------

 
 
7.8           Compliance with Environmental Laws.  Each Borrower shall comply,
and shall cause all Property to be in compliance, with
 
(a)          all Environmental Protection Laws (including, without limitation,
all federal, state and local environmental or pollution-control laws,
regulations, orders and decrees governing the emission of waste water effluent,
the treatment, transportation, disposal, generation and storage of solid and
hazardous waste, hazardous and toxic substances and air pollution, and/or
setting forth general environmental conditions),
 
(b)          any other applicable requirements for conducting, on a timely
basis, periodic tests and monitoring for contamination of ground water, surface
water, air and/or land, and for biological toxicity of the aforesaid and
 
(c)          the regulations of each relevant federal, state or local authority
administering environmental laws, ordinances or regulations,
 
except to the extent that any failure to so comply could not reasonably be
expected to have a Material Adverse Effect.
 
Without limiting the generality of the foregoing, no Borrower shall release or
otherwise dispose of any Hazardous Substance or any other substance regulated,
controlled or described as hazardous under any Environmental Protection Law on
or beneath any real Property owned, leased or otherwise used by any Borrower or
allow the same to occur with respect to the Property in material violation of
any Environmental Protection Law; and no asbestos, urea formaldehyde foam,
polychlorinated biphenyls, aluminum wire or lead-containing paint shall be
installed or used on any such Property.  No Borrower shall take or suffer to be
taken any act or omission that would subject it or any Property to material
liability under any Environmental Protection Law which liability would have a
Material and Adverse Effect.
 
Agent shall have the right, but shall not be obligated, to notify any foreign,
state, federal or local governmental authority of information which may come to
its attention with respect to Hazardous Substances on or emanating from the
Property and each Borrower irrevocably releases Agent and Lenders from any
claims of loss, damage, liability, expense or injury relating to or arising
from, directly or indirectly, any such disclosure.
 
If any Borrower fails to diligently take any action required under this
Section 7.8 or by any governmental entity with respect to the cleanup, control
or reporting of any Hazardous Substances, materials or wastes in, on, from or
under any Property, Agent, at its option, may enter upon the applicable
Property, retain such experts and consultants at the expense of Borrowers and
take such action as Agent reasonably deems advisable, and Agent may, for the
account of Lenders, advance such sums of money as it deems necessary, with
respect to the cleanup, control or reporting of any such substances, materials
or wastes in, on or under any Property.  Borrowers shall pay to Agent promptly
and upon demand, all sums of money so advanced or expended by Agent and/or any
Lender pursuant to this paragraph, together with interest on each such advance
at the Default Rate, and all such sums, and the interest thereon, shall be
secured by the Collateral.  Agent will notify Borrowers prior to or
contemporaneously with any action taken by Agent pursuant to this paragraph,
provided that the failure by Agent to provide such notification shall not affect
any action so taken.
 
Consolidated Amended and Restated Loan and Security Agreement


 
70

--------------------------------------------------------------------------------

 
 
7.9           Transactions with Affiliates.  Except for Intercompany Leases or
as set forth on Schedule 17 attached hereto, and except for the Related
Transactions, no Borrower or Guarantor shall enter into any transaction
including, without limitation, the purchase, sale, lease, assignment, transfer,
license to use or exchange of Property or any other real or personal property or
assets owned or intended to be acquired by any Borrower or any Guarantor or for
use by any Club, or the rendering of any service, with any Company Affiliate or
any member or manager of any Borrower or any Guarantor without the prior written
consent of the Agent, such consent to be granted or withheld in Agent’s
Permitted Discretion.  No Borrower (other than as set forth in Schedule 8 to
this Agreement) shall have investments in any Voting Equities.
 
7.10         Use of Agent Name.  No Borrower shall, nor shall it permit any
Affiliate to, without the prior written consent of Agent, use the name of Agent
or any Lender or the name of any affiliate of Agent or any Lender in connection
with any of its respective businesses or activities, except in connection with
internal business matters and as required in dealings with governmental agencies
or as may be required by law.
 
7.11         Subordinated Obligations.  No Borrower shall, directly or
indirectly, (a) permit any payment to be made in respect of any Indebtedness,
liabilities or obligations, direct or contingent, which are subordinated by the
terms thereof or by separate instrument to the payment of principal of, and
interest and other amounts on, the Loan, except in accordance with the terms of
such subordination, (b) permit the amendment, rescission or other modification
of any such subordination provisions of any Borrower’s subordinated obligations
in such a manner as to affect adversely Agent’s Lien or the prior position of
the Loan, or (c) permit the unscheduled prepayment or redemption of all or any
part of any subordinated obligations of any Borrower except in accordance with
the terms of such subordination.  Each Borrower shall cause the members of such
Borrower to subordinate all of their Indebtedness, direct or contingent, owing
to it from such Borrower to the payment of the Obligations, other than ordinary
course compensation obligations.  Each Borrower shall cause each of its other
Affiliates to subordinate all Indebtedness, liabilities or obligations, direct
or contingent, owing to it from such Borrower to the payment of the Obligations,
other than ordinary course compensation obligations.  The terms of such
subordination shall be satisfactory to Agent.  Notwithstanding anything to the
contrary set forth in this Section 7.11, so long as no Default or Event of
Default has occurred and continues to exist, Borrowers may make payments on the
JDI Junior Loan as permitted under the Intercreditor Agreement.
 
7.12         Notice of Legal Proceedings.  Promptly upon becoming aware of the
existence thereof, each Borrower shall deliver to Agent written notification of
the institution of any litigation, legal proceeding or dispute with any Person,
entity or governmental authority in any way involving any Borrower, any
Property, the Collateral or any of a Borrower’s other assets as to which there
is a reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected to have a Material Adverse Effect.
 
Consolidated Amended and Restated Loan and Security Agreement


 
71

--------------------------------------------------------------------------------

 
 
7.13        Further Assurances.  Each Borrower shall from time to time execute
and deliver to Agent such other instruments, certificates and documents and
shall take such other action and do all other things as may from time to time be
reasonably requested by Agent in order to implement or effectuate the provisions
of, or more fully perfect the rights granted or intended to be granted by each
Borrower to Agent pursuant to the terms of, this Agreement, the Note or any
other Security Document.
 
7.14         Financial Statements; Reports
 
(A)           Borrowers shall submit to Agent the following:
 
(a)           Annual Statements—As soon as practicable after the end of each
fiscal year of Borrowers, and in any event no later than 120 days thereafter,
duplicate copies of:
 
(i)           a balance sheet of the UE Consolidated Group on a consolidated
basis as at the end of such fiscal year,
 
(ii)          a statement of income of UE Consolidated Group on a consolidated
basis for such fiscal year,
 
(iii)         a statement of changes in cash flows of UE Consolidated Group on a
consolidated basis during such fiscal year,
 
(iv)         a statement of material changes of accounting policies,
presentations or principles during such fiscal year, and
 
(v)          notes to such financial statements.
 
Each of the above shall have been audited and prepared in accordance with GAAP
by Vestal & Wiler or another independent certified public accounting firm,
selected by Borrowers and reasonably acceptable to Agent, in reasonable detail
and shall set forth, in each case, in comparative form the figures for the
previous fiscal year, and shall be certified as complete and correct by an
officer or member of each Borrower.  The above financial statements shall be
accompanied by a certificate of an officer or member of each Borrower, which
certificate shall be reasonably acceptable to Agent and shall, without
qualification, state that such financial statements fairly present, in all
material respects, the financial condition of Borrowers and have been prepared
consistently with past practices, together with an unqualified opinion thereon
of an independent certified public accounting firm, selected by Borrowers and
satisfactory to Agent, which opinion shall state that such financial statements
present fairly, in all material respects, the financial condition of Borrowers,
have been prepared in accordance with GAAP consistently applied (except for
changes in application in which such accountants concur) and that the
examination of such financial statements by such accountants has been made in
accordance with generally accepted auditing standards, and accordingly included
such tests of the accounting records and such other auditing procedures as were
considered necessary in the circumstances.  In addition, Borrowers shall provide
to Agent unaudited consolidating financial statements for any Borrower as Agent
may reasonably request to support the consolidated financial statements required
to be provided in this subsection.
 
Consolidated Amended and Restated Loan and Security Agreement


 
72

--------------------------------------------------------------------------------

 
 
(b)          Monthly Statements—As soon as practicable after the end of each
calendar month of Borrowers, and in any event no later than 30 days thereafter,
duplicate copies of:
 
(i)           a balance sheet of UE Consolidated Group on a consolidated basis
as at the end of such calendar month,
 
(ii)          a statement of income of UE Consolidated Group on a consolidated
basis for such calendar month,
 
(iii)         a statement of changes in cash flows of UE Consolidated Group on a
consolidated basis during such calendar month,
 
(iv)         a statement of material changes of accounting policies,
presentations or principles during such calendar month,
 
(v)          a statement of all sales of new Membership Interests in each Club,
 
(vi)         a listing of all additions to Property since the last monthly
report,
 
(vii)        a statement of any litigation or legal action pending or, to
Borrowers’ knowledge, threatened against any member of the UE Consolidated Group
since the last monthly report, and
 
(viii)       such other requests, statements, operation audits or other
information as Agent or any Lender may reasonably  request from time to time.
 
Each of the above shall have been internally prepared in reasonable detail and
in accordance with GAAP consistently applied (other than the preparation of
notes to such financial statements), subject to changes resulting from year-end
adjustments, and shall set forth in each case in comparative form the figures
for the corresponding periods in the immediately preceding fiscal year, and
shall be certified as complete and correct by an officer of each Borrower.
 
In the event that the aforesaid monthly financial statements are not in form and
content satisfactory to Agent, in its sole discretion, Borrowers shall, within
30 days of the receipt of Agent’s written request therefor, deliver to Agent and
each Lender revised copies of the aforesaid financial statements addressing the
issues with such financial statements identified by Agent.  The aforesaid
revised financial statements shall be in form and content satisfactory to Agent.
 
(B)          Borrowers shall submit to Agent the following:
 
(a)          Notice of Default or Event of Default—Promptly upon becoming aware
of the existence of any condition or event which constitutes a Default or an
Event of Default, a written notice specifying the nature and period of existence
thereof and what action Borrowers are taking or propose to take with respect
thereto.
 
Consolidated Amended and Restated Loan and Security Agreement

 
73

--------------------------------------------------------------------------------

 

(b)          Notice of Claimed Default— Promptly upon becoming aware that the
holder of any obligation or of any evidence of Indebtedness or other security of
any Borrower has given notice or taken any other action with respect to a
claimed default or event of default thereunder, a written notice specifying the
notice given or action taken by such holder and the nature of the claimed
default or event of default and what action Borrowers, as applicable, is taking
or proposes to take with respect thereto.
 
(c)          Material Adverse Developments— Promptly upon becoming aware of any
development or other information which could reasonably be expected to have a
Material Adverse Effect, telephonic, telefax or telegraphic notice specifying
the nature of such development or information and the anticipated effect.
 
(d)          Club Membership Plans— As promptly as possible, any material
modification, amendment or change to any of the Club Membership Plans or the
Rules and Regulations.
 
(e)          Membership Trust— Promptly upon receipt, copies of all notices
received by any Borrower or Guarantor in accordance with or otherwise relating
to the Membership Trust.
 
(f)           Financial Information—As promptly as possible after the receipt
thereof, all financial statements, budgets and other material information
distributed by any Owner’s Association.
 
(g)          Review Meeting—If requested by Agent, senior management of Holdings
shall be available in person or via teleconference on a quarterly basis for a
review meeting regarding the status of the Clubs.
 
(h)          Requested Information—With reasonable promptness, such other data,
reports and information as from time to time may be reasonably requested by
Agent or any Lender.
 
(i)           Non-compliance—Notwithstanding any other provision of any Loan
Document, in the event any financial statement or report (other than any
financial statement or report produced or delivered by a third party) due by
Borrowers under this Article 7 are not received by Agent within ten (10) days
after the same are due, Borrowers shall pay Agent a fee equal to $250 per day
until such statements or reports are delivered to Agent.
 
7.15        Officer’s Certificate.  The financial statements delivered to Agent
and Lenders pursuant to Section 7.14(A)(a) and Section 7.14(A)(b) of this
Agreement shall be accompanied by a certificate of Borrowers setting forth:
 
(a)          Covenant Compliance—the information required in order to establish
whether each Borrower was in compliance with all covenants contained in
Section 7 of this Agreement during the period covered by the financial
statements or reports then being furnished; and
 
Consolidated Amended and Restated Loan and Security Agreement


 
74

--------------------------------------------------------------------------------

 
 
(b)          Event of Default—a statement that the signer has reviewed the
relevant terms of this Agreement (and all other agreements and exhibits between
the parties) and has made, or caused to be made, under his supervision, a review
of the transactions and conditions of each Borrower from the beginning of the
period covered by the financial statements or reports being delivered therewith
to the date of the certificate and that such review has not disclosed the
existence during such period of any condition or event which constitutes a
Default or Event of Default or, if any such condition or event existed or exists
or will exist, specifying the nature and period of existence thereof and what
action Borrowers have taken or propose to take with respect thereto.
 
7.16         Inspection.  Each Borrower and Guarantor (other than Individual
Guarantors) shall permit Agent or its representatives to make such inspections,
audits and or appraisals of its books, accounts, records, orders, original
correspondence and such other papers as it may desire and of its premises, all
or any portion of the Property and the other Collateral, from time to time, upon
reasonable advance notice to Borrowers and Guarantors, as applicable, and
provided that such inspection or audit does not unreasonably interfere with the
operation of Borrowers’ or Guarantors’ business.  Notwithstanding the foregoing,
each Borrower shall deliver to Agent an appraisal of any Unit following a
material condemnation, taking, or material casualty to any Unit.  Each Borrower
and Guarantor (other than Individual Guarantors) shall supply copies of such
records and papers as Agent may reasonably request, and shall permit Agent to
discuss each Borrower’s affairs, finances and accounts with each Borrower’s and
Guarantor’s managers, officers, employees and independent public accountants
(and by this provision each Borrower and Guarantor hereby authorizes said
accountants to discuss with Agent the finances and affairs of each Borrower and
Guarantor), all at reasonable times and as often as may be requested by Agent in
its sole discretion.  Each Borrower and Guarantor (other than Individual
Guarantors) further agrees to supply Agent with such other reasonable
information relating to each Borrower and Guarantor (other than Individual
Guarantors) and the Collateral as Agent may request in its sole
discretion.  With respect to any inspections, appraisals and/or audits referred
to in this Section 7.16, Borrowers shall pay for all out-of-pocket costs and
expenses incurred by Agent (including, without limitation, travel expenses, but
excluding salaries of employees of Agent) and shall promptly reimburse Agent
therefor upon receipt by any Borrower of a written demand therefor from Agent;
provided, however, that if no Default or Event of Default exists, (i) any audits
of Borrowers’ books, accounts or records in excess of one audit per calendar
year shall be at Agent’s sole expense unless such audit reveals any material
discrepancy in the information previously required to be supplied to Agent
pursuant to this Agreement, and (ii) any appraisals or audits of any Property in
excess of one appraisal or audit per calendar year shall be at Agent’s sole
expense.
 
7.17         Memberships.  The Clubs shall sell Membership Interests in full
compliance with all Applicable Laws.
 
7.18         Assessments.  Each Borrower agrees to promptly fund any and all
assessments levied against any Borrower, any Unit or any other Property in
accordance with an applicable Declaration or applicable Owner’s Association,
unless the same is being contested in good faith and, unless otherwise agreed to
by Agent, the Declaration expressly provides that any Owner’s Association’s
Liens are subordinate to Agent’s Liens, provided, that any Borrower may contest
any such assessments that are less than $25,000.
 
Consolidated Amended and Restated Loan and Security Agreement

 
75

--------------------------------------------------------------------------------

 

7.19         Deposit Accounts.  Borrowers shall (i) promptly, and in any event
within five (5) Business Days after any Borrower or Guarantor (other than
Individual Guarantors) establishes any Deposit Account, securities account,
money market account or any similar account on and with respect to which Agent
does not have a perfected, first priority Lien, notify Agent of such, and
thereafter (ii) deliver to Agent, within ten (10) Business Days, documentation
to perfect Agent’s Lien thereon and provide Agent control of, in each case in
form and substance acceptable to Agent in its sole discretion.
 
7.20         Debt Coverage. At all times, either (y) Borrowers, on a
consolidated basis, shall have a Cash Balance of not less than Six Months Debt
Service, or (z) the UE Consolidated Group shall maintain a Debt Service Coverage
Ratio of 1.25 to 1.00, provided, that if the Borrowers are in compliance with
the foregoing covenant solely as a result of satisfaction of the formula set
forth in subsection (y) above, the Cash Balance shall at all times be on deposit
in a segregated account at a financial institution and subject to a deposit
account control agreement in favor of Agent in form and substance acceptable to
Agent in its sole discretion.
 
7.21         Leverage Ratio.  The UE Consolidated Group, on a consolidated
basis, shall at all times maintain a Leverage Ratio of not more than 3.50 to
1.00.
 
7.22         Deposits.  Each Club will at all times reflect each remaining
Deposit balance (as defined in the applicable Club Membership Plan) as a long
term liability of such Club on the Books and Records of such Club, subject to
the terms of the applicable Club Membership Plan and Member Assurance Program.
 
7.23         Inventory Balance Ratio.  Borrowers and Guarantors (including Club
Entities) shall remain in compliance (after giving effect to all applicable cure
periods in effect on the Closing Date or otherwise consented to in writing by
Agent) at all times with applicable requirements of numbers of properties to
Members or “equivalent members”, as set forth in the applicable Club Membership
Plans without giving effect to any amendments thereto not expressly approved in
writing by Agent prior to such amendment.
 
7.24        Club Membership Plans.  Borrowers shall maintain compliance with the
terms of the Club Membership Plans stating (i) that Members shall have no
ownership rights or interests in or to any Property and (ii) no Person that
becomes a Member after the Closing Date shall be permitted to resign from the
Clubs prior to the expiration of an eighteen month period commencing on such
Member’s admission to the applicable Club; provided, however, that Borrowers may
make limited exceptions to (ii) above up to ten (10) times per calendar year
without Agent’s prior written consent following written notice thereof to
Agent.  Borrowers shall not amend, alter or modify any Club Membership Plan in
any material respect without Agent’s prior written consent, which may be granted
or not granted in Agent’s Permitted Discretion.
 
Consolidated Amended and Restated Loan and Security Agreement

 
76

--------------------------------------------------------------------------------

 

7.25        Triggering Event. Unless otherwise agreed to by Agent in its sole
discretion, if any Borrower, Guarantor or any of their Affiliates receives a
letter, notification, court order, or other written correspondence from state,
federal or local government or any of their respective agencies, divisions,
departments, or other governing bodies (including without limitation, any
developer or declarant pursuant to a Declaration or any property owners or
homeowners association (each, together with their successors and assigns, being
an “Association”)), (a) requesting that any Borrower cease its current or
intended Club use of a Property, with which such Borrower is legally required to
comply, (b) evidencing the issuance of any stay order, cease and desist order or
similar judicial or non-judicial sanction limiting, or otherwise affecting,
Borrowers’ use of the Property or the applicability of any Applicable Law to the
ownership or the use of the Property by the applicable Club or Members, (c)
naming any Borrower in any proceedings, pending or threatened against or
affecting any Borrower, any Affiliate or limiting or otherwise affecting the use
of the Property by the applicable Club or Members in any court or before any
governmental authority or arbitration board or tribunal, or (d) in which Agent
or any Lender is also named (each event being a “Triggering Event”), then
Borrowers shall promptly provide Agent with a copy of the notice or documents
relating to the proceeding and, (i) with respect to any Triggering Event set
forth in subsections (a), (b) or (c) above, which is not resolved, to the
satisfaction of Agent on or before the expiration of the period set forth in
this clause (i), Borrowers shall, within one hundred and twenty (120) Business
Days, either (x) pay to Agent the Repayment Amount with respect to such affected
Property (such Property being known herein as a “Non-Compliant Property”), or
(y) complete a Property Substitution whereby an Additional Property replaces
such Non-Compliant Property in accordance with the terms and conditions of
Section 3.15 hereof, or (ii) with respect to any Triggering Event set forth in
subsection (d) above, which is not resolved, to the satisfaction of Agent on or
before the expiration of the period set forth in this clause (ii), Borrowers
shall, within forty-five (45) Business Days, either (x) pay to Agent the
Repayment Amount with respect to such Non-Compliant Property, or (y) complete a
Property Substitution whereby an Additional Property replaces such Non-Compliant
Property in accordance with the terms and conditions of Section 3.15
hereof.  Upon repayment or substitution as provided in this subsection, Agent
agrees to release its security interest in such Non-Compliant Property and to
promptly execute and deliver to Borrowers all releases, forms, agreements,
filings and other items necessary to evidence such release.  Upon payment of any
Repayment Amount to Agent under this section or upon any Property Substitution
under this section, the applicable Borrower may request that Agent re-assign the
Mortgage and Security Documents to such Borrower (if severable from the Loan
otherwise) as related to such released property (in lieu of release of the same
from any Mortgage and Security Documents); provided that any such assignment
shall be without recourse and without representation or warranty of any kind.
 
7.26         Net Income (Loss).  For the period beginning January 1, 2009, and
ending December 31, 2009, the UE Consolidated Group’s Net Income (Loss) shall
not exceed ($10,000,000).  For the period beginning January 1, 2010, and ending
December 31, 2010, the UE Consolidated Group’s Net Income (Loss) shall not
exceed ($5,000,000). For the period beginning January 1, 2011, and ending on
December 31, 2011, and for each annual period beginning January 1 and ending
December 31 thereafter, the UE Consolidated Group shall have Net Income (Loss)
of not less than $1.00.
 
Consolidated Amended and Restated Loan and Security Agreement

 
77

--------------------------------------------------------------------------------

 

7.27        Special Purpose Entity.  Except as set forth herein or as
contemplated by any of the Loan Documents, Borrowers have not, and shall not:
 
(a)           engage in any business or activity other than the ownership or
lease (as the case may be), operation and maintenance of the Property, and
activities incidental thereto;
 
(b)          acquire or own any material assets other than the Property, the
Furnishings, and other incidental personal property as may be necessary for the
operation of the Property;
 
(c)          except as otherwise permitted hereunder and except for the Related
Transactions consummated currently with the Closing hereunder, merge into or
consolidate with any Person or dissolve, terminate or liquidate in whole or in
part, transfer or otherwise dispose of all or substantially all of its assets or
change its legal structure, without in each case Agent’s consent;
 
(d)          fail to preserve its existence as an entity duly organized, validly
existing and in good standing (if applicable) under the laws of the jurisdiction
of its organization or formation, and qualification to do business in the state
or other jurisdiction where its Property is located, if applicable, or without
the prior written consent of Agent, amend, modify, terminate or fail to comply
with the provisions of its partnership agreement, certificate of limited
partnership, bylaws, articles of incorporation, operating agreement, articles of
organization, or other similar organizational documents, as the case may be,
except to the extent that any Borrower has sold or disposed of all of its
applicable Property as permitted in this Agreement;
 
(e)          own any Subsidiary or make any investment in, any Person without
the consent of Agent;
 
(f)           commingle its assets with the assets of any of its members,
general partners, shareholders, Affiliates, principals or of any other Person;
 
(g)          incur any debt, secured or unsecured, direct or contingent
(including guaranteeing any obligation), other than the Loan, except for (i)
Permitted Debt, (ii) trade payables incurred in the ordinary course of its
business and (iii) financing to fund property which Agent has elected not to
finance under the terms hereof;
 
(h)          become insolvent or fail to pay its debts and liabilities from its
assets as the same shall become due;
 
(i)           fail to maintain its records, books of account and bank accounts
separate and apart from those of the members, partners, shareholders, principals
and Affiliates of such Borrower and any other Person;
 
(j)           except for the Intercompany Leases, enter into any contract or
agreement with any member, general partner, shareholder, principal or Affiliate
of Borrower, or any Guarantor, or any member, general partner, shareholder,
principal or Affiliate of any of the foregoing;
 
Consolidated Amended and Restated Loan and Security Agreement

 
78

--------------------------------------------------------------------------------

 

(k)          seek the dissolution or winding up in whole, or in part, of any
Borrower except to the extent that any Borrower has sold or disposed of all of
its applicable Property as permitted in this Agreement;
 
(l)           fail to correct any known misunderstandings regarding the separate
identity of Borrower;
 
(m)         hold itself out to be responsible for the debts of another Person;
 
(n)          make any loans or advances to any third party, including any
member, general partner, shareholder, principal or Affiliate of Borrower, or any
member, general partner, shareholder, principal or Affiliate of any of the
foregoing;
 
(o)          fail to file its own tax returns;
 
(p)          fail either to hold itself out to the public as a legal entity
separate and distinct from any other Person or to conduct its business solely in
its own name in order not (i) to mislead others as to the identity with which
such other party is transacting business, or (ii) to suggest that Borrower is
responsible for the debts of any third party (including any member, general
partner, shareholder, principal or Affiliate of Borrower, or any member, general
partner, shareholder, principal or Affiliate of any of the foregoing);
 
(q)          fail to intend to maintain adequate capital for the normal
obligations reasonably foreseeable in a business of its size and character and
in light of its contemplated business operations;
 
(r)           share any common logo with or hold itself out as or be considered
as a department or division of (i) any general partner, shareholder, principal,
member or Affiliate of Borrower, (ii) any Affiliate of a general partner,
shareholder, principal or member of Borrower, or (iii) any other Person;
 
(s)          without the unanimous written consent of its directors, managers or
managing members, or general partners, as the case may be, and the consent of
any independent director or independent manager required herein, file or consent
to the filing of any petition, either voluntary or involuntary, to take
advantage of any applicable insolvency, bankruptcy, liquidation or
reorganization statute, or make an assignment for the benefit of creditors; or
 
(t)           except for Holdings, fail at any time to have a member that has a
majority of independent directors (manager) that are not and have not been for
at least five (5) years a director, manager, officer, employee, trade creditor,
supplier or shareholder (or spouse, parent, sibling or child of the foregoing)
of (or a Person who directly or indirectly controls) (i) any Borrower, (ii) any
general partner, shareholder, principal, member or affiliate of any Borrower, or
(iii) any affiliate of any general partner, shareholder, principal or member of
any Borrower.
 
Borrowers shall further comply with, any other customary rating agency
(including S&P and Moody’s) requirements for a single purpose entity as Agent
may require from time to time by notice to Borrowers.
 
Consolidated Amended and Restated Loan and Security Agreement

 
79

--------------------------------------------------------------------------------

 

7.28         Debt Ratio. The UE Consolidated Group’s Debt Ratio shall not exceed
80%.


7.29         Observation Rights. Until such time as the Obligations have been
paid in full, Agent shall be allowed to observe all board meetings of any
Borrower or Guarantor.


7.30         Intentionally Omitted.
 
7.31         Foreign Property.  At no time shall Properties located outside of
the continental United States or the State of Hawaii serving as Collateral for
the Loan comprise greater than 50% of all Properties serving as collateral for
the Loan.
 
7.32         Updated Appraisals.  At any time when requested by Agent in its
sole discretion, the Agent shall receive a new independent third party appraisal
and updated broker price opinions (each in form and substance satisfactory to
Agent in its sole discretion), all of which shall be addressed to Agent, in
regard to any Property then remaining as part of the Collateral, which may be
used to recalculate the Borrowing Base from time to time.  Notwithstanding
anything to the contrary in Section 7.16 or anywhere else in this Agreement,
unless an Event of Default shall have occurred, Borrowers shall pay the cost for
no more than one appraisal and broker price opinion per Property per calendar
year delivered to Agent in accordance with the terms of this Agreement.
 
7.33         Clubs.  No Club shall exist at any time other than the Clubs set
forth on Schedule 1 attached hereto.
 
7.34         PE Resigning Members.  Borrowers shall exercise best efforts to
cause Private Escapes at all times to comply with all of its obligations and
duties under the Contribution Agreement, including without limitation, its
obligations under Section 3.5 of the Contribution Agreement.
 
8.
EVENTS OF DEFAULT

 
8.1          Default.  Each Borrower hereby covenants, agrees and acknowledges
that an Event of Default shall exist under this Agreement if any of the
following events or conditions (each, an “Event of Default”) shall occur and be
continuing:
 
(a)           Payments—(i) failure to make any payment of interest on the Loan
on or before the fifth day following the due date thereof; (ii) failure to make
any payment of principal of the Loan on or before the due date thereof; or
(iii) failure to make any other payment required pursuant to the terms of this
Agreement, the Notes or any other Loan Document within five (5) calendar days
after the due date thereof; or
 
(b)          Warranties or Representations—any warranty, representation or other
statement made or furnished to Agent and/or Lenders by or on behalf of any
Borrower in this Agreement or any other Loan Document proves to have been false
or misleading in any material respect when made or furnished; or
 
Consolidated Amended and Restated Loan and Security Agreement

 
80

--------------------------------------------------------------------------------

 

(c)          Other Covenants—the failure by any Borrower to comply with any
covenant relating to such Person contained in this Agreement or any other Loan
Document for twenty (20) days following the occurrence of such failure (other
than Sections 7.2 (b), (e), (g), (h), (j), (l) or (m), or Sections 7.4, 7.5,
7.7, 7.11, 7.14, 7.19, 7.20, 7.24, 7.25, 7.26 7.27, 7.28 and 7.31 hereof, for
which there shall be no cure period); or
 
(d)          Material Adverse Change—any event shall occur which has or could
reasonably be expected to have a Material Adverse Effect; or
 
(e)          Insolvency—(i) a receiver, liquidator, custodian or trustee of any
Borrower or any Company Affiliate of any Borrower, any Club, or of all or any of
their Property, shall be appointed by court order and such order remains in
effect for more than 60 days; or an order for relief shall be entered with
respect to any Borrower, or any Club, or any Borrower or any Company Affiliate
of any Borrower, or any Club shall be adjudicated a bankrupt or insolvent; or
any of the Property of any Borrower or any Company Affiliate of any Borrower, or
any Club shall be sequestered by court order and such order remains in effect
for more than 60 days; or a petition shall be filed against any Borrower, or any
Club, under any bankruptcy, reorganization, arrangement, insolvency,
readjustment of debt, dissolution or liquidation law of any jurisdiction,
whether now or hereafter in effect, and shall not be dismissed within 60 days
after such filing; or (ii) any Borrower or any Company Affiliate of any Borrower
or any Club shall file a petition in voluntary bankruptcy or seeking relief
under any provision of any bankruptcy, reorganization, arrangement, insolvency,
readjustment of debt, dissolution or liquidation law of any jurisdiction,
whether now or hereafter in effect, or shall consent to the filing of any
petition against it under any such law; or (iii) any Borrower or any Company
Affiliate of any Borrower or any  Club shall make an assignment for the benefit
of its creditors, or shall admit in writing its inability, or shall fail, to pay
its debts generally as they become due, or shall consent to the appointment of a
receiver, liquidator or trustee of any Borrower or any Company Affiliate of any
Borrower, any Club, or of all or any part of their Property; or
 
(f)           Judgment—final judgment or judgments, not subject to an appeal
being diligently pursued by any applicable Borrower or any Company Affiliate of
any Borrower, for the payment of money, the aggregate of which exceeds $500,000,
shall be outstanding against any Borrower or any Affiliate of any Borrower and
any of such judgments shall have been outstanding for more than 30 days, or 60
days with respect to any foreign jurisdiction, from the date of its entry and
shall not have been discharged in full, bonded against or stayed; or
 
(g)          Default in Lender Agreements—any default (after giving effect to
the expiration of any applicable grace periods) under, and as defined in, any
other agreement, now existing or hereafter entered into, between any Borrower,
Agent and/or any Lender or any affiliate of Agent or any Lender, including,
without limitation, any Loan Document; or
 
(h)          Default by Borrowers in Other Agreements—any default by any
Borrower or any Company Affiliate of any Borrower in the payment of Indebtedness
for borrowed money in excess of $500,000 in the aggregate; or any other default
under such Indebtedness in excess of $500,000 in the aggregate which accelerates
or permits the acceleration (after the giving of notice or passage of time, or
both) of the maturity of such indebtedness, if such default has not been waived
by the holder of such Indebtedness; or
 
Consolidated Amended and Restated Loan and Security Agreement


 
81

--------------------------------------------------------------------------------

 
 
(i)           Suspension of Sales—the issuance of any stay order, cease and
desist order or similar judicial or non-judicial sanction, or other occurrence
of any event limiting or otherwise affecting the sale of Membership Interests or
acceptance of applications of new Members in the Clubs, as determined by Agent
in its sole discretion, and any such order, sanction or event shall have been
outstanding for more than 30 days, or 60 days with respect to any foreign
jurisdiction, and shall not have been discharged in full or stayed by appeal,
bond or otherwise; or
 
(j)           Change in Management—a Change in Management shall have occurred
without Agent’s prior written consent using its sole discretion; or
 
(k)           Grant of Easement, Etc.—without the prior written consent of
Agent, any Borrower grants any easement or dedication, files any plat,
declaration or restriction, or otherwise encumbers any Property (other than
Permitted Exceptions), or seeks or permits any zoning reclassification or
variance, unless such does not materially affect the usefulness or value of the
applicable Property; or
 
(l)           Abandonment—any Borrower abandons any or all of the Property; or
 
(m)         Liquidation, Etc.—the liquidation, termination, dissolution, merger,
or consolidation (or in the case of an individual, the death or legal
incapacity) of any Borrower, any Club or any Person obligated to pay any part of
the Obligations, except that Holdings may cause the dissolution and liquidation
of any other Borrower upon the sale of all assets owned by such Borrower sold in
accordance with this Agreement following written notice thereof to Agent; or
 
(n)          Termination—any Club or Club Membership Plan is terminated or
liquidated for any reason, or any action is taken by any Borrower seeking a
termination or dissolution of any of the Clubs; or
 
(o)          Membership Assurance Program Repayment— Any Club, Holdings, Club
Entity or any other Borrower, as applicable, fails to repay to any Member or any
PE Resigning Member any pro-rated Deposit due under the Membership Assurance
Program within the time periods and in accordance with the procedures set forth
in the Membership Trust, the Rules and Regulations, the Contribution Agreement
or in any applicable document, unless such Member or Members or PE Resigning
Member or PE Resigning Members otherwise consent(s); or
 
(p)          Liens—(i) any of the Loan Documents ceases to be in full force and
effect (other than in accordance with its terms), or (ii) any Lien created
thereunder ceases to constitute a valid first priority perfected Lien on the
Collateral in accordance with the terms thereof, or Agent ceases to have a valid
perfected (with respect to (x) all property, items and assets for which
perfection can be obtained by possession, control, filing a financing statement
and/or other filings, and (y) all other property, items and assets for which
perfection can not be so obtained, only to the extent Agent has or does in the
future request perfection when perfection can be so obtained) first priority
security interest in any of the Collateral or any securities pledged to Agent
pursuant to the Loan Documents; or
 
Consolidated Amended and Restated Loan and Security Agreement


 
82

--------------------------------------------------------------------------------

 
 
(q)          Damages—uninsured (which for purposes of this provision exclude any
costs or expenses for self insurance and deductibles) damage to, or loss, theft
or destruction of, any portion of the Collateral occurs that exceeds $500,000
individually or $1,000,000 in the aggregate; or
 
(r)           Levy—the issuance of any process for levy, attachment or
garnishment or execution upon or prior to any judgment against any of the
Borrowers or any of their Subsidiaries or any of its or their material property
or assets or against any of the Collateral, seeking an amount greater than
$250,000, in each case which is/are not satisfied, stayed, vacated, dismissed or
discharged within thirty (30) calendar days (or sixty (60) days with respect to
any foreign jurisdiction) of being issued or executed; or.
 
8.2          Default Remedies.
 
(a)           Acceleration of Obligations; Right To Dispose of Collateral.  If
an Event of Default under Section 8.1(e) of this Agreement shall occur, then the
Obligations shall, automatically and without notice or demand by Agent, become
at once due and payable, and Borrowers will forthwith pay to Agent, for the
benefit of itself and Lenders, any and all sums and charges otherwise due in
respect of the Obligations, including, the entire principal of and interest
accrued on the Loan (calculated as of the date of such acceleration).  If any
other Event of Default shall occur, Agent may (or at the request of Requisite
Lenders, shall), without notice or demand by Agent, declare all or any of the
Obligations at once due and payable, and Borrowers will forthwith pay all sums
and charges otherwise due in respect of the Obligations including the entire
principal of and interest accrued on the Loan (calculated as of the date of such
acceleration).  Agent and Lenders shall have all the rights and remedies of a
secured party under the Maryland or other applicable Uniform Commercial Code,
all the rights and remedies under the Security Documents, and all other legal
and equitable rights to which they may be entitled.  Agent shall also have the
right to require each Borrower to assemble the personal property Collateral, at
Borrowers’ expense, and make it available to Agent at a place to be designated
by Agent, which is reasonably convenient to both parties, and Agent shall have
the right to take immediate possession of the Collateral and may enter any of
the premises of any Borrower or wherever the Collateral shall be located, in
accordance with Applicable Law, and to keep and store the same on said premises
until sold (and if said premises be the Property of any Borrower, each Borrower
agrees not to charge Agent nor any Lender for storage thereof for a period of at
least ninety (90) days after sale or disposition of such Collateral).  Each
Borrower, Agent and Lenders agree that ten (10) Business Days’ notice to any
Borrower of any public or private sale or other disposition of Collateral shall
be reasonable notice thereof and such sale shall be at such location(s) as Agent
shall designate in said notice.  Agent shall have the right to bid at any such
sale on its own behalf or on behalf of the Lenders.
 
In view of the fact that federal and state securities laws may impose certain
restrictions on the methods by which a sale of Collateral, if comprised of
securities, may be effected after an Event of Default, each Borrower agrees
that, upon the occurrence and continuance or existence of an Event of Default,
Agent may (and at the request of Requisite Lenders, shall), from time to time,
attempt to sell all or any part of such Collateral by means of a private
placement restricting the bidding and prospective purchasers to those who will
represent and agree that they are purchasing for investment only and not for, or
with a view to, distribution.  In so doing, and without limiting any other means
of private placement, Agent may (and at the request of Requisite Lenders, shall)
solicit offers to buy such Collateral, or any part of it for cash, from a
limited number of investors deemed by Agent, in its reasonable judgment, to be
responsible parties who might be interested in purchasing the Collateral, and if
Agent solicits such offers from not less than four such investors (and otherwise
acts in good faith), then the acceptance by Agent of the highest offer obtained
therefrom shall be deemed to be a commercially reasonable method of disposition
of such Collateral.  Agent shall be solely responsible for compliance with all
applicable securities laws in connection with any disposition of Collateral
pursuant to this paragraph.
 
Consolidated Amended and Restated Loan and Security Agreement


 
83

--------------------------------------------------------------------------------

 
 
(b)           Application of Collateral; Termination of Agreements.  Upon the
occurrence of any Event of Default, Agent may (and at the request of Requisite
Lenders, shall), at any time, appropriate and apply (as provided below) to any
Obligations any and all Collateral in its possession and any and all balances,
credits, deposits, accounts, reserves, indebtedness or other monies due or owing
to Borrowers held by Agent hereunder or under any other financing agreement or
otherwise, whether accrued or not.
 
(c)           Application of Proceeds.  The proceeds of any exercise of rights
with respect to Collateral or any part thereof shall be paid to and applied as
follows:
 
First, to the payment of
 
(i)           all out-of-pocket costs and charges actually incurred by Agent or
the Lenders in connection therewith, including, without limitation, (1)
reasonable attorneys’ fees for advice, counsel or other legal services, (2)
costs and expenses incurred as a result of pursuing, reclaiming, seeking to
reclaim, taking, keeping, removing, storing, advertising for sale, selling and
foreclosing on the Collateral and any and all other charges and expenses in
connection therewith, and (3) any costs and expenses (including, without
limitation, costs and expenses in the management and operation of all or any
portion of the Property) provided for in the Mortgage or any other Security
Document,
 
(ii)         all taxes, assessments or Liens superior to the Lien of this
Agreement or the other Security Documents, except any taxes, assessments or
other superior Liens subject to which any sale of Collateral may have been made,
and
 
(iii)        all other fees, costs and expenses as set forth in Section 10.2 of
this Agreement;
 
Second, to the payment of outstanding amount of any Protective Advances,
 
Third, towards the payment of accrued and unpaid interest then due and payable,
if any, at the Default Rate in respect of the Loan,
 
Fourth, towards the payment of all other accrued and unpaid interest, if any,
then due and payable in respect of the Loan,
 
Consolidated Amended and Restated Loan and Security Agreement

 
84

--------------------------------------------------------------------------------

 

Fifth, to the payment of the principal amount of the Loan, and
 
Sixth, to all other Obligations, and
 
Seventh, to the payment of the surplus, if any, to Borrowers, their successors
and assigns, or to whomsoever may be lawfully entitled to receive the same,
provided that if any Obligations shall not have been paid in full, any such
surplus shall continue to be held as Collateral hereunder and shall continue to
be subject to the terms and conditions hereof until such Obligations shall have
been paid in full and such surplus may be used by Agent or any Lender to pay any
such Obligations which from time to time become due and payable.
 
Borrowers shall remain liable hereunder for payment of any deficiency owing on
the Obligations after application of such proceeds.
 
To the extent that any amount allocated to any of the payment categories set
forth above is insufficient to fully satisfy all of the Obligations referred to
in said category, such amount shall be allocated ratably to each of such
Obligations in accordance with the ratio that the amount of such Obligation
bears to the aggregate amount of such Obligations referred to in such category.
 
(d)          Remedies Cumulative.  All covenants, conditions, provisions,
warranties, guaranties, indemnities and other undertakings of each Borrower
contained in this Agreement, or in any document referred to herein or contained
in any agreement supplementary hereto or in any schedule given to Agent or
contained in any other agreement between Agent, any Lender and each Borrower,
heretofore, concurrently or hereafter entered into, including, without
limitation, the Security Documents, shall be deemed cumulative to and not in
derogation or substitution of any of the terms, covenants, conditions or
agreements of each Borrower herein contained.  The failure or delay of Agent to
exercise or enforce any rights, Liens, powers or remedies hereunder or under any
of the aforesaid agreements or other documents or security or Collateral shall
not operate as a waiver of such Liens, rights, powers and remedies, but all such
Liens, rights, powers and remedies shall continue in full force and effect until
the Loan and all other Obligations shall have been fully satisfied.  All Liens,
rights, powers and remedies herein provided for are cumulative and none are
exclusive.
 
The acceptance by Agent at any time and from time to time of partial payments of
the Obligations shall not be deemed to be a waiver of any Event of Default then
existing.  No waiver by Agent nor any Lender of any Event of Default shall be
deemed to be a waiver of any other or subsequent Event of Default.  No delay or
omission by Agent or any Lender in exercising any right or remedy hereunder or
under any of the Security Documents shall impair such right or remedy or be
construed as a waiver thereof or an acquiescence therein, nor shall any single
or partial exercise of any such right or remedy preclude other or further
exercise thereof, or the exercise of any other right or remedy hereunder or
under any of the Security Documents or otherwise.
 
Consolidated Amended and Restated Loan and Security Agreement


 
85

--------------------------------------------------------------------------------

 
 
Notwithstanding anything to the contrary in this Agreement, Borrowers shall not
be deemed to have waived Agent’s or Lenders’ duty to mitigate damages required
by applicable laws.
 
9.
REVIVAL OF OBLIGATIONS AND LIENS

 
Borrowers expressly agree that if any Borrower makes a payment to Agent or any
Lender, which payment or any part thereof is subsequently invalidated, declared
to be fraudulent or preferential, or otherwise required to be repaid to a
trustee, receiver or any other party under any bankruptcy act, state or federal
law, common law or equitable cause, then to the extent of such repayment, the
Obligations or any part thereof intended to be satisfied and the Liens provided
for hereunder securing the same shall, if not already released of record, be
revived and continued in full force and effect as if said payment had not been
made.
 
10.
MISCELLANEOUS

 
10.1        Governing Law.  This Agreement and all transactions, assignments and
transfers hereunder, and all the rights of the parties hereto shall be governed
as to the validity, construction, enforcement and in all other respects by the
internal laws of the State of Maryland including the choice of law rules
thereof.  To the extent any provision of this Agreement is not enforceable under
Applicable Law, such provision shall be deemed null and void and shall have no
effect on the remaining portions of this Agreement.
 
10.2        Expenses and Closing Fees.  Whether or not the transactions
contemplated hereunder are completed, Borrowers shall pay all expenses of Agent
and each Lender relating to negotiating, preparing, documenting, closing,
servicing and enforcing this Agreement and relating to the making by Agent
and/or Lenders of any advances hereunder to Borrowers (the “Loan Costs”),
including, but not limited to:
 
(a)           the cost of reproducing this Agreement, the Notes, and the other
Security Documents;
 
(b)           the fees and disbursements of Agent’s and each Lender’s internal
and external counsel;
 
(c)           wire transfer fees and fees and expenses relating to capital
analytics (subject to Section 7.16 hereof) or any other underwriter hired by
Agent;
 
(d)           Agent’s and each Lender’s expenses, including, without limitation,
Agent’s and Lenders’ expenses in connection with any audits in respect of
Borrowers and/or the Collateral conducted by Agent and Lenders prior to the date
hereof (but excluding salaries of employees of Agent and Lenders);
 
(e)           all fees and expenses (including fees and expenses of Agent’s and
Lender’s internal and external counsel) relating to any amendments, waivers,
consents or review of documents in connection with any subsequent closings or
advances pursuant to the provisions of this Agreement;
 
Consolidated Amended and Restated Loan and Security Agreement


 
86

--------------------------------------------------------------------------------

 
 
(f)           all costs, outlays, reasonable internal and external attorneys’
fees and expenses of every kind and character had or incurred in (i) the
enforcement of any of the provisions of, or rights and remedies under, this
Agreement, any assignment agreement, or any other Security Document and (ii) the
preparation for, negotiations regarding, consultations concerning, or the
defense of legal proceedings involving, any claim or claims made or threatened
against Agent and any Lender arising out of this transaction or the protection
of the Collateral securing the Obligations, expressly including, without
limitation, the defense by Agent and any Lender of any legal proceedings
instituted or threatened by any Person to seek to recover or set aside any
payment or setoff theretofore received or applied by Agent or any Lender with
respect to the Obligations; and
 
(g)          all taxes levied against or paid by Agent and any Lender (other
than taxes on, or measured by, the income or profits of Agent and Lenders) and
all filing and recording fees, costs and expenses which may be incurred by Agent
and/or Lenders with respect to the filing or recording of any document or
instrument relating to the transactions described in this Agreement.
 
10.3        Parties, Successors and Assigns.
 
(a)            Each Lender may at any time assign all or a portion of its rights
and delegate all or a portion of its obligations under this Agreement and the
other Loan Documents (including all its rights and obligations with respect to
the Loan) to one or more Persons (a “Transferee”); provided, that such
assignment shall be in an amount equal to the lesser of (i)  at least $1,000,000
and (ii) the remaining unpaid Obligations owing to such Lender by the
Borrowers.  The Transferee and such assigning Lender shall execute and deliver
to Agent for acceptance and recording in the Register, a Lender Addition
Agreement, which shall be in form and substance reasonably acceptable to Agent
in its sole discretion.  Upon such execution, delivery, acceptance and
recording, from and after the effective date determined pursuant to such Lender
Addition Agreement, (A) the Transferee thereunder shall be a party hereto and,
to the extent provided in such Lender Addition Agreement, have the same rights,
benefits and obligations as it would if it were a Lender hereunder, (B) the
assigning Lender shall be relieved of its obligations hereunder with respect to
its Commitment or assigned portion thereof, as the case may be, to the extent
that such obligations shall have been expressly assumed by the Transferee
pursuant to such Lender Addition Agreement (and, in the case of a Lender
Addition Agreement covering all or the remaining portion of an assigning
Lender’s rights and obligations under this Agreement, such assigning Lender
shall cease to be a party hereto but, with respect to matters occurring before
such assignment, shall nevertheless continue to be entitled to the benefits of
Sections 10.2 and 10.13).  Borrowers hereby acknowledge and agree that any
assignment will give rise to a direct obligation of Borrowers to the Transferee
and that the Transferee shall be considered to be a “Lender”
hereunder.  Borrowers may not sell, assign or transfer any interest in this
Agreement, any of the other Loan Documents, or any of the Obligations, or any
portion thereof, including Borrowers’ rights, title, interests, remedies,
powers, and duties hereunder or thereunder.
 
Consolidated Amended and Restated Loan and Security Agreement

 
87

--------------------------------------------------------------------------------

 

(b)           Each Lender may at any time sell participations in all or any part
of its rights and obligations under this Agreement and the other Loan Documents
(including all its rights and obligations with respect to the Loans) to one or
more Persons (each, a “Participant”).  In the event of any such sale by a Lender
of a participation to a Participant, (i) such Lender’s obligations under this
Agreement to the other parties to this Agreement shall remain unchanged, (ii)
such Lender shall remain solely responsible for the performance thereof, (iii)
such Lender shall remain the holder of any such Loan (and any Note evidencing
such Loan) for all purposes under this Agreement and the other Loan Documents,
and (iv) Borrowers and Agent shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement and the other Loan Documents.  Any agreement pursuant to which any
Lender shall sell any such participation shall provide that such Lender shall
retain the sole right and responsibility to exercise such Lender’s rights and
enforce each of Borrowers’ obligations hereunder, including the right to consent
to any amendment, supplement, modification or waiver of any provision of this
Agreement or any of the other Loan Documents; provided, that such participation
agreement may provide that such Lender will not agree, without the consent of
the Participant, to any amendment, supplement, modification or waiver of:  (A)
any reduction in the principal amount, interest rate or fees payable with
respect to any Loan in which such holder participates; (B) any extension of the
Maturity Date or the date fixed for any payment of principal, interest or fees
payable with respect to any Loan in which such holder participates; and (C) any
release of all or substantially all of the Collateral (other than in accordance
with the terms of this Agreement or the Loan Documents).  Borrowers hereby
acknowledge and agree that the Participant under each participation shall,
solely for the purposes of Sections 10.16, 10.2 and 10.13 of this Agreement be
considered to be a “Lender” hereunder.  Any such sales of participations, in all
or any payment of a Lender’s rights and obligations under this Agreement and the
other Loan Documents (including all of its rights and obligations with respect
to the Loans) shall be at such Lender’s sole cost and expense and at no cost to
Borrowers.
 
(c)           Agent, on behalf of Borrowers, shall maintain at its address
referred to in Schedule 14 a copy of each Lender Addition Agreement delivered to
it and the Register for the recordation of the names and addresses of the
Lenders and the Commitment of, and the principal amount of the Loans owing to,
and the Notes evidencing such Loans owned by, each Lender from time to time, and
such other information therein recorded by Agent in accordance with its standard
business practice.  Notwithstanding anything in this Agreement to the contrary,
Borrowers, Agent and Lenders shall treat each Person whose name is recorded in
the Register as the owner of the Loans, the Notes and the Commitment recorded
therein for all purposes of this Agreement.  The Register shall be available for
inspection or copying by the Borrowers or any Lender at any reasonable time and
from time to time upon reasonable prior notice.
 
(d)           Notwithstanding anything in this Agreement to the contrary, no
assignment under Section 10.3(a) of any rights or obligations under or in
respect of the Loan or the Notes evidencing the Loan shall be effective unless
and until Agent shall have recorded the assignment pursuant to Section
10.3(c).  Upon its receipt of a Lender Addition Agreement executed by an
assigning Lender and a Transferee, Agent shall (i) promptly accept such Lender
Addition Agreement and (ii) on the effective date determined pursuant thereto
record the information contained therein in the Register and give prompt notice
of such acceptance and recordation to the Lenders and Borrowers.  On or prior to
such effective date, the assigning Lender shall surrender to Agent any
outstanding Notes held by it all or a portion of which are being assigned, and
Borrowers, at their own expense, shall, upon the request of Agent by the
assigning Lender or the Transferee, as applicable, execute and deliver to Agent,
within five (5) Business Days of any request, new replacement Notes in
substantially the same form as Exhibit E to this Agreement to reflect the
interest held by the assigning Lender and its Transferee, and upon receipt of
same, at the request of Borrower, Agent shall surrender such outstanding Notes
to Borrowers.
 
Consolidated Amended and Restated Loan and Security Agreement


 
88

--------------------------------------------------------------------------------

 
(e)          Except as otherwise provided in this Section 10.3 no Lender shall,
as between Borrowers and that Lender, be relieved of any of its obligations
hereunder as a result of any sale, assignment, transfer or negotiation of, or
granting of participation in, all or any part of the Loans or other Obligations
owed to such Lender.  Each Lender may furnish any information concerning
Borrowers in the possession of that Lender from time to time to assignees and
participants (including prospective assignees and participants), subject to
confidentiality requirements hereunder.
 
(f)           Notwithstanding any other provision set forth in this Agreement,
any Lender may at any time create a security interest in all or any portion of
its rights under this Agreement, including, without limitation, the Loans owing
to it and the Notes held by it and the other Loan Documents and Collateral and
such creation of a security interest shall not constitute an assignment and
shall not be subject to the requirements of Section 10.3(a) above.
 
(g)          Borrowers agree to use commercially reasonable efforts to assist
any Lender in assigning or selling participations in all or any part of any
Loans made by such Lender to another Person identified by such Lender.
 
(h)          Notwithstanding anything in the Loan Documents to the contrary,
(i) CapitalSource, each Lender and their respective Affiliates shall not be
required to execute and deliver a Lender Addition Agreement in connection with
any transaction involving their respective Affiliates or lenders, (ii) no lender
to or funding or financing source of CapitalSource, each Lender or their
respective Affiliates shall be considered a Transferee and (iii) there shall be
no limitation or restriction on CapitalSource’s or any Lender’s ability to
assign or otherwise transfer any Loan Document to any such Affiliate or lender
or funding or financing source; provided, however, CapitalSource or such Lender,
as applicable, shall continue to be liable as a “Lender” under the Loan
Documents unless such Affiliate or lender or funding or financing source
executes a Lender Addition Agreement and thereby becomes a “Lender.”
 
(i)            The Loan Documents shall inure to the benefit of each Lender,
Agent, Transferees, Participants (to the extent expressly provided therein only)
and all future holders of the Notes, the Obligations and/or any of the
Collateral, and each of their respective successors and assigns.  Each Loan
Document shall be binding upon the Persons that are parties thereto and their
respective successors and assigns, and no such Person may assign, delegate or
transfer any Loan Document or any of its rights or obligations thereunder except
as otherwise provided in this Agreement and the other Loan Documents.  No rights
are intended to be created under any Loan Document for the benefit of any third
party donee, creditor or incidental beneficiary of any Borrower.  Nothing
contained in any Loan Document shall be construed as a delegation to Agent or
any Lender of any other Person’s duty of performance.  EACH BORROWER
ACKNOWLEDGES AND AGREES THAT AGENT OR ANY LENDER AT ANY TIME AND FROM TIME TO
TIME MAY (I) DIVIDE AND REISSUE (WITHOUT SUBSTANTIVE CHANGES OTHER THAN THOSE
RESULTING FROM SUCH DIVISION) THE NOTES, AND/OR (II) SELL, ASSIGN OR GRANT
PARTICIPATING INTERESTS IN OR TRANSFER ALL OR ANY PART OF ITS RIGHTS OR
OBLIGATIONS UNDER ANY LOAN DOCUMENT, NOTE, THE OBLIGATIONS AND/OR THE COLLATERAL
TO OTHER PERSONS, IN EACH CASE ON THE TERMS AND CONDITIONS PROVIDED
HEREIN.  Each Transferee and Participant shall have all of the rights and
benefits with respect to the Obligations, Notes, Collateral and/or Loan
Documents held by it as fully as if the original holder thereof, provided that,
notwithstanding anything to the contrary in any Loan Document, no Borrower shall
be obligated to pay under this Agreement to any Transferee or Participant any
sum in excess of the sum which it would have been obligated to pay to Lenders
had such assignment or participation not been effected.  Notwithstanding any
other provision of any Loan Document, Agent and Lenders may disclose to any
Transferee or Participant all information, reports, financial statements,
certificates and documents obtained under any provision of any Loan Document;
provided, that Transferees and Participants shall be subject to the
confidentiality provisions contained herein that are applicable to Agent and
Lenders.
 
Consolidated Amended and Restated Loan and Security Agreement

 
89

--------------------------------------------------------------------------------

 

10.4       Notices.  All notices or demands by any party relating to this
Agreement shall, except as otherwise provided herein, be in writing and sent by
certified or registered United States mail, first class postage prepaid and
return receipt requested, or by a nationally recognized overnight courier
service with all delivery fees prepaid or by telecopy.  Notices shall be deemed
received (a) on the 6th succeeding Business Day following deposit in the United
States mail, certified or registered and first class postage prepaid and return
receipt requested, (b) upon delivery if sent by nationally recognized overnight
courier with all delivery fees prepaid or (c) upon receipt if sent via
facsimile.  Notices and demands shall be addressed, if to Borrowers, at the
mailing address set forth on Schedule 13 to this Agreement or to such other
address as Borrowers may from time to time specify in writing or, if to Agent or
any Lender, at the mailing address of Agent or such Lender set forth on
Schedule 14 hereto or to such other address as Agent or such Lender may from
time to time specify in writing to Borrowers.
 
10.5       Total Agreement.  This Agreement, including the Exhibits, the
Schedules and the other agreements referred to herein, is the entire agreement
between the parties hereto relating to the subject matter hereof, incorporates
or rescinds all prior agreements and understandings between the parties hereto
relating to the subject matter hereof, and may not be changed or terminated
orally or by course of conduct.  Any promises, representations, warranties or
guarantees not herein contained and hereinafter made shall have no force and
effect unless in writing signed by Borrowers, Agent and Lenders or Requisite
Lenders, as appropriate.  Except as set forth in and subject to Section 10.17,
no provision of any Loan Document may be changed, modified, amended, restated,
waived, supplemented, discharged, canceled or terminated orally or by any course
of dealing or in any other manner other than by an agreement in writing signed
by Borrowers, Agent and Requisite Lenders; provided, that no consent or
agreement by Borrowers shall be required to amend, modify, change, restate,
waive, supplement, discharge, cancel or terminate any provision of Article 11 so
long as no additional duties are required to be assumed by Borrowers and none of
Borrowers’ existing duties or obligations are materially changed.  Each party
hereto acknowledges that it has been advised by counsel in connection with the
negotiation and execution of the Loan Documents and is not relying upon oral
representations or statements inconsistent with the terms and provisions
hereof.   The schedules attached hereto may be amended or supplemented by
Borrowers upon delivery to Agent of such amendments or supplements and, except
as expressly provided otherwise in this Agreement, the written approval thereof
by Agent.  The failure or delay of Agent to exercise or enforce any rights,
Liens, powers, remedies, conditions or other terms hereunder or under any other
agreement or instrument executed in connection herewith shall not operate as a
waiver of any such rights, Liens, powers, remedies, conditions or other terms.
 
Consolidated Amended and Restated Loan and Security Agreement
 
90

--------------------------------------------------------------------------------


 
10.6       Survival.  All warranties, representations and covenants made by
Borrowers herein or in any certificate or other instrument delivered by them or
on their behalf under this Agreement shall be considered to have been relied
upon by Agent and Lenders and shall survive the delivery to Agent and Lenders of
any Notes regardless of any investigation made by Agent or any Lender or on
their behalf.  All statements in any such certificate or other instrument shall
constitute warranties and representations by Borrowers hereunder.
 
10.7       Litigation.  EACH OF BORROWERS, AGENT AND LENDERS HEREBY WAIVES TRIAL
BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT IN WHICH
AN ACTION MAY BE COMMENCED ARISING OUT OF THIS AGREEMENT, THE NOTES, ANY OTHER
SECURITY DOCUMENT, THE COLLATERAL OR ANY ASSIGNMENT THEREOF OR BY REASON OF ANY
OTHER CAUSE OR DISPUTE WHATSOEVER BETWEEN BORROWERS, AGENT AND LENDERS OF ANY
KIND OR NATURE.
 
BORROWERS, AGENT AND LENDERS HEREBY AGREE THAT THE FOLLOWING COURTS:
 
STATE COURT:  CIRCUIT COURT FOR MONTGOMERY COUNTY, MARYLAND;
 
FEDERAL COURT:  UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MARYLAND,
GREENBELT DIVISION,
 
OR, (TO THE EXTENT PERMITTED BY APPLICABLE LAW) AT THE OPTION OF AGENT, ANY
OTHER COURT LOCATED IN THE STATE WHERE THE PROPERTY IS LOCATED IN WHICH IT SHALL
INITIATE LEGAL OR EQUITABLE PROCEEDINGS AND WHICH SHALL HAVE SUBJECT MATTER
JURISDICTION OVER THE MATTER IN CONTROVERSY, SHALL HAVE NONEXCLUSIVE
JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN BORROWERS,
AGENT AND LENDERS, PERTAINING DIRECTLY OR INDIRECTLY TO THIS AGREEMENT OR TO ANY
MATTER ARISING HERE FROM.  BORROWERS, AGENT AND LENDERS EXPRESSLY SUBMIT AND
CONSENT IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR PROCEEDING COMMENCED IN
ANY SUCH COURT.
 
THE STIPULATIONS OF BORROWERS, AGENT AND LENDERS IN THIS SECTION 10.7 SHALL
SURVIVE THE FINAL PAYMENT OF ALL OF THE OBLIGATIONS OF BORROWERS AND THE
RESULTING TERMINATION OF THIS AGREEMENT.
 
Consolidated Amended and Restated Loan and Security Agreement

 
91

--------------------------------------------------------------------------------

 

10.8       Power of Attorney; Substitution.  Each Borrower hereby makes,
constitutes and appoints Agent the true and lawful agent and attorney-in-fact of
each Borrower, with full power of substitution, (a) during the existence of any
Event of Default, to open all such mail and remove therefrom any notes, checks,
acceptances, drafts, money orders or other instruments constituting Collateral,
with full power to endorse the name of each Borrower upon any such notes,
checks, acceptances, drafts, money orders, instruments or other documents, and
to effect the deposit and collection thereof, and Agent shall have the further
right and power to endorse the name of each Borrower on any documents relating
to the Collateral; and (b) to do any and all things necessary or take action in
the name and on behalf of each Borrower to carry out the intent of this
Agreement, including, without limitation, the grant of the security interest
provided herein and to perfect and protect the security interest granted to
Agent with respect to the Collateral and Agent’s rights created under this
Agreement, and, during the existence of any Default or Event of Default, to
endorse any checks or other instruments of payment in respect of any payment,
performance or other surety bond made payable to any Borrower or to any Borrower
and Agent jointly.
 
Each Borrower agrees that neither Agent nor any of its agents, designees or
attorneys-in-fact will be liable for any acts of commission or omission, or for
any error of judgment or mistake of fact or law with respect to the exercise of
the power of attorney or substitution granted under this Section 10.8 except for
its own gross negligence or willful misconduct.  The power of attorney and
substitution granted under this Section 10.8 is coupled with an interest and
shall be irrevocable during the term of this Agreement.
 
10.9       Survival of Indemnities.  All indemnities set forth in this Agreement
shall survive the execution and delivery of this Agreement and the execution and
delivery of any Notes as well as the payment in full of the Obligations and the
otherwise full performance of this Agreement.
 
10.10     Conflicting Obligations; Rights and Remedies.  To the extent that the
terms of any of the Security Documents contain conflicting obligations, the
terms set forth in this Agreement shall be deemed to be the controlling terms,
provided that all rights and remedies of Agent and Lenders under the Security
Documents are cumulative and in addition to every other right or remedy, and no
right or remedy is intended to be exclusive of any other right or remedy.
 
10.11     Duplicate Originals, Execution in Counterpart.  Two or more duplicate
originals of this Agreement may be signed by the parties hereto, each of which
shall be an original but all of which together shall constitute one and the same
instrument.  This Agreement may be executed in one or more counterparts and
shall be effective when at least one counterpart shall have been executed by
each party hereto, and each set of counterparts which, collectively, show
execution by each party hereto shall constitute one duplicate original.
 
10.12     No Joint Venture.  The relationship of Borrowers and Agent and Lenders
in this Agreement is one of a debtor and a creditor.  It is the intention of the
parties hereto that this Agreement not be construed to establish or create a
partnership or joint venture between Borrowers and Agent and Lenders.
 
Consolidated Amended and Restated Loan and Security Agreement
 
92

--------------------------------------------------------------------------------


 
10.13     Indemnity.

(a)           Notwithstanding and without limiting any other provisions of this
Agreement or the other Security Documents, each Borrower, jointly and severally,
shall indemnify Agent and each Lender and its affiliates and their respective
managers, members, officers, employees, affiliates, agents, representatives,
successors, assigns, accountants and attorneys (collectively, the “Indemnified
Persons”) from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses and disbursements
of any kind or nature whatsoever (including, without limitation, reasonable fees
and disbursements of counsel and in-house documentation and diligence fees and
legal expenses) which may be imposed on, incurred by or asserted against any
Indemnified Person with respect to or arising out of any willful
misrepresentation made hereunder, any acts of fraud by any Borrower, any
Affiliate of any Borrower or any party acting on their behalf, misappropriation
of funds by any Borrower, any Affiliate of any Borrower or any party acting on
their behalf, theft by any Borrower, any Affiliate of any Borrower or any party
acting on their behalf, disposition of the Collateral by any Borrower, any
Affiliate of any Borrower or any party acting on their behalf, any unauthorized
Change in Management, or in any litigation, proceeding or investigation
instituted or conducted by any Person with respect to any aspect of, or any
transaction contemplated by or referred to in, or any matter related to, any
Security Document or any agreement, document or transaction contemplated
thereby, whether or not such Indemnified Person is a party thereto, except to
the extent that any of the foregoing arises out of the gross negligence or
willful misconduct of any Indemnified Person.  Agent and each Lender agree to
give Borrowers reasonable notice of any event of which Agent or any Lender
becomes aware for which indemnification may be required under this Section
10.13, and Agent may elect (but is not obligated) to direct the defense thereof;
provided, that the selection of counsel shall be subject to Borrowers’ consent,
which consent shall not be unreasonably withheld or delayed.  Any Indemnified
Person may, in its reasonable discretion, take such actions as it deems
necessary and appropriate to investigate, defend or settle any event or take
other remedial or corrective actions with respect thereto as may be necessary
for the protection of such Indemnified Person or the Collateral.
 
(b)           Each Borrower, jointly and severally, agrees to indemnify, defend
and hold Agent and each Lender free and harmless from and against any and all
losses, damages, costs and expenses that Agent and any Lender may suffer as a
result of claims made or suits brought by any broker, finder, agent, sales
person or similar individual or entity (a “Broker”) who shall claim to have
introduced any Borrower to this transaction or who shall claim that he or it
negotiated or had discussions with Agent or any Lender with Borrowers’ authority
with respect to this transaction.  Neither Agent nor any Lender is not obligated
to pay and has not entered into any agreement to pay any brokerage fee to any
Broker with respect to the transactions contemplated by this Agreement.  Agent
and each Lender represent and warrant to Borrowers that neither Agent nor any
Lender has engaged any real estate broker, finder, agent, sales person, employee
or any other individual and/or entity related to this transaction that is
entitled to a commission, finder’s fee or remuneration of any kind.
 
Consolidated Amended and Restated Loan and Security Agreement
 
 
93

--------------------------------------------------------------------------------

 

10.14     Release.  Notwithstanding any other provision of this Agreement or any
Security Document, Borrowers voluntarily, knowingly, unconditionally and
irrevocably, with specific and express intent, for and on behalf of itself and
its Affiliates and its and their respective heirs, managers, members, directors,
officers, employees, shareholders, Affiliates, agents, representatives,
accountants, attorneys, successors and assigns and their respective Affiliates
(collectively, the “Releasing Parties”), hereby do fully and completely release
and forever discharge the Indemnified Parties and any other Person, business or
insurer which may be responsible or liable for the acts or omissions of any of
the Indemnified Parties, or who may be liable for the injury or damage resulting
therefrom (collectively, with the Indemnified Parties, the “Released Parties”),
of and from any and all actions, causes of action, damages, claims, obligations,
liabilities, costs, expenses and demands of any kind whatsoever, at law or in
equity or otherwise, whether matured or unmatured, vested or contingent, whether
or not resulting from acts or conduct of any or all of them, that the Releasing
Parties or any of them have against the Released Parties or any of them (whether
directly or indirectly) as of the Closing Date that do not involve fraud or
misrepresentation on the part of Agent or any Lender, are known to the Releasing
Parties as of the Closing Date (or with the exercise of reasonable diligence
should have been known to the Releasing Parties as of the Closing Date), and
that arise from events occurring prior to the Closing Date.  Each Borrower
acknowledges that the foregoing release is a material inducement to Agent’s or
any Lender’s decision to extend to Borrowers the financial accommodations
hereunder and under the Loan Documents and has been relied upon by Agent and
each Lender in agreeing to make the Loan.
 
10.15     Custodian.  Agent shall have the right, at its option and at Agent’s
expense, to engage the services of a custodian acceptable to Agent for storage
of the originals of this Agreement and all other Loan Documents, and all other
documents, instruments, due diligence materials and other information in Agent’s
possession related to the transactions contemplated in this Agreement.
 
10.16     Confidentiality and Publicity
 
(a)           Borrowers agree, and agree to cause each of its Affiliates, (i)
not to transmit or disclose provision of any Loan Document to any Person (other
than to Borrowers’ advisors and officers on a need-to-know basis) without
Agent’s prior written consent, (ii) to inform all Persons of the confidential
nature of the Loan Documents and to direct them not to disclose the same to any
other Person and to require each of them to be bound by these provisions.
Borrowers agree to submit to Agent and Agent reserves the right to review and
approve all materials that Borrowers or any of its Affiliates prepare that
contain Agent’s name or describe or refer to any Loan Document, any of the terms
thereof or any of the transactions contemplated thereby. Borrowers shall not,
and shall not permit any of its Affiliates to, use Agent’s name (or the name of
any of Agent’s Affiliates) in connection with any of its business operations,
including without limitation, advertising, marketing or press releases or such
other similar purposes, without Agent’s prior written consent. Nothing contained
in any Loan Document is intended to permit or authorize Borrowers or any of its
Affiliates to contract on behalf of Agent.
 
(b)           Borrowers hereby agree that Agent or any Affiliate of Agent may
(i) disclose a general description of transactions arising under the Loan
Documents for advertising, marketing or other similar purposes and (ii) after
obtaining Borrowers’ consent, which consent shall not be unreasonably withheld
or delayed, use Borrowers’ names, logo or other indicia germane to such party in
connection with such advertising, marketing or other similar purposes.
 
Consolidated Amended and Restated Loan and Security Agreement

 
94

--------------------------------------------------------------------------------

 
 
(c)           Agent and each Lender agree to hold in confidence all information,
memoranda, or extracts furnished to Agent by Borrowers hereunder or in
connection with the negotiation hereof and following the Closing Date; provided
that Agent may disclose such information (i) to its respective Affiliates,
accountants or counsel, (ii) to any regulatory agency having the authority to
examine Agent or such Lender, (iii) as required by any legal or governmental
process or otherwise by law (iv) to any transferee of all or any portion of the
Obligations, any proposed transferee of all or any portion of the Obligations
permitted hereunder or any rating agency, and (v) to the extent that such
information shall be publicly available or shall have been known to Agent
independently of any disclosure by the Borrowers hereunder or in connection
herewith.
 
10.17      Amendment and Waivers.
 
(a)           Except as otherwise provided herein, no amendment, modification,
termination, or waiver of any provision of this Agreement or any Loan Document,
or consent to any departure by Borrowers therefrom, shall in any event be
effective unless the same shall be in writing and signed by Requisite Lenders,
Agent and Borrowers; provided, that no amendment, modification, termination, or
waiver shall, unless in writing and signed by each Lender directly affected
thereby, do any of the following: (i) increase the Commitment of any individual
Lender (which action shall be deemed to directly affect all Lenders);
(ii) reduce the principal of, rate of interest on or fees payable with respect
to the Loan; (iii) extend the scheduled due date, or reduce the amount due on
any scheduled due date, of any installment of principal, interest, or fees
payable with respect to the Loan, or waive, forgive, extend, defer or postpone
the payment thereof, (except for any extension of the Maturity Date at the
election of the Borrower permitted hereunder); (iv) change the percentage of the
Commitments, of the aggregate unpaid principal amount of the Loan, or of Lenders
which shall be required for Lenders or any of them to take any action hereunder
(which action shall be deemed to directly affect all Lenders) or alter, as
between or among the Lenders, the amount payable to each hereunder; (v) amend,
modify or waive this Section 10.17 or the definitions of the terms used in this
Section 10.17 insofar as the definitions affect the substance of this Section
10.17 (which action shall be deemed to directly affect all Lenders);
(vi) consent to the assignment or other transfer by Borrowers or any other party
(other than Agent or any Lender) to any Loan Documents of any of their rights
and obligations under any Loan Document; and, provided, further, that no
amendment, modification, termination or waiver affecting the rights or duties of
Agent under any Loan Document shall in any event be effective, unless in writing
and signed by Agent, in addition to Lenders required herein above to take such
action.
 
(b)           Each amendment, modification, termination or waiver shall be
effective only in the specific instance and for the specific purpose for which
it was given.  No amendment, modification, termination or waiver shall be
required for Agent, for the benefit of itself and the benefit of Lenders, to
take additional Collateral pursuant to any Loan Document.
 
(c)           Any amendment, modification, termination, waiver or consent
effected in accordance with this Section 10.17 shall be binding upon Agent, each
Lender and Borrowers.
 
Consolidated Amended and Restated Loan and Security Agreement
 
 
95

--------------------------------------------------------------------------------

 

10.18     Consents.  Any party who shall, or who shall be requested to, grant
his or its consent or approval in connection with or under this Agreement or the
Loan or any of the Loan Documents shall not unreasonably withhold, condition or
delay such consent or approval, unless this Agreement expressly provides that a
party may grant or withhold his or its consent in its sole discretion.
 
10.19      Appointment of Servicer.
 
(a)           Agent may from time to time, at no cost or expenses to Borrower,
enter into a servicing agreement (a “Loan Servicing Agreement”) with an
Affiliate of Agent (a “Loan Servicer”) to service and enforce the Loan Documents
and collect the Obligations on Agent’s behalf.  Pursuant to the Loan Servicing
Agreement, Agent may authorize the Loan Servicer to take certain actions,
perform certain duties and exercise certain powers on Agent’s behalf under the
provisions of the Loan Documents and any other instruments and agreements
referred to in this Agreement, all of to which Borrowers hereby consent.
 
(b)           The Loan Servicer shall have no duties or responsibilities to
Borrowers, but only to Agent and then only as expressly set forth in the Loan
Servicing Agreement.  Without limiting the generality of the foregoing, the Loan
Servicer shall have no obligation to make any loans or advances to
Borrowers.  Neither the Loan Servicer nor any of its officers, directors,
employees or agents shall be liable for any action taken or omitted by them
under this Agreement or in connection herewith, unless caused by its or their
willful misconduct.  The Loan Servicer’s duties shall be mechanical and
administrative in nature; nothing in this Agreement, express or implied, is
intended to or shall be so construed as to impose upon the Loan Servicer any
obligations with respect to the Loan Documents except as expressly set forth
herein.  None of the Borrowers nor any other Person shall in any way be
construed to be a third party beneficiary of any relationship between the Loan
Servicer and Agent.
 
(c)           The Loan Servicer shall be entitled to rely, and shall be fully
protected in relying, upon any communication whether written or oral believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person, and, with respect to all legal matters pertaining to this Agreement and
its duties hereunder, upon advice of counsel selected by it.
 
(d)           Borrowers shall be entitled to rely upon any communication whether
written or oral sent or made by the Loan Servicer for and on behalf of Agent
with respect to all matters pertaining to the Loan Documents and Borrowers’
duties and obligations hereunder, unless and until Borrowers receive written
notice from Agent that the Loan Servicer is no longer servicing the Loans.
 
(e)           The Loan Servicing Agreement may be terminated at any time without
prior notice to or consent of Borrowers, and Agent will notify Borrowers within
a reasonable period of time thereafter of such termination.  Upon termination of
the Loan Servicing Agreement and failure to replace the Loan Servicing Agreement
with a new servicing agreement, all references herein to the Loan Servicer shall
thereafter mean and refer to Agent.
 
10.20     Characterization of Certain Payments as Interest.  The parties intend
that all fees payable from time to time to Agent under this Agreement and the
other Loan Documents (other than any principal payments, third party
reimbursements, administrative costs and expenses and indemnification payments)
shall constitute “interest” paid with respect to the Obligations.
 
Consolidated Amended and Restated Loan and Security Agreement
 
96

--------------------------------------------------------------------------------


 
10.21     Joint and Several Liability
 
(a)           Each Borrower acknowledges that it is jointly and severally liable
for all of the Obligations under the Loan Documents.  Each Borrower expressly
understands, agrees and acknowledges that (i) Borrowers are all Affiliated
entities by common ownership, (ii) each Borrower desires to have the
availability of one common credit facility instead of separate credit
facilities, (iii) each Borrower has requested that Lenders extend such a common
credit facility on the terms herein provided, (iv) Lenders will be lending
against, and relying on a Lien upon, all of Borrowers’ assets even though the
proceeds of any particular Loan made hereunder may not be advanced directly to a
particular Borrower, (v) each Borrower will nonetheless benefit by the making of
all such Loans by each Lender and the availability of a single credit facility
of a size greater than each could independently warrant, (vi) all of the
representations, warranties, covenants, obligations, conditions, agreements and
other terms contained in the Loan Documents shall be applicable to and shall be
binding upon each Borrower and (vii) each Borrower has executed or will execute
the Notes as a co-maker of the Notes and that it would not be able to obtain the
credit provided by Lenders hereunder without the financial support provided by
the other Borrowers.
 
(b)           Each Borrower hereby jointly and severally guarantees the prompt
payment and performance in full of all Obligations.  Such guarantee constitutes
a guarantee of payment and not of collection.  Each Borrower’s obligations under
this Agreement shall, to the fullest extent permitted by law, be unconditional
irrespective of (i) the validity or enforceability, avoidance or subordination
of the Obligations of any other Borrower or of any promissory note or other
document evidencing all or any part of the Obligations of any other Borrower,
(ii) the absence of any attempt to collect the Obligations from any other
Borrower, or any other security therefor, or the absence of any other action to
enforce the same, (iii) the waiver, consent, extension, forbearance or granting
of any indulgence by Agent and/or any Lender with respect to any provision of
any instrument evidencing the Obligations of any other Borrower or any part
thereof, or any other agreement now or hereafter executed by any other Borrower
and delivered to Agent and/or any Lender, (iv) the failure by Agent and/or any
Lender to take any steps to perfect and maintain its security interest in, or to
preserve its rights to, any security or collateral for the Obligations of any
other Borrower, (v) Agent’s and/or any Lender’s election, in any proceeding
instituted under the Bankruptcy Code, of the application of Section 1111(b)(2)
of the Bankruptcy Code, (vi) any borrowing or grant of a security interest by
any other Borrower, as debtor-in-possession under Section 364 of the Bankruptcy
Code, (vii) the disallowance of all or any portion of Agent’s and/or any
Lender’s claim(s) for the repayment of the Obligations of any other Borrower
under Section 502 of the Bankruptcy Code or (viii) any other circumstances which
might constitute a legal or equitable discharge or defense of a guarantor or of
any other Borrower (other than actual indefeasible payment in full in
cash).  With respect to any Borrower’s Obligations arising as a result of the
joint and several liability of each Borrower hereunder with respect to Loans or
other extensions of credit made to any of the other Borrowers hereunder, such
Borrower hereby forever waives any right to enforce any right of subrogation or
any remedy which Agent and/or any Lender now has or may hereafter have against
any other Borrower, or any endorser of all or any part of the Obligations, and
any benefit of, and any right to participate in, any security or collateral
given to Agent and/or any Lender to secure payment of the Obligations or any
other liability of any Borrower to Agent and/or any Lender.  During the
existence of any Event of Default, Agent may proceed directly and at once,
without notice, against any Borrower to collect and recover the full amount, or
any portion of the Obligations, without first proceeding against any other
Borrower or any other Person, or against any security or collateral for the
Obligations.  Each Borrower consents and agrees that Agent shall be under no
obligation to marshal any assets in favor of any Borrower or against or in
payment of any or all of the Obligations.
 
Consolidated Amended and Restated Loan and Security Agreement
 
 
97

--------------------------------------------------------------------------------

 
 
(c)           Each Borrower is obligated to repay the Obligations as a joint and
several obligor under this Agreement and the other Loan Documents.  To the
extent that any Borrower shall, under this Agreement as a joint and several
obligor, repay any of the Obligations constituting Loans made to another
Borrower hereunder or other Obligations incurred directly and primarily by any
other Borrower (an “Accommodation Payment”), then the Borrower making such
Accommodation Payment shall be entitled to contribution and indemnification
from, and be reimbursed by, each of the other Borrowers in an amount, for each
of such other Borrowers, equal to a fraction of such Accommodation Payment, the
numerator of which fraction is such other Borrower’s Allocable Amount and the
denominator of which is the sum of the Allocable Amounts of all of the
Borrowers.  As of any date of determination, the “Allocable Amount” of each
Borrower shall be equal to the maximum amount of liability for Accommodation
Payments which could be asserted against such Borrower hereunder without (i)
rendering such Borrower “insolvent” within the meaning of Section 101 (31) of
the Bankruptcy Code, Section 2 of the Uniform Fraudulent Transfer Act (“UFTA”)
or Section 2 of the Uniform Fraudulent Conveyance Act (“UFCA”), (ii) leaving
such Borrower with unreasonably small capital or assets, within the meaning of
Section 548 of the Bankruptcy Code, Section 4 of the UFTA or Section 5 of the
UFCA, or (iii) leaving such Borrower unable to pay its debts as they become due
within the meaning of Section 548 of the Bankruptcy Code, Section 4 of the UFTA
or Section 5 of the UFCA.  All rights and claims of contribution,
indemnification, and reimbursement under this Section 10.21 shall be subordinate
in right of payment to the prior indefeasible payment in full in cash of the
Obligations.  The provisions of this Section 10.21 shall, to the extent
inconsistent with any provision in any Loan Document, supersede such
inconsistent provision.
 
(d)           If (i) any court holds that Borrowers are guarantors and not
jointly and severally liable as principal obligors or (ii) bankruptcy or
reorganization proceedings at any time are instituted by or against any Borrower
under any Debtor Relief Law, then each Borrower hereby: (A) expressly and
irrevocably waives, to the fullest extent possible, except as otherwise provided
in Section 10.21(c), on behalf of such Borrower, any and all rights at law or in
equity to subrogation, reimbursement, exoneration, contribution,
indemnification, set off or any other rights that could accrue to a surety
against a principal, to a guarantor against a maker or obligor, to an
accommodation party against the party accommodated, to a holder or transferee
against a maker, or to the holder of a claim against any Person, and which such
Borrower may have or hereafter acquire against any Person in connection with or
as a result of such Borrower’s execution, delivery and/or performance of this
Agreement, or any other documents to which such Borrower is a party or
otherwise; (B) expressly and irrevocably waives any “claim” (as such term is
defined in the Bankruptcy Code) of any kind against any other Borrower, and
further agrees that it shall not have or assert any such rights against any
Person (including any surety), either directly or as an attempted set off to any
action commenced against such Borrower by Agent or a Lender or any other Person;
and (C) acknowledges and agrees (I) that this waiver is intended to benefit
Agent and Lenders and shall not limit or otherwise affect such Borrower’s
liability hereunder or the enforceability of this Agreement, and (II) that Agent
and Lenders and their successors and assigns are intended beneficiaries of this
waiver, and the agreements set forth in this Section 10.21 and their rights
under this Section 10.21 shall survive payment in full of the Obligations.
 
Consolidated Amended and Restated Loan and Security Agreement
 
 
98

--------------------------------------------------------------------------------

 
 
(e)           EACH BORROWER WAIVES THE FILING OF A CLAIM WITH A COURT IN THE
EVENT OF RECEIVERSHIP OR BANKRUPTCY OF ANY BORROWER, AND WAIVES EVERY DEFENSE,
CAUSE OF ACTION, COUNTERCLAIM OR SETOFF WHICH ANY BORROWER MAY NOW HAVE OR
HEREAFTER MAY HAVE TO ANY ACTION BY AGENT OR ANY LENDER IN ENFORCING THIS
AGREEMENT, INCLUDING, WITHOUT LIMITATION, EVERY DEFENSE, COUNTERCLAIM OR SETOFF
WHICH SUCH BORROWER MAY NOW HAVE, OR HEREAFTER MAY HAVE, AGAINST ANOTHER
BORROWER OR ANY OTHER PARTY LIABLE TO AGENT OR ANY LENDER IN ANY MANNER.  AS
FURTHER SECURITY, ANY AND ALL DEBTS AND LIABILITIES NOW OR HEREAFTER ARISING AND
OWING TO ANY BORROWER BY ANY OTHER BORROWER, OR TO ANY OTHER PARTY LIABLE TO
AGENT OR ANY LENDER, ARE HEREBY SUBORDINATED TO AGENT’S AND ANY SUCH LENDER’S
CLAIMS AND UPON THE OCCURRENCE OF AN EVENT OF DEFAULT ARE ASSIGNED TO AGENT FOR
THE BENEFIT OF LENDERS.  EACH BORROWER RATIFIES AND CONFIRMS WHATEVER AGENT OR A
LENDER MAY DO PURSUANT TO THE TERMS HEREOF, AND AGREES THAT NEITHER AGENT NOR
ANY LENDER SHALL BE LIABLE FOR ANY ERROR IN JUDGMENT OR MISTAKES OF FACT OR
LAW.  EACH BORROWER HEREBY AGREES THAT IT MAY BE JOINED AS A PARTY DEFENDANT IN
ANY LEGAL PROCEEDING (INCLUDING, BUT NOT LIMITED TO, A FORECLOSURE PROCEEDING)
INSTITUTED BY AGENT OR ANY LENDER AGAINST ANY OTHER BORROWER.
 
(f)           Should a claim be made upon Agent or any Lender at any time for
repayment of any amount received by Agent or any Lender in payment of the
Obligations, or any part thereof, whether received from any Borrower or received
by Agent or any Lender as the proceeds of Collateral, by reason of:  (1) any
judgment, decree or order of any court or administrative body having
jurisdiction over Agent or any Lender or any of their property, or (2) any
settlement or compromise of any such claim effected by Agent or any Lender, in
its sole discretion, with the claimant (including a Borrower), each Borrower
shall remain liable to Agent or any such Lender for the amount so repaid to the
same extent as if such amount had never originally been received by Agent or any
such Lender, notwithstanding any termination hereof or the cancellation of any
note or other instrument evidencing any of the Obligations.
 
Consolidated Amended and Restated Loan and Security Agreement
 
 
99

--------------------------------------------------------------------------------

 

(g)           To the extent that any payment to, or realization by, any Lender
or Agent on the Obligations exceeds the limitations of this Section 10.21 and is
otherwise subject to avoidance and recovery in any such proceeding, the amount
subject to avoidance shall in all events be limited to the amount by which such
actual payment or realization exceeds such limitation, and this Agreement as
limited shall in all events remain in full force and effect and be fully
enforceable against such Borrower.  This Section 10.21 is intended solely to
reserve the rights of Lenders and Agent hereunder against each Borrower, in such
proceeding to the maximum extent permitted by applicable Debtor Relief Laws and
no Borrower, guarantor of the Obligations or other Person shall have any right,
claim or defense under this Section 10.21 that would not otherwise be available
under applicable Debtor Relief Laws in such proceeding.
 
10.22     Cross-Guaranty
 
(a)           Without limiting the provisions of Section 10.21, each Borrower
hereby agrees that such Borrower is jointly and severally liable for, and hereby
absolutely and unconditionally guarantees to Agent and Lenders and their
respective successors and assigns, the full and prompt payment (whether at
stated maturity, by acceleration or otherwise) and performance of, all
Obligations owed or hereafter owing to Agent and Lenders by each other
Borrower.  Each Borrower agrees that its guaranty obligation hereunder is a
continuing guaranty of payment and performance and not of collection, that its
obligations under this Section 10.22 shall not be discharged until payment and
performance, in full, of the Obligations has occurred, and that its obligations
under this Section 10.22 shall be absolute and unconditional, irrespective of,
and unaffected by,
 
(i)           the genuineness, validity, regularity, enforceability or any
future amendment of, or change in, this Agreement, any other Loan Document or
any other agreement, document or instrument to which any Borrower is or may
become a party;
 
(ii)          the absence of any action to enforce this Agreement (including
this Section 10.22) or any other Loan Document or the waiver or consent by Agent
and Lenders with respect to any of the provisions thereof;
 
(iii)         the existence, value or condition of, or failure to perfect its
Lien against, any security for the Obligations or any action, or the absence of
any action, by Agent and Lenders in respect thereof (including the release of
any such security);
 
(iv)         the insolvency of any Borrower; or
 
(v)          any other action or circumstances that might otherwise constitute a
legal or equitable discharge or defense of a surety or guarantor.
 
Each Borrower shall be regarded, and shall be in the same position, as principal
debtor with respect to the Obligations guaranteed hereunder.
 
(b)           Each Borrower expressly waives all rights it may have now or in
the future under any statute, or at common law, or at law or in equity, or
otherwise, to compel Agent or Lenders to marshal assets or to proceed in respect
of the Obligations guaranteed hereunder against any other Borrower, any other
party or against any security for the payment and performance of the Obligations
before proceeding against, or as a condition to proceeding against, such
Borrower.  It is agreed among each Borrower, Agent and Lenders that the
foregoing waivers are of the essence of the transaction contemplated by this
Agreement and the other Loan Documents and that, but for the provisions of this
Section 10.22 and such waivers, Agent and Lenders would decline to enter into
this Agreement.
 
Consolidated Amended and Restated Loan and Security Agreement
 
 
100

--------------------------------------------------------------------------------

 
 
(c)           Each Borrower agrees that the provisions of this Section 10.22 are
for the benefit of Agent and Lenders and their respective successors,
transferees, endorsees and assigns, and nothing herein contained shall impair,
as between any other Borrower and Agent or Lenders, the obligations of such
other Borrower under the Loan Documents.
 
(d)           Notwithstanding anything to the contrary in this Agreement or in
any other Loan Document, and except as set forth in Section 10.21, each Borrower
hereby expressly and irrevocably waives any and all rights at law or in equity
to subrogation, reimbursement, exoneration, contribution, indemnification or set
off and any and all defenses available to a surety, guarantor or accommodation
co-obligor.  Each Borrower acknowledges and agrees that this waiver is intended
to benefit Agent and Lenders and shall not limit or otherwise affect such
Borrower’s liability hereunder or the enforceability of this Section 10.22, and
that Agent, Lenders and their respective successors and assigns are intended
third party beneficiaries of the waivers and agreements set forth in this
Section 10.22.
 
(e)           If Agent or any Lender may, under Applicable Law, proceed to
realize its benefits under any of the Loan Documents giving Agent or such Lender
a Lien upon any Collateral, whether owned by any Borrower or by any other
Person, either by judicial foreclosure or by non-judicial sale or enforcement,
Agent or any Lender may, at its sole option, determine which of its remedies or
rights it may pursue without affecting any of its rights and remedies under this
Section 10.22.  If, in the exercise of any of its rights and remedies, Agent or
any Lender shall forfeit any of its rights or remedies, including its right to
enter a deficiency judgment against any Borrower or any other Person, whether
because of any Applicable Laws pertaining to “election of remedies” or the like,
each Borrower hereby consents to such action by Agent or such Lender and waives
any claim based upon such action, even if such action by Agent or such Lender
shall result in a full or partial loss of any rights of subrogation that each
Borrower might otherwise have had but for such action by Agent or such
Lender.  Any election of remedies that results in the denial or impairment of
the right of Agent or any Lender to seek a deficiency judgment against any
Borrower shall not impair any other Borrower’s obligation to pay the full amount
of the Obligations.  In the event Agent or any Lender shall bid at any
foreclosure or trustee’s sale or at any private sale permitted by law or the
Loan Documents, Agent or such Lender may bid all or less than the amount of the
Obligations and the amount of such bid need not be paid by Agent or such Lender
but shall be credited against the Obligations.  The amount of the successful bid
at any such sale, whether Agent, Lender or any other party is the successful
bidder, shall be conclusively deemed to be the fair market value of the
Collateral and the difference between such bid amount and the remaining balance
of the Obligations shall be conclusively deemed to be the amount of the
Obligations guaranteed under this Section 10.22, notwithstanding that any
present or future law or court decision or ruling may have the effect of
reducing the amount of any deficiency claim to which Agent or any Lender might
otherwise be entitled but for such bidding at any such sale (and the rights and
remedies available to any Credit Party with respect to such laws, decisions or
rulings are hereby expressly waived to the extent not prohibited by Applicable
Law).
 
Consolidated Amended and Restated Loan and Security Agreement
 
 
101

--------------------------------------------------------------------------------

 
 
10.23     Joinder
 
(a)           The Ultimate Borrowers hereby irrevocably and unconditionally
(i) join in, become a party to, and a maker of, and agree to comply with and be
bound by the terms and conditions of the Private Escapes Loan Agreement as
amended and restated herein, any notes and other documents related thereto to
the same extent as if the Ultimate Borrowers were an original signatory thereto,
(ii) accept and assume each and all obligations of the Private Escapes Borrowers
pursuant to Private Escapes Loan Agreement as amended and restated herein and
any notes or other documents related thereto as amended hereby, and (iii) agree
that each are a direct obligor under the  Private Escapes Loan Agreement as
amended and restated herein.  Without limiting the foregoing, each Ultimate
Borrower agrees that it shall be jointly and severally liable with the Private
Escapes Borrowers for all liabilities and obligations under the Private Escapes
Loan Agreement, this Agreement and the other Loan Documents, regardless of when
they first arose.
 
(b)           The Private Escapes Borrowers hereby irrevocably and
unconditionally (i) join in, become a party to, and a maker of, and agree to
comply with and be bound by the terms and conditions of the Ultimate Loan
Agreement as amended and restated herein, any notes and other documents related
thereto to the same extent as if the Private Escapes Borrowers were an original
signatory thereto, (ii) accept and assume each and all obligations of the
Ultimate Borrowers pursuant to Ultimate Loan Agreement as amended and restated
herein and any notes or other documents related thereto as amended hereby, and
(iii) agree that each are a direct obligor under the Ultimate Loan Agreement as
amended and restated herein.  Without limiting the foregoing, each Private
Escapes Borrower agrees that it shall be jointly and severally liable with the
Ultimate Borrowers for all liabilities and obligations under the Ultimate Loan
Agreement, this Agreement and the other Loan Documents, regardless of when they
first arose.
 
(c)           All Borrowers that are not included in the definition of Ultimate
Borrowers or Private Escapes Borrowers hereby irrevocably and unconditionally
(i) join in, become a party to, and a maker of, and agree to comply with and be
bound by the terms and conditions of the Ultimate Loan Agreement and the Private
Escapes Loan Agreement, each as amended and restated herein, any notes and other
documents related thereto to the same extent as if such Borrowers were an
original signatory thereto, (ii) accept and assume each and all obligations of
the Ultimate Borrowers and the Private Escapes Borrowers, as applicable,
pursuant to Ultimate Loan Agreement and the Private Escapes Loan Agreement, as
applicable, each as amended herein and any notes or other documents related
thereto as amended and restated hereby, and (iii) agree that each are a direct
obligor under the Ultimate Loan Agreement and the Private Escapes Loan
Agreement.  Without limiting the foregoing, each such Borrower agrees that it
shall be jointly and severally liable with the Ultimate Borrowers and the
Private Escapes Borrowers, as applicable, for all liabilities and obligations
under the Ultimate Loan Agreement and the Private Escapes Loan Agreement as
amended and restated herein, as applicable, this Agreement and the other Loan
Documents, regardless of when they first arose.
 
Consolidated Amended and Restated Loan and Security Agreement
 
 
102

--------------------------------------------------------------------------------

 

10.24     Consolidation, Amendment and Restatement.  This Agreement is given in
amendment, consolidation, restatement, renewal and extension (but not in
novation, extinguishment or satisfaction) of the Ultimate Loan Agreement and
Private Escapes Loan Agreement (as each has been previously amended, assumed and
joined from time to time, collectively, the “Original Agreements”) and any
promissory notes issued in connection therewith.  All security interests and
liens securing payment of the obligations under the Original Agreements,
including, but not limited to, the Mortgages granted pursuant to the laws of
Mexico, are hereby collectively renewed, extended, rearranged, ratified and
brought forward as security for the payment and performance of the Loan, and the
parties hereto expressly and irrevocably agree that at all times (including in
the event any competent Mexican court would deem that the Original Agreements
have been novated) pursuant to article 2220 of the Mexican Civil Code, each end
every one of the Mortgages granted under the laws of Mexico will continue to be
in full force and effect pursuant to their respective terms and will continue to
secure all obligations under this Agreement.  With respect to matters relating
to the period prior to the date hereof, all of the provisions of the Original
Agreements and any promissory notes, security agreements and other documents,
instruments or agreements executed in connection therewith are hereby ratified
and confirmed.
 
11.
AGENCY PROVISIONS

 
11.1       Agent
 
(a)           Appointment.  Each Lender hereby designates and appoints
CapitalSource as the administrative agent, payment agent and collateral agent,
under this Agreement and the other Loan Documents, and each Lender hereby
irrevocably authorizes CapitalSource, as the administrative agent, payment agent
and collateral agent for such Lender, to take such action or to refrain from
taking such action on its behalf under the provisions of this Agreement and the
other Loan Documents, and to exercise such powers and perform such duties as are
delegated to Agent by the terms of this Agreement and the other Loan Documents,
and to direct Bahamian Collateral Agent as the same relate to any Mortgage,
together with such other powers as are reasonably incidental thereto.  Agent
agrees to act as such on the conditions contained in this Article 11.  The
provisions of this Article 11 are solely for the benefit of Agent and Lenders,
and Borrowers shall have no rights as a third-party beneficiary of any of the
provisions of this Article 11 other than with respect to Sections 11.1(g),
(h)(iii) or 11.5(c).  Agent may perform any of its duties hereunder, or under
the Loan Documents, by or through its agents or employees.
 
(b)           Nature of Duties.  In performing its functions and duties under
this Agreement, Agent is acting solely on behalf of Lenders and its duties are
administrative in nature and does not assume and shall not be deemed to have
assumed any obligation toward or relationship of agency or trust with or for
Lenders, other than as expressly set forth herein and in the other Loan
Documents, or Borrowers other than with respect to Section 10.3(b).  Agent shall
have no duties, obligations or responsibilities except those expressly set forth
in this Agreement or in the other Loan Documents.  Agent shall not have by
reason of this Agreement or any other Loan Document a fiduciary relationship in
respect of any Lender.  Except for information, notices, reports, and other
documents expressly required to be furnished to Lenders by Agent hereunder or
given to Agent for the account of or with copies for Lenders, each Lender shall
make its own independent investigation of the financial condition and affairs of
Borrowers in connection with the extension of credit hereunder and shall make
its own appraisal of the creditworthiness of Borrowers, and Agent shall have no
duty or responsibility, either initially or on a continuing basis, to provide
any Lender with any credit or other information with respect thereto, whether
coming into its possession before the Closing Date or at any time or times
thereafter.  If Agent seeks the consent or approval of any Lenders to the taking
or refraining from taking any action hereunder, then Agent shall send prior
written notice thereof to each Lender.  Agent shall promptly notify (in writing)
each Lender any time that the applicable percentage of Lenders have instructed
Agent to act or refrain from acting pursuant hereto.
 
Consolidated Amended and Restated Loan and Security Agreement
 
 
103

--------------------------------------------------------------------------------

 
 
(c)           Rights, Exculpation, Etc.  Neither Agent nor any of its officers,
directors, managers, members, equity owners, employees or agents shall be liable
to any Lender for any action lawfully taken or omitted by them hereunder or
under any of the other Loan Documents, or in connection herewith or
therewith.  Notwithstanding the foregoing, Agent shall be obligated on the terms
set forth herein for performance of its express duties and obligations
hereunder, and Agent shall be liable with respect to its own gross negligence or
willful misconduct.  Agent shall not be liable for any apportionment or
distribution of payments made by it in good faith, and if any such apportionment
or distribution is subsequently determined to have been made in error, the sole
recourse of any Lender to whom payment was due but not made shall be to recover
from other Lenders any payment in excess of the amount to which they are
determined to be entitled (and such other Lenders hereby agree to return to such
Lender any such erroneous payments received by them).  In performing its
functions and duties hereunder, Agent shall exercise the same care which it
would in dealing with loans for its own account.  Agent shall not be responsible
to any Lender for any recitals, statements, representations or warranties made
by Borrowers herein or for the execution, effectiveness, genuineness, validity,
enforceability, collectability, or sufficiency of this Agreement or any of the
other Loan Documents or the transactions contemplated thereby, or for the
financial condition of Borrowers.  Agent shall not be required to make any
inquiry concerning either the performance or observance of any of the terms,
provisions, or conditions of this Agreement or any of the Loan Documents or the
financial condition of any Borrower, or the existence or possible existence of
any Default or Event of Default.  Agent may at any time request instructions
from Lenders with respect to any actions or approvals which by the terms of this
Agreement or of any of the other Loan Documents Agent is permitted or required
to take or to grant, and Agent shall be absolutely entitled to refrain from
taking any action or to withhold any approval and shall not be under any
liability whatsoever to any Person for refraining from taking any action or
withholding any approval under any of the Loan Documents until it shall have
received such instructions from the applicable percentage of Lenders.  Without
limiting the foregoing, no Lender shall have any right of action whatsoever
against Agent as a result of Agent acting or refraining from acting under this
Agreement or any of the other Loan Documents in accordance with the instructions
of the applicable percentage of Lenders and notwithstanding the instructions of
Lenders, Agent shall have no obligation to take any action if it, in good faith
believes that such action exposes Agent or any of its officers, directors,
managers, members, equity owners, employees or agents to any personal liability
unless Agent receives an indemnification reasonably satisfactory to it from
Lenders with respect to such action.
 
(d)           Reliance.  Agent shall be entitled to rely upon any written
notices, statements, certificates, orders or other documents or any telephone
message or other communication (including any writing, telex, telecopy or
telegram) believed by it in good faith to be genuine and correct and to have
been signed, sent or made by the proper Person, and with respect to all matters
pertaining to this Agreement or any of the other Loan Documents and its duties
hereunder or thereunder, upon advice of legal counsel, independent accountants,
and other experts selected by Agent in its sole discretion.
 
Consolidated Amended and Restated Loan and Security Agreement
 
 
104

--------------------------------------------------------------------------------

 
 
(e)           Indemnification.  Each Lender, severally and not (i) jointly or
(ii) jointly and severally, agrees to reimburse and indemnify and hold harmless
Agent and its officers, directors, managers, members, equity owners, employees
and agents (to the extent not reimbursed by Borrowers, if any), ratably
according to their respective Pro Rata Share in effect on the date on which
indemnification is sought under this subsection of the total outstanding
obligations (or, if indemnification is sought after the date upon which the
Commitments shall have terminated and the Loans shall have been paid in full,
ratably in accordance with their Pro Rata Share immediately prior to such date
of the total outstanding obligations), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses, advances, or disbursements of any kind or nature whatsoever which may
be imposed on, incurred by, or asserted against Agent or any of its officers,
directors, managers, members, equity owners, employees or agents in any way
relating to or arising out of this Agreement or any of the other Loan Documents
or any action taken or omitted by Agent under this Agreement or any of the other
Loan Documents; provided, however, that no Lender shall be liable for the
payment of any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses, advances or disbursements
resulting from Agent’s gross negligence or willful misconduct.  The obligations
of Lenders under this Article 11 shall survive the payment in full of the
Obligations and the termination of this Agreement.
 
(f)           CapitalSource Individually.  With respect to that portion of the
Loan made by it, and the Notes issued to it, CapitalSource shall have and may
exercise the same rights and powers hereunder and under the other Loan Documents
and is subject to the same obligations and liabilities as and to the extent set
forth herein and the other Loan Documents as any other Lender.  The terms
“Lenders” or “Requisite Lenders” or any similar terms shall, unless the context
clearly otherwise indicates, include CapitalSource in its individual capacity as
a Lender or one of the Requisite Lenders.  CapitalSource may lend money to, and
generally engage in any kind of banking, trust or other business with any
Borrower or any subsidiary or Affiliates of any Borrower as if it were not
acting as Agent pursuant hereto.
 
(g)           Successor Agent.
 
(i)           Resignation.  Agent may resign from the performance of all or part
of its functions and duties hereunder at any time by giving at least thirty (30)
days’ prior written notice to Borrowers and Lenders.  Such resignation shall
take effect upon the acceptance by a successor Agent of appointment pursuant to
clause (ii) below or as otherwise provided below.
 
(ii)           Appointment of Successor.  Upon any such notice of resignation
pursuant to clause (g)(i) above, Requisite Lenders shall appoint a successor
Agent reasonably acceptable to Borrowers, which consent shall not be
unreasonably withheld, delayed or conditioned.  If a successor Agent shall not
have been so appointed within said thirty (30) day period, the retiring Agent,
upon notice to Borrowers, may, on behalf of Lenders, then appoint a successor
Agent reasonably acceptable to Borrowers, which consent shall not be
unreasonably withheld, delayed or conditioned, who shall serve as Agent until
such time, as Requisite Lenders, appoint a successor Agent as provided
above.  If no successor Agent has been appointed pursuant to the foregoing
within said thirty (30) day period, the resignation shall become effective and
Requisite Lenders shall thereafter perform all the duties of Agent hereunder,
until such time, if any, as Requisite Lenders appoint a successor Agent as
provided above.
 
Consolidated Amended and Restated Loan and Security Agreement
 
 
105

--------------------------------------------------------------------------------

 
 
(iii)           Successor Agent.  Upon the acceptance of any appointment as
Agent under the Loan Documents by a successor Agent, such successor Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Agent, and, upon the earlier of such acceptance or
the effective date of the retiring Agent’s resignation, the retiring Agent shall
be discharged from its duties and obligations under the Loan Documents, except
that any indemnity rights or other rights in favor of such retiring Agent shall
continue.  After any retiring Agent’s resignation as Agent under the Loan
Documents, the provisions of this Article 11 shall inure to its benefit as to
any actions taken or omitted to be taken by it while it was Agent under the Loan
Documents.
 
(h)           Collateral Matters.
 
(i)           Collateral.  Each Lender agrees that any action taken by Agent or
the Requisite Lenders (or, where required by the express terms of this
Agreement, a greater proportion of Lenders) in accordance with the provisions of
this Agreement or of the other Loan Documents relating to the Collateral
(including directing Bahamian Collateral Agent as the same relates to any
Mortgage), and the exercise by Agent or the Requisite Lenders (or, where so
required, such greater proportion) of the powers set forth herein or therein,
together with such other powers as are reasonably incidental thereto, shall be
authorized and binding upon all of Lenders and Agent.  Without limiting the
generality of the foregoing, Agent shall have the sole and exclusive right and
authority to (A) act as the disbursing and collecting agent for Lenders with
respect to all payments and collections arising in connection herewith and with
the Loan Documents in connection with the Collateral; (B) execute and deliver
each Loan Document relating to the Collateral and accept delivery of each such
agreement delivered by Borrowers or any of their subsidiaries or Affiliates; (C)
act as collateral agent for Lenders for purposes of the perfection of all
security interests and Liens created by such agreements and all other purposes
stated therein; (D) manage, supervise and otherwise deal with the Collateral;
(E) take such action as is necessary or desirable to maintain the perfection and
priority of the security interests and Liens created or purported to be created
by the Loan Documents relating to the Collateral, and (F) except as may be
otherwise specifically restricted by the terms hereof or of any other Loan
Document, exercise all remedies given to such Agent and Lenders with respect to
the Collateral under the Loan Documents relating thereto, applicable law or
otherwise.
 
Consolidated Amended and Restated Loan and Security Agreement
 
 
106

--------------------------------------------------------------------------------

 

(ii)          Release of Collateral.  Lenders hereby irrevocably authorize
Agent, at its option and in its discretion, to release any Lien granted to or
held by Agent for the benefit of itself and Lenders upon any property covered by
the Loan Documents (A) upon termination of this Agreement and payment and
satisfaction in full of all Obligations; (B) constituting property being sold or
disposed of if Borrowers certify to Agent that the sale or disposition is made
in compliance with the provisions of the Loan Documents (and Agent may rely in
good faith conclusively on any such certificate, without further inquiry); or
(C) constituting property leased to any Borrower under a lease which has expired
or been terminated in a transaction permitted under this Agreement or is about
to expire and which has not been, and is not intended by any Borrower to be,
renewed or extended.
 
(iii)         Confirmation of Authority; Execution of Releases.  Without in any
manner limiting Agent’s authority to act without any specific or further
authorization or consent by Lenders (as set forth in Section 11.1(h)(i) and
(ii)), each Lender agrees to confirm in writing, upon request by Borrowers, the
authority to release any property covered by this Agreement or the Loan
Documents conferred upon Agent under Section 11.1(h)(ii).  So long as no Event
of Default is then continuing, upon receipt by Agent of confirmation from the
requisite percentage of Lenders, of its authority to release any particular item
or types of property covered by this Agreement or the Loan Documents, and upon
at least five (5) Business Days prior written request by Borrowers, Agent shall
(and is hereby irrevocably authorized by Lenders to) execute such documents as
may be necessary to evidence the release of the Liens granted to Agent for the
benefit of itself and Lenders herein or pursuant hereto upon such Collateral;
provided, however, that (A) Agent shall not be required to execute any such
document on terms which, in Agent’s opinion, would expose Agent to liability or
create any obligation or entail any consequence other than the release of such
Liens without recourse or warranty (other than that such Collateral is free and
clear, on the date of such delivery, of any and all Liens arising from such
Person’s own acts), and (B) such release shall not in any manner discharge,
affect or impair the Obligations or any Liens upon (or obligations of Borrowers
or any subsidiary or Affiliate of any Borrower, in respect of), all interests
retained by any Borrower or any subsidiary or Affiliate of any Borrower,
including, without limitation, the proceeds of any sale, all of which shall
continue to constitute part of the property covered by this Agreement or the
Loan Documents.
 
(iv)         Absence of Duty.  Agent shall have no obligation whatsoever to any
Lender or any other Person to assure that the property covered by this Agreement
or the Loan Documents exists or is owned by any Borrower or is cared for,
protected or insured or has been encumbered or that the Liens granted to Agent
on behalf of Lenders herein or pursuant hereto have been properly or
sufficiently or lawfully created, perfected, protected, enforced or maintained
or are entitled to any particular priority, or to exercise at all or in any
particular manner or under any duty of care, disclosure, or fidelity, or to
continue exercising, any of the rights, authorities and powers granted or
available to Agent in this Section 11.1(h) or in any of the Loan Documents, it
being understood and agreed that in respect of the property covered by this
Agreement or the Loan Documents or any act, omission, or event related thereto,
Agent may act in any manner it may deem appropriate, in its discretion, given
Agent’s own interest in property covered by this Agreement or the Loan Documents
as one of Lenders and that Agent shall have no duty or liability whatsoever to
any of the other Lenders; provided, that Agent shall exercise the same care
which it would in dealing with loans for its own account.  Notwithstanding the
foregoing, Agent shall be liable with respect to its own gross negligence or
willful misconduct.
 
Consolidated Amended and Restated Loan and Security Agreement
 
 
107

--------------------------------------------------------------------------------

 
 
(i)           Agency for Perfection.  Each Lender hereby appoints Agent as agent
for the purpose of perfecting Lenders’ security interest in Collateral which, in
accordance with Article 9 of the UCC in any applicable jurisdiction, can be
perfected only by possession.  Should any Lender (other than Agent) obtain
possession of any such Collateral, such Lender shall notify Agent thereof, and,
promptly upon Agent’s request therefor, shall deliver such Collateral to Agent
or in accordance with Agent’s instructions.
 
(j)           Exercise of Remedies.  Except as set forth in Section 11.3, each
Lender agrees that it will not have any right individually to enforce or seek to
enforce this Agreement or any Loan Document or to realize upon any collateral
security for the Loans, it being understood and agreed that such rights and
remedies may be exercised only by Agent.
 
11.2       Consents
 
(a)           In the event Agent requests the consent of a Lender and does not
receive a written denial thereof within five (5) Business Days after such
Lender’s receipt of such request, then such Lender will be deemed to have given
such consent so long as such request contained a notice stating that such
failure to respond within five (5) Business Days would be deemed to be a consent
by such Lender.
 
(b)           In the event Agent requests the consent of a Lender in a situation
where such Lender’s consent would be required and such consent is denied, then
Agent may, at its option, require such Lender to assign its interest in the
Loans to Agent for a price equal to the then outstanding principal amount
thereof due such Lender plus accrued and unpaid interest and fees due such
Lender, which principal, interest and fees will be paid to the Lender when
collected from Borrowers.  In the event that Agent elects to require any Lender
to assign its interest to Agent pursuant to this Section 11.2, Agent will so
notify such Lender in writing within forty-five (45) days following such
Lender’s denial, and such Lender will assign its interest to Agent no later than
five (5) calendar days following receipt of such notice.
 
Consolidated Amended and Restated Loan and Security Agreement
 
108

--------------------------------------------------------------------------------


 
11.3       Set Off and Sharing of Payments

In addition to any rights and remedies now or hereafter granted under Applicable
Law and not by way of limitation of any such rights, upon the occurrence and
during the continuance of any Event of Default, each Lender is hereby authorized
by Borrowers at any time or from time to time, to the fullest extent permitted
by law, with reasonably prompt subsequent notice to Borrowers or to any other
Person (any prior or contemporaneous notice being hereby expressly waived) to
set off and to appropriate and to apply any and all (a) balances (general or
special, time or demand, provisional or final) held by such Lender or such
holder at any of its offices for the account of Borrowers or any of its
subsidiaries and/or Affiliates (regardless of whether such balances are then due
to Borrowers or its subsidiaries or Affiliates), and (b) other property at any
time held or owing by such Lender or such holder to or for the credit or for the
account of Borrowers or any of their subsidiaries or Affiliates, against and on
account of any of the Obligations which are not paid when due; except that no
Lender or any such holder shall exercise any such right without prior written
notice to Agent; provided, however, that the failure to give notice to Borrowers
or to any other Person shall not affect the validity of such set-off and
application.  Any Lender which has exercised its right to set off or otherwise
has received any payment on account of the Obligations shall, to the extent the
amount of any such set off or payment exceeds its Pro Rata Share of payments
obtained by all of the Lenders on account of such Obligations, purchase for cash
(and the other Lenders or holders of the Loan shall sell) participations in each
such other Lender’s or holder’s Pro Rata Share of Obligations as would be
necessary to cause such Lender to share such excess with each other Lenders or
holders in accordance with their respective Pro Rata Shares; provided, however,
that if all or any portion of such excess payment or benefits is thereafter
recovered from such purchasing Lender, such purchase shall be rescinded, and the
purchase price and benefits returned, to the extent of such recovery.  Each
Borrower agrees, to the fullest extent permitted by law, that (a) any Lender or
holder may exercise its right to set off with respect to amounts in excess of
its Pro Rata Share of the Obligations and may sell participations in such excess
to other Lenders and holders, and (b) any Lender or holder so purchasing a
participation in the Loans made or other Obligations held by other Lenders or
holders may exercise all rights of set-off, bankers’ lien, counterclaim or
similar rights with respect to such participation as fully as if such Lender or
holder were a direct holder of Loans and other Obligations in the amount of such
participation.
 
11.4       Disbursement of Funds
 
Agent may, on behalf of Lenders, disburse funds to Borrowers for Revolving
Advances requested or any Protective Advance.  Each Lender shall reimburse Agent
on demand for its Pro Rata Share of all funds disbursed on its behalf by Agent,
or if Agent so requests, each Lender will remit to Agent its Pro Rata Share of
any Revolving Advance or any Protective Advance before Agent disburses same to
Borrowers.  If Agent elects to require that funds be made available prior to
disbursement to Borrowers, Agent shall advise each Lender by telephone, telex or
telecopy of the amount of such Lender’s Pro Rata Share of any Revolving Advance
or Protective Advance no later than one (1) Business Day prior to the funding
date applicable thereto, and each such Lender shall pay Agent such Lender’s Pro
Rata Share of any Revolving Advance or any Protective Advance, in same day
funds, by wire transfer to Agent’s account not later than 3:00 p.m. (New York
City time).  If any Lender fails to pay the amount of its Pro Rata Share
forthwith upon Agent’s demand, Agent shall promptly notify Borrowers, and
Borrowers shall immediately repay such amount to Agent.  Any repayment required
pursuant to this Section 11.4 shall be without premium or penalty.  Nothing in
this Section 11.4 or elsewhere in this Agreement or the other Loan Documents,
including without limitation the provisions of Section 11.5, shall be deemed to
require Agent to advance funds on behalf of any Lender or to relieve any Lender
from its obligation to fulfill its commitments hereunder or to prejudice any
rights that Agent or Borrowers may have against any Lender as a result of any
default by such Lender hereunder.
 
Consolidated Amended and Restated Loan and Security Agreement
 
109

--------------------------------------------------------------------------------


 
11.5       Settlements; Payments and Information
 
(a)           Protective Advances; Payments; Interest and Fee Payments.

(i)           The amount of the Loan may fluctuate from day to day through
Agent’s disbursement of funds to, and receipt of funds from, Borrowers.  In
order to minimize the frequency of transfers of funds between Agent and each
Lender notwithstanding terms to the contrary set forth in Section 11.4,
Protective Advances and repayments may be settled according to the procedures
described in Sections 11.5(a)(ii) and 11.5(a)(iii) of this Agreement.  Payments
of principal, interest and fees in respect of the Loan will be settled, in
accordance with each Lender’s Pro Rata Share on the first Business Day after
such payments are received.  Notwithstanding these procedures, each Lender’s
obligation to fund its Pro Rata Share of any Protective Advances made by Agent
to Borrowers will commence on the date such Protective Advances are made by
Agent.  Such payments will be made by such Lender without set-off, counterclaim
or reduction of any kind.
 
(ii)           Once each week, or more frequently (including daily), if Agent so
elects (each such day being a “Settlement Date”), Agent will advise each Lender
by 1:00 p.m. (New York City time) by telephone, telex, or telecopy of the amount
of each such Lender’s Pro Rata Share of the outstanding Protective Advances.  In
the event payments are necessary to adjust the amount of such Lender’s share of
the Protective Advances to such Lender’s Pro Rata Share of the Protective
Advances, the party from which such payment is due will pay the other, in same
day funds, by wire transfer to the other’s account not later than 3:00 p.m. (New
York City time) on the Business Day following the Settlement Date.
 
(iii)           On the first Business Day of each month (“Interest Settlement
Date”), Agent will advise each Lender by telephone or facsimile of the amount of
interest and fees charged to and collected from Borrowers for the proceeding
month in respect of the applicable Loans.  Provided that such Lender has made
all payments required to be made by it under this Agreement (including, without
limitation, such Lender’s Pro Rata Share of any Protective Advance, if
applicable), Agent will pay to such Lender, by wire transfer to such Lender’s
account (as specified by such Lender on Schedule A of this Agreement as amended
by such Lender from time to time after the date hereof pursuant to the notice
provisions contained herein or in the applicable Lender Addition Agreement) not
later than 3:00 p.m. (New York City time) on the next Business Day following the
Interest Settlement Date such Lender’s share of such interest and fees.
 
(b)           Availability of Lenders’ Pro Rata Share.
 
(i)           Unless Agent has been notified by a Lender prior to any proposed
funding date of such Lender’s intention not to fund its Pro Rata Share of a
Protective Advance amount requested by Borrowers, Agent may assume that such
Lender will make such amount available to Agent on the proposed funding date or
the Business Day following the next Settlement Date, as applicable.  If such
amount is not, in fact, made available to Agent by such Lender when due, Agent
will be entitled to recover such amount on demand from such Lender without
set-off, counterclaim, or deduction of any kind.
 
(ii)           Nothing contained in this Section 11.5(b) will be deemed to
relieve a Lender of its obligation to fulfill its commitments or to prejudice
any rights Agent or Borrowers may have against such Lender as a result of any
default by such Lender under this Agreement.
 
Consolidated Amended and Restated Loan and Security Agreement
 
 
110

--------------------------------------------------------------------------------

 

(c)           Return of Payments.
 
(i)           If Agent pays an amount to a Lender under this Agreement in the
belief or expectation that a related payment has been or will be received by
Agent from Borrowers and such related payment is not received by Agent, then
Agent will be entitled to recover such amount from such Lender without set-off,
counterclaim or deduction of any kind.
 
(ii)           If Agent determines at any time that any amount received by Agent
under this Agreement must be returned to Borrowers or paid to any other Person
pursuant to any insolvency law or otherwise, then, notwithstanding any other
term or condition of this Agreement, Agent will not be required to distribute
any portion thereof to any Lender.  In addition, each Lender will repay to Agent
on demand any portion of such amount that Agent has distributed to such Lender,
together with interest at such rate, if any, as Agent is required to pay to
Borrowers or such other Person, without set-off, counterclaim or deduction of
any kind.
 
11.6       Dissemination of Information
 
Upon request by each Lender, Agent will distribute promptly to such Lender,
unless previously provided by Borrowers to such Lender, copies of all notices,
schedules, reports, projections, financial statements, agreements and other
material and other information, including, but not limited to, financial and
reporting information received from Borrowers or its subsidiaries or Affiliates
or generated by a third party (and excluding only internal information generated
by CapitalSource for its own use as a Lender or as Agent), as provided for in
this Agreement and the other Loan Documents as received by Agent.  Agent shall
not be liable to Lenders for any failure to comply with its obligations under
this Section 11.6, except to the extent that such failure is attributable to
Agent’s gross negligence or willful misconduct.
 
[Remainder of page intentionally left blank.
Next page is signature page.]
 
Consolidated Amended and Restated Loan and Security Agreement

 
111

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.
 

 
AGENT, BAHAMAS COLLATERAL AGENT
AND LENDERS:
     
CAPITALSOURCE FINANCE LLC,
 
a Delaware limited liability company, as Agent
     
By:
/s/ Heather Murphy
 
Name:  Heather Murphy
 
Title: Senior Counsel
     
CAPITALSOURCE BAHAMAS LLC,
 
a Delaware limited liability company, as Bahamas
Collateral Agent
     
By:
/s/ Steven A. Museles
 
Name: Steven A. Museles
 
Title: Director
     
CAPITALSOURCE BANK,
 
a California industrial bank, as a Lender
     
By:
/s/ Bridge Rainero
 
Name: Bridget Rainero
 
Title: Portfolio Manager
     
BORROWERS:
     
ULTIMATE ESCAPES HOLDINGS, LLC,
 
a Delaware limited liability company
     
By:
/s/ Philip Callaghan
 
Name: Philip Callaghan
 
Title: Senior Vice President and Chief Financial
 
Officer

 
Consolidated Amended and Restated Loan and Security Agreement

 

--------------------------------------------------------------------------------

 



 
P&J PARTNERS, LLC,
 
a Delaware limited liability company
     
By:
ULTIMATE ESCAPES HOLDINGS, LLC,
   
a Delaware limited liability company
     
By:
/s/ Philip Callaghan
 
Name: Philip Callaghan
 
Title: Senior Vice President and Chief Financial
Officer
     
SNOWFLAKE INVESTMENTS I, LLC,
 
a Delaware limited liability company
 
TAHOE INVESTMENTS I, LLC,
 
a Delaware limited liability company
 
CABO INVESTMENTS I, LLC,
 
a Delaware limited liability company
 
MAHOGANY RUN INVESTMENTS I, LLC,
 
a Delaware limited liability company
 
CANDLEWOOD INVESTMENTS I, LLC,
 
a Delaware limited liability company
 
SUNNY ISLES INVESTMENTS I, LLC
 
A Delaware limited liability company
 
ULTIMATE SCOTTSDALE ROCKS, LLC,
 
a Delaware limited liability company
 
ULTIMATE BEAVER CREEK, LLC,
 
a Delaware limited liability company
 
ULTIMATE INDIAN ROCKS BEACH, LLC,
 
a Delaware limited liability company
 
ULTIMATE KEY WEST, LLC,
 
a Delaware limited liability company
 
ULTIMATE LAKE LAS VEGAS, LLC,
 
a Delaware limited liability company
 
ULTIMATE SCOTTSDALE, LLC,
 
a Delaware limited liability company
 
ULTIMATE LAKE TAHOE, LLC,
 
a Delaware limited liability company
 
ULTIMATE COLORADO, LLC,
 
a Delaware limited liability company
 
ULTIMATE TELLURIDE MOUNTAIN VILLAGE, LLC,
 
a Delaware limited liability company
 
ULTIMATE NAPLES STRADA BELLA, LLC,
 
a Delaware limited liability company
 
ULTIMATE NAPLES MONTEVERDE, LLC,
 
a Delaware limited liability company

 
Consolidated Amended and Restated Loan and Security Agreement


 

--------------------------------------------------------------------------------

 



 
ULTIMATE PALM BEACH OCEAN, LLC,
 
a Delaware limited liability company
 
ULTIMATE MAUI WAILEA BEACH, LLC,
 
a Delaware limited liability company
 
ULTIMATE SUN VALLEY MACKENZIE, LLC, a Delaware limited liability company
 
ULTIMATE SUN VALLEY PLAZA TOWNHOUSE, LLC,
 
a Delaware limited liability company
 
ULTIMATE NEW YORK TRP INTERNATIONAL, LLC,
 
a Delaware limited liability company
 
ULTIMATE KIAWAH TURTLE BEACH, LLC,
 
a Delaware limited liability company
 
ULTIMATE PARK CITY SILVERLAKE, LLC,
 
a Delaware limited liability company
 
ULTIMATE JACKSON HOLE SNAKE RIVER, LLC, a Delaware limited liability company
 
BAHAMAS INVESTMENTS I, LLC, a
 
Delaware limited liability company
 
BAHAMAS INVESTMENTS II, LLC, a
 
Delaware limited liability company
 
BAHAMAS INVESTMENTS III, LLC, a
 
Delaware limited liability company
 
BAHAMAS INVESTMENTS IV, LLC, a
 
Delaware limited liability company
 
CABO CASA TORTUGA, LLC,
 
a Delaware limited liability company
 
CABO ESPERANZA #1501, LLC,
 
a Delaware limited liability company
 
CABO ESPERANZA #1502, LLC,
 
a Delaware limited liability company
 
CABO ESPERANZA #1503, LLC,
 
a Delaware limited liability company
 
CABO ESPERANZA #1601, LLC,
 
a Delaware limited liability company
 
CABO ESPERANZA #1602, LLC,
 
a Delaware limited liability company
 
CABO ESPERANZA #1603, LLC,
 
a Delaware limited liability company
 
CABO VILLA DEL SOL, LLC,
 
a Delaware limited liability company
 
CABO VILLA ETERNIDAD, LLC,
 
a Delaware limited liability company
 
CABO SAN LUCAS VILLA PARAISO, LLC,
 
a Delaware limited liability company

 
Consolidated Amended and Restated Loan and Security Agreement


 

--------------------------------------------------------------------------------

 



 
ULTIMATE NEVIS INVESTMENTS, LLC,
 
a Delaware limited liability company
     
By:
UE MEMBER, LLC,
   
a Delaware limited liability company
     
By:
/s/ Philip Callaghan
 
Name: Philip Callaghan
 
Title: Senior Vice President and Chief Financial
Officer
     
PRIVATE RETREATS PARADISO, LTD.,
 
a Nevis International Business Company
     
By:
/s/ Philip Callaghan
 
Name: Philip Callaghan
 
Title: Senior Vice President and Chief Financial
Officer
     
THE CENTURY CORPORATION LIMITED,
 
A Nevis corporation,
     
By:
PRIVATE RETREATS PARADISO, LTD.,
   
a Nevis International Business Company
     
By:
/s/ Philip Callaghan
 
Name: Philip Callaghan
 
Title: Senior Vice President and Chief Financial
Officer
     
PRIVATE ESCAPES OF STEAMBOAT, LLC,
 
a Colorado limited liability company
 
PRIVATE ESCAPES OF TAHOE, LLC,
 
a Colorado limited liability company
 
PRIVATE ESCAPES OF JACKSON HOLE, LLC,
 
a Colorado limited liability company
 
PRIVATE ESCAPES OF KIAWAH, LLC,
 
a Colorado limited liability company
 
PRIVATE ESCAPES OF FOX ACRES, LLC,
 
a Colorado limited liability company
 
PRIVATE ESCAPES LA PLAYA, LLC,
 
a Colorado limited liability company

 
Consolidated Amended and Restated Loan and Security Agreement
 
 

--------------------------------------------------------------------------------

 



 
PRIVATE ESCAPES OF LAKE OCONEE, LLC,
 
a Colorado limited liability company
 
PRIVATE ESCAPES OF WAIKOLOA, LLC,
 
a Colorado limited liability company
 
PRIVATE ESCAPES OF WAIKOLOA II, LLC,
 
a Colorado limited liability company
 
PRIVATE ESCAPES OF CURRITUCK, LLC,
 
a Colorado limited liability company
 
PRIVATE ESCAPES LA COSTA, LLC,
 
a Colorado limited liability company
 
PRIVATE ESCAPES OF CABO, LLC,
 
a Colorado limited liability company
 
PRIVATE ESCAPES LA QUINTA I, LLC,
 
a Colorado limited liability company
 
PRIVATE ESCAPES LA QUINTA II, LLC,
 
 a Colorado limited liability company
 
PRIVATE ESCAPES OF STOWE, LLC,
 
a Colorado limited liability company
 
PRIVATE ESCAPES OF ONE CENTRAL PARK WEST, LLC,
 
a New York limited liability company
 
PRIVATE ESCAPES OF CHICAGO, LLC,
 
a Colorado limited liability company
 
PRIVATE ESCAPES 1600 BROADWAY, LLC,
 
a New York limited liability company
 
PRIVATE ESCAPES VILLA 304, LLC,
 
a Colorado limited liability company
 
PRIVATE ESCAPES PLATINUM OF COPPER MOUNTAIN, LLC,
 
a Colorado limited liability company
 
PRIVATE ESCAPES PLATINUM KIAWAH, LLC,
 
a Colorado limited liability company
 
PRIVATE ESCAPES PLATINUM CURRITUCK, LLC, a Colorado limited liability company
 
PRIVATE ESCAPES PLATINUM LA COSTA, LLC, a Colorado limited liability company
 
PRIVATE ESCAPES PLATINUM CABO, LLC,
 
a Colorado limited liability company
 
PRIVATE ESCAPES PLATINUM LAKE GEORGE, LLC,
 
a New York limited liability company
 
PRIVATE ESCAPES OF LA QUINTA PLATINUM, LLC,
 
a Colorado limited liability company

 
Consolidated Amended and Restated Loan and Security Agreement


 

--------------------------------------------------------------------------------

 



 
PRIVATE ESCAPES PLATINUM ONE CENTRAL PARK WEST, LLC,
 
a New York limited liability company
 
PRIVATE ESCAPES PLATINUM TCI, LLC,
 
a Colorado limited liability company
 
PRIVATE ESCAPES PLATINUM TELLURIDE, LLC, a Colorado limited liability company
 
PRIVATE ESCAPES PLATINUM CHICAGO, LLC, a Colorado limited liability company
 
PRIVATE ESCAPES LINK, LLC
 
a Colorado limited liability company
     
By:
UE MEMBER, LLC, a Delaware limited
liability company and manager of the above
named entities
         
By:
/s/ Philip Callaghan
   
Name: Philip Callaghan
   
Title: Senior Vice President and Chief
   
Financial Officer

 
Consolidated Amended and Restated Loan and Security Agreement

 

--------------------------------------------------------------------------------

 
 

 

 
CONSOLIDATED AMENDED AND RESTATED
LOAN AND SECURITY AGREEMENT
 
among
 
ULTIMATE ESCAPES HOLDINGS, LLC, et. al,
as Borrowers
and
 
CAPITALSOURCE FINANCE LLC
as Agent and a Lender
 
Dated as of September 15, 2009

 

 
 

--------------------------------------------------------------------------------

 

ANNEX  A
Borrowers



I. PE Borrowers


PRIVATE ESCAPES PREMIERE, LLC,
a Colorado limited liability company
PRIVATE ESCAPES PLATINUM, LLC,
a Colorado limited liability company
PRIVATE ESCAPES PINNACLE, LLC,
a Colorado limited liability company
PRIVATE ESCAPES OF STEAMBOAT, LLC,
a Colorado limited liability company
PRIVATE ESCAPES OF TAHOE, LLC,
a Colorado limited liability company
PRIVATE ESCAPES OF JACKSON HOLE, LLC,
a Colorado limited liability company
PRIVATE ESCAPES OF KIAWAH, LLC,
a Colorado limited liability company
PRIVATE ESCAPES OF FOX ACRES, LLC,
a Colorado limited liability company
PRIVATE ESCAPES LA PLAYA, LLC,
a Colorado limited liability company
PRIVATE ESCAPES OF LAKE OCONEE, LLC,
a Colorado limited liability company
PRIVATE ESCAPES OF WAIKOLOA, LLC,
a Colorado limited liability company
PRIVATE ESCAPES OF WAIKOLOA II, LLC,
a Colorado limited liability company
PRIVATE ESCAPES OF CURRITUCK, LLC,
a Colorado limited liability company
PRIVATE ESCAPES LA COSTA, LLC,
a Colorado limited liability company
PRIVATE ESCAPES OF CABO, LLC,
a Colorado limited liability company
PRIVATE ESCAPES LA QUINTA I, LLC,
a Colorado limited liability company
PRIVATE ESCAPES LA QUINTA II, LLC,
 a Colorado limited liability company
PRIVATE ESCAPES OF STOWE, LLC,
a Colorado limited liability company
PRIVATE ESCAPES OF ONE CENTRAL PARK WEST, LLC,
a New York limited liability company
PRIVATE ESCAPES OF CHICAGO, LLC,
a Colorado limited liability company
 
Annex A to
Consolidated Amended and Restated Loan and Security Agreement

 

--------------------------------------------------------------------------------

 


PRIVATE ESCAPES 1600 BROADWAY, LLC,
a New York limited liability company
PRIVATE ESCAPES VILLA 304, LLC,
a Colorado limited liability company
PRIVATE ESCAPES PLATINUM OF COPPER MOUNTAIN, LLC,
a Colorado limited liability company
PRIVATE ESCAPES PLATINUM KIAWAH, LLC,
a Colorado limited liability company
PRIVATE ESCAPES PLATINUM CURRITUCK, LLC,
a Colorado limited liability company
PRIVATE ESCAPES PLATINUM LA COSTA, LLC,
a Colorado limited liability company
PRIVATE ESCAPES PLATINUM CABO, LLC,
a Colorado limited liability company
PRIVATE ESCAPES PLATINUM LAKE GEORGE, LLC,
a New York limited liability company
PRIVATE ESCAPES OF LA QUINTA PLATINUM, LLC,
a Colorado limited liability company
PRIVATE ESCAPES PLATINUM ONE CENTRAL PARK WEST, LLC,
a New York limited liability company
PRIVATE ESCAPES PLATINUM TCI, LLC,
a Colorado limited liability company
PRIVATE ESCAPES PLATINUM TELLURIDE, LLC,
a Colorado limited liability company
PRIVATE ESCAPES PLATINUM CHICAGO, LLC,
a Colorado limited liability company
PRIVATE ESCAPES LINK, LLC
a Colorado limited liability company



II. Ultimate Borrowers


SNOWFLAKE INVESTMENTS I, LLC,
a Delaware limited liability company
TAHOE INVESTMENTS I, LLC,
a Delaware limited liability company
CABO INVESTMENTS I, LLC,
a Delaware limited liability company
MAHOGANY RUN INVESTMENTS I, LLC,
a Delaware limited liability company
CANDLEWOOD INVESTMENTS I, LLC,
a Delaware limited liability company
SUNNY ISLES INVESTMENTS I, LLC
A Delaware limited liability company
ULTIMATE SCOTTSDALE, LLC,
a Delaware limited liability company
 
Annex A to
Consolidated Amended and Restated Loan and Security Agreement


 

--------------------------------------------------------------------------------

 

ULTIMATE LAKE TAHOE, LLC,
a Delaware limited liability company
ULTIMATE COLORADO, LLC,
a Delaware limited liability company
ULTIMATE TELLURIDE MOUNTAIN VILLAGE, LLC,
a Delaware limited liability company
ULTIMATE NAPLES STRADA BELLA, LLC,
a Delaware limited liability company
ULTIMATE NAPLES MONTEVERDE, LLC,
a Delaware limited liability company
ULTIMATE PALM BEACH OCEAN, LLC,
a Delaware limited liability company
ULTIMATE MAUI WAILEA BEACH, LLC,
a Delaware limited liability company
ULTIMATE SUN VALLEY MACKENZIE, LLC,
a Delaware limited liability company
ULTIMATE SUN VALLEY PLAZA TOWNHOUSE, LLC,
a Delaware limited liability company
ULTIMATE NEW YORK TRP INTERNATIONAL, LLC,
 a Delaware limited liability company
ULTIMATE KIAWAH TURTLE BEACH, LLC,
a Delaware limited liability company
ULTIMATE PARK CITY SILVERLAKE, LLC,
a Delaware limited liability company
ULTIMATE JACKSON HOLE SNAKE RIVER, LLC,
a Delaware limited liability company
BAHAMAS INVESTMENTS I, LLC, a
Delaware limited liability company
BAHAMAS INVESTMENTS II, LLC, a
Delaware limited liability company
BAHAMAS INVESTMENTS III, LLC, a
Delaware limited liability company
BAHAMAS INVESTMENT IV, LLC, a
Delaware limited liability company


CABO CASA TORTUGA, LLC,
a Delaware limited liability company
CABO ESPERANZA #1501, LLC,
a Delaware limited liability company
CABO ESPERANZA #1502, LLC,
a Delaware limited liability company
CABO ESPERANZA #1503, LLC,
a Delaware limited liability company
CABO ESPERANZA #1601, LLC,
a Delaware limited liability company
CABO ESPERANZA #1602, LLC,
a Delaware limited liability company
 
Annex A to
Consolidated Amended and Restated Loan and Security Agreement


 

--------------------------------------------------------------------------------

 


CABO ESPERANZA #1603, LLC,
a Delaware limited liability company
CABO VILLA DEL SOL, LLC,
a Delaware limited liability company
CABO VILLA ETERNIDAD, LLC,
a Delaware limited liability company
CABO SAN LUCAS VILLA PARAISO, LLC,
a Delaware limited liability company
ULTIMATE NEVIS INVESTMENTS, LLC,
a Delaware limited liability company
ULTIMATE KEY WEST, LLC
a Delaware limited liability company
ULTIMATE INDIAN ROCKS BEACH, LLC,
a Delaware limited liability company
ULTIMATE SCOTTSDALE ROCKS, LLC,
a Delaware limited liability company
ULTIMATE BEAVER CREEK, LLC,
a Delaware limited liability company
ULTIMATE LAKE LAS VEGAS, LLC,
a Delaware limited liability company
PRIVATE RETREATS PARADISO, LTD.,
a Nevis International Business Company
THE CENTURY CORPORATION LIMITED,
a Nevis corporation


III.  Other Borrowers


ULTIMATE ESCAPES HOLDINGS, LLC
a Delaware limited liability company
P&J PARTNERS, LLC
a Delaware limited liability company



IV. Ultimate Guarantors


ULTIMATE RESORT, LLC,
a Florida limited liability company
UE MEMBER, LLC, f/k/a TH MEMBER, LLC,
a Delaware limited liability company and as successor by merger to UR MEMBER,
LLC
UE HOLDCO, LLC, f/k/a TH HOLDCO, LLC,
a Delaware limited liability company and as successor by merger to UR HOLDCO,
LLC
ULTIMATE ESCAPES PREMIERE CLUB, LLC,
a Delaware limited liability company, as successor by merger to ULTIMATE RESORT
CLUB LLC
ULTIMATE ESCAPES ELITE CLUB, LLC,
a Delaware limited liability company, as successor by merger to ULTIMATE RESORT
ELITE CLUB LLC
 
Annex A to
Consolidated Amended and Restated Loan and Security Agreement


 

--------------------------------------------------------------------------------

 


ULTIMATE ESCAPES SIGNATURE CLUB, LLC,
a Delaware limited liability company
JAMES TOUSIGNANT
PHIL CALLAGHAN
STEVE HEALY
DANA PERCIVAL


V. Guarantors


ULTIMATE RESORT, LLC,
a Florida limited liability company
UE MEMBER, LLC,
a Delaware limited liability company
UE HOLDCO, LLC,
a Delaware limited liability company
ULTIMATE RESORT HOLDINGS, LLC,
a Delaware limited liability company
PRIVATE ESCAPES HOLDINGS, LLC,
a Delaware limited liability company
ULTIMATE ESCAPES CLUBS, LLC,
a Delaware limited liability company
ULTIMATE ESCAPES ELITE CLUB, LLC,
a Delaware limited liability company
ULTIMATE ESCAPES SIGNATURE CLUB, LLC,
a Delaware limited liability company
ULTIMATE ESCAPES PREMIERE CLUB, LLC,
a Delaware limited liability company

 
Annex A to
Consolidated Amended and Restated Loan and Security Agreement


 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

     
Page
       
1.
INTERPRETATION OF THIS AGREEMENT
2
       
1.1
Terms Defined
2
 
1.2
Directly or Indirectly
19
 
1.3
Headings
19
 
1.4
Accounting Principles
20
 
1.5
Other Definition Provisions
20
     
2.
ADVANCES AND LOAN
20
       
2.1
Terms of the Loan
20
 
2.2
The Loan; Rate of Interest; Receipt of Payments
23
 
2.3
Mandatory Prepayments of Loan; Voluntary Prepayments of Loan
26
 
2.4
Intentionally Omitted
29
 
2.5
Exit Fee.  Upon the earlier of (i) the Maturity Date, or (ii) the date which (A)
Borrowers terminate the Loan and this Agreement under Section 2.3(c) hereof,
(B) Agent demands or Borrowers are otherwise required to make payment in full of
the Obligations following the occurrence of an Event of Default, (C) a voluntary
or involuntary Change in Management occurs, (D) any other voluntary or
involuntary prepayment of the Obligations (other than a partial prepayment under
Section 2.3(c) hereof or application of Repayment Amounts, insurance proceeds
and/or Condemnation Compensation as contemplated herein) by Borrowers or any
other Person occurs, whether by virtue of Agent’s exercising its remedies or
otherwise, (E) Agent accelerates the Loan or makes any demand for payment of the
Obligations, or (F) any payment or reduction of the outstanding balance of the
Loan is made during a bankruptcy, reorganization or other proceeding or is made
pursuant to any plan of reorganization or liquidation or any law providing
relief to debtors ((i) and (ii) collectively, the “Exit Fee Date”), then, on or
before the Exit Fee Date Borrower shall pay to Agent, as additional interest and
not as a penalty, an exit fee in an amount equal to $1,650,000, which represents
one and one-half of one percent (1.5%) of $110,000,000 (the “Exit Fee”)
29
 
2.6
Intentionally Omitted
30
 
2.7
Computation of Fees; Lawful Limits
30
 
2.8
Intentionally Omitted
30
 
2.9
Extension Term
30
 
2.10
Taxes and Other Charges
31
 
2.11
Borrower Representative; Reliance
31
 
2.12
Payments by Agent; Protective Advances
32
 
2.13
Late Fee
32

 
Consolidated Amended and Restated Loan and Security Agreement

 
i

--------------------------------------------------------------------------------

 


3.
COLLATERAL
33
       
3.1
Security
33
 
3.2
Undertakings Regarding Collateral
35
 
3.3
Financing Statements
36
 
3.4
Location of Collateral; Books and Records
36
 
3.5
Insurance of Collateral
36
 
3.6
Condemnation
40
 
3.7
Taxes Affecting Collateral
42
 
3.8
Discharge of Liens Affecting Collateral
44
 
3.9
Use of the Properties; Voting Rights of Borrowers
46
 
3.10
Other Property Covenants
48
 
3.11
Protection of Collateral; Assessments; Reimbursement
49
 
3.12
Interest on Agent Paid Expenses
49
 
3.13
Agent and Lender Responsibility
50
 
3.14
Full Release of Collateral and Mortgages
50
 
3.15
Substitution of Collateral and Mortgages
51
     
4.
REPRESENTATIONS AND WARRANTIES AND COVENANTS
51
       
4.1
Subsidiaries and Capital Structure
51
 
4.2
Borrowers
51
 
4.3
Business and Property
52
 
4.4
Financial Statements
52
 
4.5
Full Disclosure
52
 
4.6
Pending Litigation
52
 
4.7
Title to Properties
52
 
4.8
Trademarks, Licenses and Permits
52
 
4.9
Transaction Is Legal and Authorized
52
 
4.10
No Defaults
53
 
4.11
Governmental Consent
53
 
4.12
Taxes
53
 
4.13
Use of Proceeds
53
 
4.14
Compliance with Law
54
 
4.15
Restrictions of Borrowers
54
 
4.16
Brokers’ Fees
54
 
4.17
Deferred Compensation Plans
54
 
4.18
Labor Relations
54
 
4.19
Validity of Liens Granted to Agent
55
 
4.20
Solvency
55
 
4.21
Club Regime
55
 
4.22
Sale of Membership Interests
55
 
4.23
Indebtedness
56
 
4.24
Property-Related Contracts
56
  4.25  Single Asset Real Estate.  Each Borrower represents that each Property
will be used only as a vacation home held for lease, and will not be used as a
permanent residence. Each Borrower represents that each Property generates
substantially all of the gross income of the Borrower that owns such Property,
and Borrowers conduct no substantial business other than the business of owning
and operating its Property and activities incidental thereto.  No Borrower shall
conduct any business activity that would disqualify such Borrower’s Property
from having a “single asset real estate” status as defined by Section 101
(51)(B) of the Bankruptcy Code (a “SARE”), and it is the express intent of the
Borrowers that each Property be classified as a SARE  56

 
Consolidated Amended and Restated Loan and Security Agreement

 
ii

--------------------------------------------------------------------------------

 


5.
CONDITIONS PRECEDENT TO INITIAL ADVANCE
56
       
5.1
Opinions of Counsel
56
 
5.2
Warranties and Representations True as of Closing Date
56
 
5.3
Compliance with this Agreement
56
 
5.4
Borrowers’ Certificates; Good-Standing Certificates
57
 
5.5
Uniform Commercial Code Financing Statements
57
 
5.6
Assignment of Property-Related Contracts
57
 
5.7
Hazardous Substance Indemnity Agreement
58
 
5.8
Assignment of Membership Interest
58
 
5.9
Expenses
58
 
5.10
Mortgage Amendments
58
 
5.11
Casualty Insurance
58
 
5.12
Taxes
58
 
5.13
Inspection
58
 
5.14
Delivery of:
59
 
5.15
Proceedings Satisfactory
59
 
5.16
Guaranties and Guarantor Security Agreement
59
 
5.17
JDI Approval
60
 
5.18
Intentionally Omitted
60
 
5.19
Bahamian Borrowers
60
 
5.20
Member Assurance Program
60
 
5.21
Contribution Agreement
60
 
5.22
Intercompany Lease
60
     
6.
SUBSEQUENT ADVANCES CLOSING CONDITIONS
60
       
6.1
Special Submissions
60
 
6.2
Requests for Subsequent Revolving Advance
64
 
6.3
Defaults; Expenses; Miscellaneous
64
 
6.4
Disbursements
65
 
6.5
Proceedings Satisfactory
65
 
6.6
Property Substitution.  After giving effect to any Property Substitution,
Borrowers must be in compliance with the Borrowing Base
65
     
7.
COVENANTS
65
       
7.1
Payment of Taxes and Claims
65
 
7.2
Maintenance of Properties; Borrowers Existence; Indebtedness; Liens; Business
66
 
7.3
Payment of the Loan and Maintenance of Office
68

 
Consolidated Amended and Restated Loan and Security Agreement

 
iii

--------------------------------------------------------------------------------

 



 
7.4
Sale of Properties
68
 
7.5
Consolidation and Merger
68
 
7.6
Guaranties
68
 
7.7
Distributions
69
 
7.8
Compliance with Environmental Laws
70
 
7.9
Transactions with Affiliates
71
 
7.10
Use of Agent Name
71
 
7.11
Subordinated Obligations
71
 
7.12
Notice of Legal Proceedings
71
 
7.13
Further Assurances
72
 
7.14
Financial Statements; Reports
72
 
7.15
Officer’s Certificate
74
 
7.16
Inspection
75
 
7.17
Memberships
75
 
7.18
Assessments
75
 
7.19
Deposit Accounts
76
 
7.20
Debt Coverage
76
 
7.21
Leverage Ratio
76
 
7.22
Deposits
76
 
7.23
Inventory Balance Ratio
76
 
7.24
Club Membership Plans
76
 
7.25
Triggering Event
77
 
7.26
Net Income (Loss)
77
 
7.27
Special Purpose Entity
78
 
7.28
Debt Ratio
80
 
7.29
Observation Rights
80
 
7.30
Intentionally Omitted
80
 
7.31
Foreign Property
80
 
7.32
Updated Appraisals
80
 
7.33
Clubs
80
 
7.34
PE Resigning Members
80
     
8.
EVENTS OF DEFAULT
80
       
8.1
Default
80
 
8.2
Default Remedies
83
     
9.
REVIVAL OF OBLIGATIONS AND LIENS
86
     
10.
MISCELLANEOUS
86
       
10.1
Governing Law
86
 
10.2
Expenses and Closing Fees
86
 
10.3
Parties, Successors and Assigns
87
 
10.4
Notices
90
 
10.5
Total Agreement
90
 
10.6
Survival
91
 
10.7
Litigation
91
 
10.8
Power of Attorney; Substitution
92

 
Consolidated Amended and Restated Loan and Security Agreement


 
iv

--------------------------------------------------------------------------------

 



 
10.9
Survival of Indemnities
92
 
10.10
Conflicting Obligations; Rights and Remedies
92
 
10.11
Duplicate Originals, Execution in Counterpart
92
 
10.12
No Joint Venture
92
 
10.13
Indemnity
93
 
10.14
Release
94
 
10.15
Custodian
94
 
10.16
Confidentiality and Publicity
94
 
10.17
Amendment and Waivers
95
 
10.18
Consents
96
 
10.19
Appointment of Servicer
96
 
10.20
Characterization of Certain Payments as Interest
96
 
10.21
Joint and Several Liability
97
 
10.22
Cross-Guaranty
100
 
10.23
Joinder
102
 
10.24
Consolidation, Amendment and Restatement
103
     
11.
AGENCY PROVISIONS
103
       
11.1
Agent
103
 
11.2
Consents
108
 
11.3
Set Off and Sharing of Payments
109
 
11.4
Disbursement of Funds
109
 
11.5
Settlements; Payments and Information
110
 
11.6
Dissemination of Information
111

 
Schedule A
—
Lender’s Payment Instructions
     
Schedule 1
—
Description of Clubs
Schedule 2-1
—
Description of Club Membership Plans
Schedule 2-2
—
Copies of Club Membership Plans
Schedule 3
—
Owners’ Salaries and Bonuses
Schedule 4
—
Rules and Regulations
Schedule 5
—
Deferred Compensation Plan
Schedule 6
—
Intentionally Omitted
Schedule 7
—
Property-Related Contracts
Schedule 8
—
Managers and Members of Borrowers and Affiliates
Schedule 9
—
General Business Description
Schedule 10
—
Litigation
Schedule 11
—
Compensation Payable to Brokers
Schedule 12
—
Payment Instructions
Schedule 13
—
Address of Borrowers for Notices
Schedule 14
—
Address of Lender for Notices
Schedule 15
—
Property
Schedule 16
—
Owners
Schedule 17
—
Transactions with Affiliates

 
Consolidated Amended and Restated Loan and Security Agreement

 
v

--------------------------------------------------------------------------------

 


Schedule 18
—
Form of Leases
Schedule 19
—
Intentionally Omitted
Schedule 20
—
Mortgage Amendments
Schedule 21
—
Intentionally Omitted
Schedule 22
—
Assignment of Ownership Interest
Schedule 4.13
—
Approved Integration Costs and Expenses
     
Exhibit A
—
Form of Assumption and Joinder Agreement
Exhibit B
—
Form of Intercompany Lease
Exhibit C
—
Form of Initial Revolving Advance Request
Exhibit D
—
Form of Subsequent Revolving Advance Request
Exhibit E
—
Form of Note
Exhibit F
—
Form of Mortgage Amendment

 
Consolidated Amended and Restated Loan and Security Agreement

 
vi

--------------------------------------------------------------------------------

 
 
GUARANTOR CONSENT
 
Each of the undersigned hereby consents to and ratifies the terms and conditions
of the foregoing Consolidated Amended and Restated Loan and Security Agreement,
and acknowledges that its guaranty agreement is in full force and effect, that
it has no defense, counterclaim, set-off or any other claim to diminish its
liability under such document, that its consent is not required to the
effectiveness of the within and foregoing document, and that no consent by it is
required for the effectiveness of any future amendment, modification,
forbearance or other action with respect to the Loan, the Obligations, the
Collateral, or any of the Loan Documents.



 
Guarantors:
     
ULTIMATE RESORT, LLC,
 
a Florida limited liability company
     
By:
JIM TOUSIGNANT,
   
its Sole Class A Member
     
By:
/s/ James Tousignant
  Name:  James Tousignant        
ULTIMATE RESORT HOLDINGS, LLC,
 
a Delaware limited liability company
     
By:
/s/ Philip Callaghan
  Name:  Philip Callaghan    Title:
Senior Vice President and Chief Financial
 
Officer
     
PRIVATE ESCAPES HOLDINGS, LLC,
 
a Delaware limited liability company
     
By:
/s/ Richard Keith
  Name: Richard Keith    Title:  President and Chief Executive Officer 



Consolidated Amended and Restated Loan and Security Agreement


 

--------------------------------------------------------------------------------

 



 
UE HOLDCO, LLC,
 
a Delaware limited liability company
 
UE MEMBER, LLC,
 
a Delaware limited liability company
 
ULTIMATE ESCAPES CLUBS, LLC,
 
a Delaware limited liability company
     
By:
ULTIMATE ESCAPES HOLDINGS, LLC
   
a Delaware limited liability company,
       
By:
/s/ Philip Callaghan
    Name: Philip Callaghan      Title:  Senior Vice President and Chief     
Financial Officer 
     
ULTIMATE ESCAPES ELITE CLUB, LLC,
 
a Delaware limited liability company
 
ULTIMATE ESCAPES SIGNATURE CLUB, LLC, a Delaware limited liability company
 
ULTIMATE ESCAPES PREMIERE CLUB, LLC, a Delaware limited liability company
     
By:
ULTIMATE ESCAPES CLUBS, LLC,
       
By:
ULTIMATE ESCAPES HOLDINGS, LLC
   
a Delaware limited liability company,
     

   
By:
/s/ Philip Callaghan
    Name: Philip Callaghan      Title: Senior Vice President and Chief    
Financial Officer 

 
Consolidated Amended and Restated Loan and Security Agreement

 

--------------------------------------------------------------------------------

 
FIRST AMENDMENT TO CONSOLIDATED AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
AND LIMITED WAIVER
 
THIS FIRST AMENDMENT TO CONSOLIDATED AMENDED AND RESTATED LOAN AND SECURITY
AGREEMENT AND LIMITED WAIVER (this “Agreement”), is made as of October 29, 2009,
by each of the entities listed on Schedule A attached hereto (individually and
collectively the “Borrowers”) in favor of CapitalSource Finance LLC, as
administrative, payment and collateral agent for the benefit of itself and the
other Lenders (as hereinafter defined) (in such capacities, “Agent”),
CapitalSource Bahamas LLC, a Delaware limited liability company, as collateral
agent for the benefit of itself, Agent and the other Lenders (as hereinafter
defined) (in such capacity, “Bahamian Collateral Agent”), and the other Lenders
(as hereinafter defined) in respect of, and pursuant to, the terms of that
certain Consolidated Amended and Restated Loan and Security Agreement, dated as
of September 15, 2009, among each Borrower, Agent, Bahamian Collateral Agent and
the lenders party thereto (individually and collectively, “Lenders”), as
modified by this Agreement (as it may be modified or amended to date or
hereafter, the “Loan Agreement”).  Capitalized terms used herein, but not
expressly defined herein, shall have the meanings given to such terms in the
Loan Agreement.
 
A.           Amendments to Loan Agreement
 
1.           Amendment to Section 1.  Effective as of the Effective Date, the
definition of “Change in Management” set forth in Section 1 of the Loan
Agreement is hereby amended and restated in its entirety as follows:
 
“Change in Management— means (i) that Ultimate Resort shall cease to own at
least fifty-one percent (51.00%) (unless otherwise agreed to by Agent) of the
voting power of all classes of Voting Equity or other equity interests of
Ultimate Holdings, (ii) that the PE Owners shall cease to own at least fifty-one
percent (51.00%) (unless otherwise agreed to by Agent) of the voting power of
all classes of Voting Equity or other equity interests of Private Escapes, (iii)
(A) at any time prior to the date of consummation of the JDI Exchange
Transaction, that Ultimate Holdings shall cease to own fifty-one percent
(51.00%) (unless otherwise agreed to by Agent) of the voting power of all
classes of Voting Equity or other equity interests of Holdings, and (B) at any
time on or after the date of consummation of the JDI Exchange Transaction, that
Ultimate Holdings shall cease to own thirty percent (30.0%) (unless otherwise
agreed to by Agent) of the voting power of all classes of Voting Equity or other
equity interests of Holdings, (iv) that Holdings shall cease to own (A) directly
or indirectly, one hundred percent (100%) (unless otherwise agreed to by Agent)
of the voting power of all classes of Voting Equity or other equity interests of
UE Holdco, LLC and each other Borrower and Guarantor other than Holdings,
Ultimate Holdings, Ultimate Resort, Private Escapes and the Individual
Guarantors, or (B) directly or indirectly, one hundred percent (100%) of the
voting power of all classes of Voting Equity or other equity interests of any
Person which shall have managerial and/or supervisory operational
responsibilities in respect of any Club, a Unit or any Property (other than any
third-party property management companies), (v) that UE Holdco, LLC shall cease
to own directly one hundred percent (100%) of all equity interests (including
the voting power of all classes of Voting Equity) of UE Member, LLC, (vi) that
UE Member, LLC shall cease to own directly one hundred percent (100%) of all
equity interests (including the voting power of all classes of Voting Equity) of
each Borrower other than Holdings and P&J Partners, LLC, (vii) James Tousignant
shall cease to own, directly, at least fifty and 01/100th (50.01%) of the voting
power of all classes of Voting Equity of Ultimate Resort without the prior
written consent of Agent, which may be withheld by Agent in its sole discretion,
(viii) that Ultimate Nevis, LLC shall cease to own directly one hundred percent
(100%) of all equity interests (including the voting power of all classes of
Voting Equity) of Private Retreats Paradiso, Ltd. and that Private Retreats
Paradiso, Ltd. shall cease to own one hundred percent (100%) of all equity
interests (including the voting power of all classes of Voting Equity) of The
Century Corporation Ltd., (ix) James Tousignant is no longer responsible for the
day to day operations and management of the Clubs or (x) a change in the
majority of directors (or the equivalent of directors) of Holdings, unless
approved by the then majority of directors (or the equivalent of directors) of
Holdings.  Notwithstanding the foregoing, any Ultimate Owner may transfer all or
any part of such Ultimate Owner’s Voting Equity or other equity interests of
Ultimate Holdings to any other Ultimate Owner, and any PE Owner may transfer all
or any part of such PE Owner’s Voting Equity or other equity interests of
Private Escapes to any other PE Owner.”
 
 
 

--------------------------------------------------------------------------------

 
 
2.           Amendment to Section 1.  Effective as of the Effective Date, the
definition of “JDI Junior Loan” set forth in Section 1 of the Loan Agreement is
hereby amended and restated in its entirety as follows:
 
“JDI Junior Loan—means that certain loan entered into concurrently with the
Ultimate Loan Agreement between JDI, Borrowers and certain of the Guarantors
(specifically excluding UE Holdco, LLC and UE Member, LLC) in the original
principal amount of $10,000,000, as such loan may be assigned by JDI in
accordance with the terms of the Intercreditor Agreement, which loan and any
security interests and Liens related thereto shall be at all times and in all
respects subordinate to the Loan and the Loan Documents, and any Lien securing
any obligation hereunder and thereunder, as and to the extent set forth in the
Intercreditor Agreement or any other intercreditor and subordination agreement
executed by any successor to JDI in accordance with the terms of the
Intercreditor Agreement.”
 
 
2

--------------------------------------------------------------------------------

 
 
3.           Amendment to Section 1.  Effective as of the Effective Date,
Section 1 of the Loan Agreement is hereby amended to add the following
definition of “JDI Exchange Transaction” therein in correct alphabetical order:
 
“JDI Exchange Transaction— means (x) the assignment by JDI to Ultimate Holdings
of all of JDI’s right, title and interest in (i) the JDI Junior Loan and (ii)
all membership interests of Ultimate Holdings owned by JDI, in exchange for (y)
the assignment by Ultimate Holdings to JDI of Three Million One Hundred
Twenty-Three Thousand Seven Hundred Ninety- Seven (3,123,797) units of the
issued and outstanding membership interests of Holdings; provided that such
transaction shall occur in connection with or after the consummation of the SAAC
Purchase Transaction pursuant to documentation satisfactory to Agent in its
Permitted Discretion.
 
4.           Amendment to Section 2.3(f).  Effective as of the Effective Date,
Section 2.3(f) of the Loan Agreement is hereby amended and restated in its
entirety as follows:
 
“(f)           SAAC Purchase Transaction; Other Equity Sales or
Issuances.  Notwithstanding anything to the contrary in this Agreement, within
one (1) Business Day following receipt of the Net Proceeds of the SAAC Purchase
Transaction, any other sale of equity interests of Holdings by Ultimate Holdings
to a third party (other than the JDI Exchange Transaction), any sale of equity
interests of Ultimate Holdings by Ultimate Resort to any third party or any
issuance of equity interests of Holdings or Ultimate Holdings to any third
party, but not later than five (5) Business Days following consummation of the
SAAC Purchase Transaction, any other sale of equity interests of Holdings by
Ultimate Holdings to a third party (other than the JDI Exchange Transaction),
any sale of equity interests of Ultimate Holdings by Ultimate Resort to any
third party or any issuance of equity interests of Holdings or Ultimate Holdings
to any third party, Borrowers shall prepay the Loan in an amount equal to the
greater of (i) twenty percent (20%) of the Net Proceeds of the SAAC Purchase
Transaction or such other sale or issuance of equity interests of Holdings
(other than the JDI Exchange Transaction) paid to Holdings, Ultimate Holdings
and/or any Company Affiliate of Ultimate Holdings, as applicable and (ii)
$1,030,747; provided, that in no event shall the amount prepaid pursuant to this
Section 2.3(f) exceed the amount required to be paid as of the date of such
prepayment to reduce the principal balance of the Loan to an amount equal to
sixty-five percent (65%) of the Appraised Value of all owned Property encumbered
by a Mortgage from a Borrower in favor of Agent or Bahamas Collateral
Agent.  Any amounts paid pursuant to this Section 2.3(f) shall be applied to the
principal balance of the Loan notwithstanding the provisions of Section 2.3(a)
above.”
 
 
3

--------------------------------------------------------------------------------

 
 
5.           Amendment to Section 7.  Effective as of the Effective Date,
Section 7 of the Loan Agreement is hereby amended to add a new Section 7.35 to
the end thereto as follows:
 
“7.35
JDI Exchange Transaction.  Within five (5) days after consummation of the JDI
Exchange Transaction, Borrowers shall deliver to Agent, each in form and
substance satisfactory to Agent in its sole discretion, (i) a subordination and
intercreditor agreement in the form of Exhibit G attached hereto, duly executed
by Borrowers, Guarantors (other than Individual Guarantors) and Ultimate
Holdings, in its capacity as holder of the JDI Junior Loan, (ii)  a collateral
assignment executed by Ultimate Holdings in favor of Agent and Lenders assigning
Ultimate Holdings’ rights (but not obligations) in all of the documents executed
in connection with the JDI Exchange Transaction (which such collateral
assignment shall be duly acknowledged by JDI), (iii) such amendments to the
Assignment of Ownership Interests and such original equity certificates together
with equity powers endorsed in blank as Agent reasonably determines are
necessary to maintain Agent’s first priority perfected lien on the Collateral
and (iv) a pledge of all of Ultimate Holdings’ rights in the JDI Junior Loan in
favor of Agent and Lenders as further security for the Obligations.”

 
6.           Amendment to Exhibits.  Effective as of the Effective Date, the
Loan Agreement is hereby amended to add Exhibit G to the end thereto in the form
of Exhibit A attached hereto.
 
B.           Conditions Precedent.
 
The effectiveness of this Agreement is subject to the satisfaction of the
following conditions precedent in a manner satisfactory to Agent, unless
specifically waived in writing by Agent (the date on which all such conditions
are satisfied or waived being the “Effective Date”):
 
(a)           Agent shall have received this Agreement, duly executed by each of
the parties hereto.
 
(b)           Agent shall have received from each of JDI and SAAC a pledge of
all of the equity interests of Holdings owned by JDI and SAAC, respectively,
each in form and substance satisfactory to Agent in its Permitted Discretion.
 
(c)           The representations and warranties contained herein and in the
Loan Agreement, as amended hereby, and the Loan Documents, shall be true and
correct in all material respects as of the date hereof, as if made on the date
hereof, except for representations and warranties that speak as to a particular
date, in which case such representations and warranties shall be true and
correct in all material respects as of such applicable date.
 
 
4

--------------------------------------------------------------------------------

 
 
(d)           After giving effect to this Agreement, no Default or Event of
Default shall have occurred and be continuing, unless such Default or Event of
Default has been otherwise specifically waived in writing by Agent or as waived
in this Agreement.
 
(e)           All documents, instruments and other legal matters in connection
with the execution of this Agreement shall be satisfactory in form and substance
to Agent and its counsel.
 
(f)           Agent shall have received an amendment fee from Borrowers in the
amount of $25,000, which amendment fee shall be deemed fully earned and
non-refundable on the date of execution of this Agreement by the Borrowers.
 
C.           Limited Consent and Waiver.
 
As of the date hereof, the aggregate outstanding principal amount of the Loan is
equal to seventy-six and one-tenth percent (76.1%) of the Appraised Value of all
owned Property encumbered by a Mortgage from a Borrower in favor of Agent or
Bahamas Collateral Agent.  As a result of the foregoing, as of the date hereof,
the aggregate outstanding principal amount of the Loan exceeds the Borrowing
Base.  Borrowers have failed to comply with the provisions set forth in Section
2.3(d) of the Loan Agreement requiring Borrowers to promptly pay the amount of
such excess to Agent together with interest accrued thereon (the “Specified
Default”).  The Specified Default constitutes an Event of Default under Section
8.1(a) of the Loan Agreement (the “Specified Event of Default”).  As a result,
Agent, Bahamian Collateral Agent and Lenders have the right to exercise any and
all rights and remedies available to them at law or in equity, including,
without limitation, the rights and remedies set forth in the Loan
Agreement.  Notwithstanding the foregoing, Agent and Lenders hereby agree to
waive the Specified Event of Default; provided, however, that this limited
waiver shall be automatically rescinded and of no further force and effect on
December 28, 2009.
 
The transfer of membership interests of Holdings by various Persons pursuant to
the SAAC Purchase Transaction and the JDI Exchange Transaction is prohibited
under certain provisions of the Assignment of Ownership
Interests.  Notwithstanding the foregoing, Agent and Lenders hereby consent to
the transfers of membership interests in Holdings solely in connection with the
SAAC Purchase Transaction and the JDI Exchange Transaction.
 
Pursuant to the Intercreditor Agreement, Agent hereby consents to the JDI
Exchange Transaction.
 
Borrowers are hereby notified that irrespective of (i) any waivers or consents
previously granted by Agent, Bahamian Collateral Agent and Lenders regarding the
Loan Agreement and any other Loan Document, (ii) any previous failures or delays
of Agent, Bahamian Collateral Agent and/or Lenders in exercising any right,
power or privilege under the Loan Agreement or any other Loan Document, or
(iii) any previous failures or delays of Agent, Bahamian Collateral Agent and/or
Lenders in the monitoring or in the requiring of compliance by Borrowers with
the duties, obligations, and agreements of Borrowers in the Loan Agreement and
the other Loan Documents, Borrowers will be expected to comply strictly with
their duties, obligations and agreements under the Loan Agreement and the other
Loan Documents.


 
5

--------------------------------------------------------------------------------

 
 
Except as expressly set forth herein, nothing contained in this Agreement or any
other communication between Agent, Bahamian Collateral Agent and/or Lenders and
the Borrowers shall be a waiver of any past, present or future violation,
Default or Event of Default of Borrowers under the Loan Agreement or any other
Loan Documents (including, without limitation, any continuation beyond the date
hereof of any violations described above (it being understood that the continued
existence of facts which as of the date hereof cease, by virtue of an amendment
herein, to constitute violations, shall not be deemed to be such a
continuation)).  Similarly, Agent, Bahamian Collateral Agent and Lenders hereby
expressly reserve any rights, privileges and remedies under the Loan Agreement
and each Loan Document that Agent, Bahamian Collateral Agent and Lenders may
have with respect to each violation, Default or Event of Default, and any
failure by Agent, Bahamian Collateral Agent and/or Lenders to exercise any
right, privilege or remedy as a result of the violations set forth above shall
not directly or indirectly in any way whatsoever either (i) impair, prejudice or
otherwise adversely affect the rights of Agent, Bahamian Collateral Agent and/or
Lenders, except as set forth herein, at any time to exercise any right,
privilege or remedy in connection with the Loan Agreement or any other Loan
Documents, (ii) amend or alter any provision of the Loan Agreement or any other
Loan Documents or any other contract or instrument, or (iii) constitute any
course of dealing or other basis for altering any obligation of Borrowers or any
rights, privilege or remedy of Agent, Bahamian Collateral Agent, and/or Lenders
under the Loan Agreement or any other Loan Documents or any other contract or
instrument.  Nothing in this Agreement shall be construed to be a consent by
Agent, Bahamian Collateral Agent, and/or Lenders to any prior, existing or
future violations of the Loan Agreement or any other Loan Document (including,
without limitation, any continuation beyond the date hereof of any violations
described above (it being understood that the continued existence of facts which
as of the date hereof cease, by virtue of an amendment herein, to constitute
violations, shall not be deemed to be such a continuation)).
 
D.           Ratifications, Representations and Warranties.


1.           Ratifications.  The terms and provisions set forth in this
Agreement shall modify and supersede all inconsistent terms and provisions set
forth in the Loan Agreement and the other Loan Documents, and, except as
expressly modified and superseded by this Agreement, the terms and provisions of
the Loan Agreement and the other Loan Document are ratified and confirmed and
shall continue in full force and effect.  Each Borrower and Agent agree that the
Loan Agreement and the other Loan Documents, as amended hereby, shall continue
to be legal, valid, binding and enforceable in accordance with their respective
terms.
 
 
6

--------------------------------------------------------------------------------

 
 
2.           Representations and Warranties.  Each Borrower hereby represents
and warrants to Agent that (a) the execution, delivery and performance of this
Agreement and any and all Loan Documents executed and/or delivered in connection
herewith have been authorized by all requisite corporate action on the part of
such Borrower and will not violate the organizational documents or governing
documents of such Borrower; (b) the representations and warranties contained in
the Loan Agreement, as amended hereby, and any other Loan Document are true and
correct in all material respects on and as of the date hereof and on and as of
the date of execution hereof as though made on and as of each such date (except
for representations and warranties that speak as to a particular date, in which
case such representations and warranties shall be true and correct in all
material respects as of such applicable date); (c) after giving effect to this
Agreement, no Default or Event of Default under the Loan Agreement, as amended
hereby, has occurred and is continuing, unless such Default or Event of Default
has been specifically waived in writing by Agent; and (d) after giving effect to
the amendments, consents and waivers contemplated by this Amendment, such
Borrower is in full compliance with all covenants and agreements contained in
the Loan Agreement and the other Loan Document; (e) such Borrower has not
amended its organizational documents or its governing documents since the date
of the Loan Agreement (other than (i) Ultimate New York Trp International, LLC,
a Delaware limited liability company, for the express purpose of  consummating
the transactions contemplated under the BVG Purchase Agreement and (ii) Holdings
in connection with the SAAC Purchase Transaction).
 
E           Miscellaneous Provisions.


1.           Survival of Representations and Warranties.  All representations
and warranties made in the Loan Agreement or any other Loan Document, including,
without limitation, any document furnished in connection with this Agreement,
shall survive the execution and delivery of this Agreement and the Loan
Documents, and no investigation by Agent or any closing shall affect the
representations and warranties or the right of Agent to rely upon them.


2.           Reference to Loan Agreement.  Each of the Loan Agreement and the
Loan Documents, and any and all documents or instruments now or hereafter
executed and delivered pursuant to the terms hereof or pursuant to the terms of
the Loan Agreement, as amended hereby, are hereby amended so that any reference
in the Loan Agreement and such Loan Document to the Loan Agreement shall mean a
reference to the Loan Agreement, as amended hereby.


3.           Severability.  Any provision of this Agreement held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Agreement and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.


4.           Successors and Assigns.  This Agreement is binding upon and shall
inure to the benefit of Agent and the Borrowers and their respective successors
and assigns, except that the Borrowers may not assign or transfer any of their
rights or obligations hereunder without the prior written consent of Agent.


 
7

--------------------------------------------------------------------------------

 
 
5.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which when so executed shall be deemed to be an original,
but all of which when taken together shall constitute one and the same
instrument.


6.           Effect of Waiver.  No consent or waiver, express or implied, by
Agent to or for any breach of or deviation from any covenant or condition by
Borrowers shall be deemed a consent to or waiver of any other breach of the same
or any other covenant, condition or duty.


7.           Headings.  The headings, captions, and arrangements used in this
Agreement are for convenience only and shall not affect the interpretation of
this Agreement.


8.           Applicable Law.  This Agreement and all Loan Documents executed
pursuant hereto shall be deemed to have been made and to be performable in and
shall be governed by and construed in accordance with the laws of the State of
Maryland.


9.           Final Agreement.  THE LOAN AGREEMENT AND THE LOAN DOCUMENTS, EACH
AS AMENDED HEREBY, REPRESENT THE ENTIRE EXPRESSION OF THE PARTIES WITH RESPECT
TO THE SUBJECT MATTER HEREOF ON THE DATE THIS AGREEMENT IS EXECUTED.  THE LOAN
AGREEMENT AND THE LOAN DOCUMENTS, AS AMENDED HEREBY, MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.  NO
MODIFICATION, RESCISSION, WAIVER, RELEASE OR AGREEMENT OF ANY PROVISION OF THIS
AGREEMENT SHALL BE MADE, EXCEPT BY A WRITTEN AGREEMENT SIGNED BY THE BORROWERS
AND AGENT.


 
8

--------------------------------------------------------------------------------

 
 
10.           RELEASE.  FOR AND IN CONSIDERATION OF AGENT’S, BAHAMIAN AGENT’S
AND LENDERS’  AGREEMENTS CONTAINED HEREIN, EACH BORROWER, TOGETHER WITH EACH OF
THEIR RESPECTIVE PARENTS, DIVISIONS, SUBSIDIARIES, AFFILIATES, MEMBERS,
MANAGERS, PARTICIPANTS, PREDECESSORS, SUCCESSORS, AND ASSIGNS, AND EACH OF THEIR
RESPECTIVE CURRENT AND FORMER DIRECTORS, OFFICERS, SHAREHOLDERS, MEMBERS,
MANAGERS, PARTNERS, AGENTS, AND EMPLOYEES, AND EACH OF THEIR RESPECTIVE
PREDECESSORS, SUCCESSORS, HEIRS, AND ASSIGNS (INDIVIDUALLY AND COLLECTIVELY,
“RELEASORS”) HEREBY VOLUNTARILY AND KNOWINGLY RELEASES AND FOREVER WAIVES AND
DISCHARGES  AGENT, BAHAMIAN COLLATERAL AGENT, LENDERS  AND EACH OF THEIR
PARENTS, DIVISIONS, SUBSIDIARIES, AFFILIATES, MEMBERS, MANAGERS, PARTICIPANTS,
PREDECESSORS, SUCCESSORS, AND ASSIGNS, AND EACH OF THEIR CURRENT AND FORMER
DIRECTORS, OFFICERS, SHAREHOLDERS, MEMBERS, MANAGERS, PARTNERS, AGENTS, AND
EMPLOYEES, AND EACH OF THEIR RESPECTIVE PREDECESSORS, SUCCESSORS, HEIRS, AND
ASSIGNS (INDIVIDUALLY AND COLLECTIVELY, THE “RELEASED PARTIES”) FROM ALL
POSSIBLE CLAIMS, COUNTERCLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES,
COSTS, EXPENSES AND LIABILITIES WHATSOEVER, WHETHER KNOWN OR UNKNOWN,
ANTICIPATED OR UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT OR
CONDITIONAL, OR AT LAW OR IN EQUITY, IN ANY CASE ORIGINATING IN WHOLE OR IN PART
ON OR BEFORE THE DATE THIS LETTER AGREEMENT IS EXECUTED THAT ANY OF THE
RELEASORS MAY NOW OR HEREAFTER HAVE AGAINST THE RELEASED PARTIES, IF ANY,
IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION
OF LAW OR REGULATIONS, OR OTHERWISE, INCLUDING WITHOUT LIMITATION ARISING 
DIRECTLY OR INDIRECTLY FROM ANY PRIOR OR EXISTING AGREEMENTS BETWEEN RELEASORS
AND RELEASED PARTIES, ANY OF THE LOAN DOCUMENTS, THE EXERCISE OF ANY RIGHTS AND
REMEDIES UNDER ANY OF THE LOAN DOCUMENTS, AND/OR NEGOTIATION FOR AND EXECUTION
OF THIS  LETTER AGREEMENT , INCLUDING, WITHOUT LIMITATION, ANY CONTRACTING FOR,
CHARGING, TAKING, RESERVING, COLLECTING OR RECEIVING INTEREST IN EXCESS OF THE
HIGHEST LAWFUL RATE APPLICABLE.  EACH OF THE RELEASORS  WAIVES THE BENEFITS OF
ANY LAW WHICH MAY PROVIDE IN SUBSTANCE: “A GENERAL RELEASE DOES NOT EXTEND TO
CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN ITS FAVOR AT THE
TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY IT MUST HAVE MATERIALLY
AFFECTED ITS SETTLEMENT WITH THE DEBTOR.” EACH OF THE RELEASORS UNDERSTANDS THAT
THE FACTS WHICH IT BELIEVES TO BE TRUE AT THE TIME OF MAKING THE RELEASE
PROVIDED FOR HEREIN MAY LATER TURN OUT TO BE DIFFERENT THAN IT NOW BELIEVES, AND
THAT INFORMATION WHICH IS NOT NOW KNOWN OR SUSPECTED MAY LATER BE DISCOVERED. 
EACH OF THE RELEASORS ACCEPTS THIS POSSIBILITY, AND EACH OF THEM ASSUMES THE
RISK OF THE FACTS TURNING OUT TO BE DIFFERENT AND NEW INFORMATION BEING
DISCOVERED; AND EACH OF THEM FURTHER AGREES THAT THE RELEASE PROVIDED FOR HEREIN
SHALL IN ALL RESPECTS CONTINUE TO BE EFFECTIVE AND NOT SUBJECT TO TERMINATION OR
RESCISSION BECAUSE OF ANY DIFFERENCE IN SUCH FACTS OR ANY NEW INFORMATION.


 
[Remainder of page blank; Signatures follow]
 
 
9

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF this Agreement was executed as of the date first above
written.
 

 

 
BORROWER:
 
 
ULTIMATE ESCAPES HOLDINGS, LLC,
a Delaware limited liability company
 
By: ________________________________
Name: ______________________________
Title: _______________________________

 
P&J PARTNERS, LLC,
a Delaware limited liability company


By:  ULTIMATE ESCAPES HOLDINGS, LLC, a Delaware limited liability company


By: ________________________________
Name: ______________________________
Title: _______________________________



SNOWFLAKE INVESTMENTS I, LLC,
a Delaware limited liability company
TAHOE INVESTMENTS I, LLC,
a Delaware limited liability company
CABO INVESTMENTS I, LLC,
a Delaware limited liability company
MAHOGANY RUN INVESTMENTS I, LLC,
a Delaware limited liability company
CANDLEWOOD INVESTMENTS I, LLC,
a Delaware limited liability company
SUNNY ISLES INVESTMENTS I, LLC
A Delaware limited liability company
ULTIMATE SCOTTSDALE ROCKS, LLC,
a Delaware limited liability company
ULTIMATE BEAVER CREEK, LLC,
a Delaware limited liability company
ULTIMATE INDIAN ROCKS BEACH, LLC,
a Delaware limited liability company
ULTIMATE KEY WEST, LLC,
a Delaware limited liability company
ULTIMATE LAKE LAS VEGAS, LLC,
a Delaware limited liability company
ULTIMATE SCOTTSDALE, LLC,
a Delaware limited liability company

 
 
 

--------------------------------------------------------------------------------

 
 

 
ULTIMATE LAKE TAHOE, LLC,
a Delaware limited liability company
ULTIMATE COLORADO, LLC,
a Delaware limited liability company
ULTIMATE TELLURIDE MOUNTAIN VILLAGE, LLC,
a Delaware limited liability company
ULTIMATE NAPLES STRADA BELLA, LLC,
a Delaware limited liability company
ULTIMATE NAPLES MONTEVERDE, LLC,
a Delaware limited liability company
ULTIMATE PALM BEACH OCEAN, LLC,
a Delaware limited liability company
ULTIMATE MAUI WAILEA BEACH, LLC,
a Delaware limited liability company
ULTIMATE SUN VALLEY MACKENZIE, LLC, a Delaware limited liability company
ULTIMATE SUN VALLEY PLAZA TOWNHOUSE, LLC,
a Delaware limited liability company
ULTIMATE NEW YORK TRP INTERNATIONAL, LLC,
a Delaware limited liability company
ULTIMATE KIAWAH TURTLE BEACH, LLC,
a Delaware limited liability company
ULTIMATE PARK CITY SILVERLAKE, LLC,
a Delaware limited liability company
ULTIMATE JACKSON HOLE SNAKE RIVER, LLC, a Delaware limited liability company
BAHAMAS INVESTMENTS I, LLC, a
Delaware limited liability company
BAHAMAS INVESTMENTS II, LLC, a
Delaware limited liability company
BAHAMAS INVESTMENTS III, LLC, a
Delaware limited liability company
BAHAMAS INVESTMENTS IV, LLC, a
Delaware limited liability company
CABO CASA TORTUGA, LLC,
a Delaware limited liability company
CABO ESPERANZA #1501, LLC,
a Delaware limited liability company
CABO ESPERANZA #1502, LLC,
a Delaware limited liability company
CABO ESPERANZA #1503, LLC,
a Delaware limited liability company

 
 
 

--------------------------------------------------------------------------------

 
 

 
CABO ESPERANZA #1601, LLC,
a Delaware limited liability company
CABO ESPERANZA #1602, LLC,
a Delaware limited liability company
CABO ESPERANZA #1603, LLC,
a Delaware limited liability company
CABO VILLA DEL SOL, LLC,
a Delaware limited liability company
CABO VILLA ETERNIDAD, LLC,
a Delaware limited liability company
CABO SAN LUCAS VILLA PARAISO, LLC,
a Delaware limited liability company
ULTIMATE NEVIS INVESTMENTS, LLC,
a Delaware limited liability company


By:  UE MEMBER, LLC,
a Delaware limited liability company


By: ________________________________
Name: ______________________________
Title: _______________________________
 
 
PRIVATE RETREATS PARADISO, LTD.,
a Nevis International Business Company


By: ________________________________
Name: ______________________________
Title: _______________________________

 
THE CENTURY CORPORATION LIMITED,
a Nevis corporation,


By:  PRIVATE RETREATS PARADISO, LTD.,
a Nevis International Business Company


By: ________________________________
Name: ______________________________
Title: _______________________________

 
 
 

--------------------------------------------------------------------------------

 
 

 
PRIVATE ESCAPES OF STEAMBOAT, LLC,
a Colorado limited liability company
PRIVATE ESCAPES OF TAHOE, LLC,
a Colorado limited liability company
PRIVATE ESCAPES OF JACKSON HOLE, LLC,
a Colorado limited liability company
PRIVATE ESCAPES OF KIAWAH, LLC,
a Colorado limited liability company
PRIVATE ESCAPES OF FOX ACRES, LLC,
a Colorado limited liability company
PRIVATE ESCAPES LA PLAYA, LLC,
a Colorado limited liability company
PRIVATE ESCAPES OF LAKE OCONEE, LLC,
a Colorado limited liability company
PRIVATE ESCAPES OF WAIKOLOA, LLC,
a Colorado limited liability company
PRIVATE ESCAPES OF WAIKOLOA II, LLC,
a Colorado limited liability company
PRIVATE ESCAPES OF CURRITUCK, LLC,
a Colorado limited liability company
PRIVATE ESCAPES LA COSTA, LLC,
a Colorado limited liability company
PRIVATE ESCAPES OF CABO, LLC,
a Colorado limited liability company
PRIVATE ESCAPES LA QUINTA I, LLC,
a Colorado limited liability company
PRIVATE ESCAPES LA QUINTA II, LLC,
 a Colorado limited liability company
PRIVATE ESCAPES OF STOWE, LLC,
a Colorado limited liability company
PRIVATE ESCAPES OF ONE CENTRAL PARK WEST, LLC,
a New York limited liability company
PRIVATE ESCAPES OF CHICAGO, LLC,
a Colorado limited liability company
PRIVATE ESCAPES 1600 BROADWAY, LLC,
a New York limited liability company
PRIVATE ESCAPES VILLA 304, LLC,
a Colorado limited liability company
PRIVATE ESCAPES PLATINUM OF COPPER MOUNTAIN, LLC,
a Colorado limited liability company
PRIVATE ESCAPES PLATINUM KIAWAH, LLC,
a Colorado limited liability company


 
 

--------------------------------------------------------------------------------

 
 

 
PRIVATE ESCAPES PLATINUM CURRITUCK, LLC, a Colorado limited liability company
PRIVATE ESCAPES PLATINUM LA COSTA, LLC, a Colorado limited liability company
PRIVATE ESCAPES PLATINUM CABO, LLC,
a Colorado limited liability company
PRIVATE ESCAPES PLATINUM LAKE GEORGE, LLC,
a New York limited liability company
PRIVATE ESCAPES OF LA QUINTA PLATINUM, LLC,
a Colorado limited liability company
PRIVATE ESCAPES PLATINUM ONE CENTRAL PARK WEST, LLC,
a New York limited liability company
PRIVATE ESCAPES PLATINUM TCI, LLC,
a Colorado limited liability company
PRIVATE ESCAPES PLATINUM TELLURIDE, LLC, a Colorado limited liability company
PRIVATE ESCAPES PLATINUM CHICAGO, LLC, a Colorado limited liability company
PRIVATE ESCAPES LINK, LLC
a Colorado limited liability company
 
 
By:  UE MEMBER, LLC, a Delaware limited liability company and manager of the
above named entities
 
By: ________________________________
Name: ______________________________
Title: _______________________________

 
 
 

--------------------------------------------------------------------------------

 
 

 
AGENT AND LENDERS:
 
 
CAPITALSOURCE FINANCE LLC,
a Delaware limited liability company, as Agent
 
By: /s/ Heather E. Murphy                                     
Name: Heather E. Murphy
Title: Senior Counsel
 
 
CAPITALSOURCE BAHAMAS LLC,
a Delaware limited liability company, as Collateral Agent and as a Lender
 
By: /s/ Steven Museles                                           
Name: Steven Museles
Title:  Director
 
 
CAPITALSOURCE BANK,
a California industrial bank, as a Lender
 
By: /s/ Bridget Raimero                                             
Name: Bridget Raimero
Title: Portfolio Manager



 
 

--------------------------------------------------------------------------------

 
 
Schedule A


PRIVATE ESCAPES PREMIERE, LLC,
a Colorado limited liability company
PRIVATE ESCAPES PLATINUM, LLC,
a Colorado limited liability company
PRIVATE ESCAPES PINNACLE, LLC,
a Colorado limited liability company
PRIVATE ESCAPES OF STEAMBOAT, LLC,
a Colorado limited liability company
PRIVATE ESCAPES OF TAHOE, LLC,
a Colorado limited liability company
PRIVATE ESCAPES OF JACKSON HOLE, LLC,
a Colorado limited liability company
PRIVATE ESCAPES OF KIAWAH, LLC,
a Colorado limited liability company
PRIVATE ESCAPES OF FOX ACRES, LLC,
a Colorado limited liability company
PRIVATE ESCAPES LA PLAYA, LLC,
a Colorado limited liability company
PRIVATE ESCAPES OF LAKE OCONEE, LLC,
a Colorado limited liability company
PRIVATE ESCAPES OF WAIKOLOA, LLC,
a Colorado limited liability company
PRIVATE ESCAPES OF WAIKOLOA II, LLC,
a Colorado limited liability company
PRIVATE ESCAPES OF CURRITUCK, LLC,
a Colorado limited liability company
PRIVATE ESCAPES LA COSTA, LLC,
a Colorado limited liability company
PRIVATE ESCAPES OF CABO, LLC,
a Colorado limited liability company
PRIVATE ESCAPES LA QUINTA I, LLC,
a Colorado limited liability company
PRIVATE ESCAPES LA QUINTA II, LLC,
 a Colorado limited liability company
PRIVATE ESCAPES OF STOWE, LLC,
a Colorado limited liability company
PRIVATE ESCAPES OF ONE CENTRAL PARK WEST, LLC,
a New York limited liability company
PRIVATE ESCAPES OF CHICAGO, LLC,
a Colorado limited liability company
PRIVATE ESCAPES 1600 BROADWAY, LLC,
a New York limited liability company
PRIVATE ESCAPES VILLA 304, LLC,
a Colorado limited liability company
 
 
 

--------------------------------------------------------------------------------

 
 
PRIVATE ESCAPES PLATINUM OF COPPER MOUNTAIN, LLC,
a Colorado limited liability company
PRIVATE ESCAPES PLATINUM KIAWAH, LLC,
a Colorado limited liability company
PRIVATE ESCAPES PLATINUM CURRITUCK, LLC,
a Colorado limited liability company
PRIVATE ESCAPES PLATINUM LA COSTA, LLC,
a Colorado limited liability company
PRIVATE ESCAPES PLATINUM CABO, LLC,
a Colorado limited liability company
PRIVATE ESCAPES PLATINUM LAKE GEORGE, LLC,
a New York limited liability company
PRIVATE ESCAPES OF LA QUINTA PLATINUM, LLC,
a Colorado limited liability company
PRIVATE ESCAPES PLATINUM ONE CENTRAL PARK WEST, LLC,
a New York limited liability company
PRIVATE ESCAPES PLATINUM TCI, LLC,
a Colorado limited liability company
PRIVATE ESCAPES PLATINUM TELLURIDE, LLC,
a Colorado limited liability company
PRIVATE ESCAPES PLATINUM CHICAGO, LLC,
a Colorado limited liability company
PRIVATE ESCAPES LINK, LLC
a Colorado limited liability company
SNOWFLAKE INVESTMENTS I, LLC,
a Delaware limited liability company
TAHOE INVESTMENTS I, LLC,
a Delaware limited liability company
CABO INVESTMENTS I, LLC,
a Delaware limited liability company
MAHOGANY RUN INVESTMENTS I, LLC,
a Delaware limited liability company
CANDLEWOOD INVESTMENTS I, LLC,
a Delaware limited liability company
SUNNY ISLES INVESTMENTS I, LLC
A Delaware limited liability company
ULTIMATE SCOTTSDALE, LLC,
a Delaware limited liability company
ULTIMATE LAKE TAHOE, LLC,
a Delaware limited liability company
ULTIMATE COLORADO, LLC,
a Delaware limited liability company
ULTIMATE TELLURIDE MOUNTAIN VILLAGE, LLC,
a Delaware limited liability company
ULTIMATE NAPLES STRADA BELLA, LLC,
a Delaware limited liability company
 
 
 

--------------------------------------------------------------------------------

 
 
ULTIMATE NAPLES MONTEVERDE, LLC,
a Delaware limited liability company
ULTIMATE PALM BEACH OCEAN, LLC,
a Delaware limited liability company
ULTIMATE MAUI WAILEA BEACH, LLC,
a Delaware limited liability company
ULTIMATE SUN VALLEY MACKENZIE, LLC,
a Delaware limited liability company
ULTIMATE SUN VALLEY PLAZA TOWNHOUSE, LLC,
a Delaware limited liability company
ULTIMATE NEW YORK TRP INTERNATIONAL, LLC,
 a Delaware limited liability company
ULTIMATE KIAWAH TURTLE BEACH, LLC,
a Delaware limited liability company
ULTIMATE PARK CITY SILVERLAKE, LLC,
a Delaware limited liability company
ULTIMATE JACKSON HOLE SNAKE RIVER, LLC,
a Delaware limited liability company
BAHAMAS INVESTMENTS I, LLC, a
Delaware limited liability company
BAHAMAS INVESTMENTS II, LLC, a
Delaware limited liability company
BAHAMAS INVESTMENTS III, LLC, a
Delaware limited liability company
BAHAMAS INVESTMENT IV, LLC, a
Delaware limited liability company
CABO CASA TORTUGA, LLC,
a Delaware limited liability company
CABO ESPERANZA #1501, LLC,
a Delaware limited liability company
CABO ESPERANZA #1502, LLC,
a Delaware limited liability company
CABO ESPERANZA #1503, LLC,
a Delaware limited liability company
CABO ESPERANZA #1601, LLC,
a Delaware limited liability company
CABO ESPERANZA #1602, LLC,
a Delaware limited liability company
CABO ESPERANZA #1603, LLC,
a Delaware limited liability company
CABO VILLA DEL SOL, LLC,
a Delaware limited liability company
CABO VILLA ETERNIDAD, LLC,
a Delaware limited liability company
CABO SAN LUCAS VILLA PARAISO, LLC,
a Delaware limited liability company
 
 
 

--------------------------------------------------------------------------------

 
 
ULTIMATE NEVIS INVESTMENTS, LLC,
a Delaware limited liability company
ULTIMATE KEY WEST, LLC
a Delaware limited liability company
ULTIMATE INDIAN ROCKS BEACH, LLC,
a Delaware limited liability company
ULTIMATE SCOTTSDALE ROCKS, LLC,
a Delaware limited liability company
ULTIMATE BEAVER CREEK, LLC,
a Delaware limited liability company
ULTIMATE LAKE LAS VEGAS, LLC,
a Delaware limited liability company
PRIVATE RETREATS PARADISO, LTD.,
a Nevis International Business Company
THE CENTURY CORPORATION LIMITED,
a Nevis corporation
ULTIMATE ESCAPES HOLDINGS, LLC,
a Delaware limited liability company
P&J PARTNERS, LLC,
a Delaware limited liability company
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit A
 
(see attached)
 
 
 
 

--------------------------------------------------------------------------------

 
 
Consent and Ratification
 
The undersigned each hereby consents to the terms of the First Amendment to
Consolidated Amended and Restated Loan and Security Agreement dated as of
October 29, 2009 (the “Amendment”) by and among Borrower (as defined in the
Amendment), CapitalSource Finance LLC, as administrative, payment and collateral
agent for itself and the Lenders (“Agent”) and the Lenders party thereto (as
amended, modified, supplemented and/or restated from time to time, the
“Amendment”).  Terms not otherwise defined herein shall have the meaning
assigned to such terms in the Amendment.  Each of the undersigned hereby
confirms and ratifies the terms of (a) that certain Amended and Restated Payment
and Performance Guaranty dated as of September 15, 2009 executed by Ultimate
Resort, LLC, Ultimate Resort Holdings, LLC, Private Escapes Holdings, LLC, UE
Holdco, LLC, UE Member, LLC, Ultimate Escapes Clubs, LLC, Ultimate Escapes Elite
Club, LLC, Ultimate Escapes Signature Club, LLC and Ultimate Escape Premiere
Club, LLC in favor of Agent, (b) that certain Consolidated Amended and Restated
Indemnity Guaranty dated as of September 15, 2009  executed by James
Tousignant  in favor of Agent and (c) that certain Consolidated Amended and
Restated Indemnity Guaranty dated as of September 15, 2009  executed by Richard
Keith in favor of Agent (collectively, the “Guaranty Agreements”), and
acknowledges that the Guaranty Agreements are in full force and effect and
ratifies the same, that the guaranteed obligations under the Guaranty Agreements
shall include all obligations now, hereafter or from time to time arising under
the Loan Agreement, as amended by the Amendment, that the undersigned has no
defense, recoupment, counterclaim, set-off or any other claim to diminish their
liability under such document, that the undersigned’s consent is not required to
ensure the effectiveness of the Amendment, and that no consent by any of the
undersigned is required for the effectiveness of any future amendment,
modification, forbearance or other action with respect to the Obligations, the
Collateral, or any of the other Loan Documents.
 
This Consent and Ratification shall inure to the benefit of Agent and Lenders
and their respective successors and assigns.
 
FOR AND IN CONSIDERATION OF AGENT’S, BAHAMIAN AGENT’S AND LENDERS’  AGREEMENTS
CONTAINED IN THE AMENDMENT, EACH OF THE UNDERSIGNED, TOGETHER WITH EACH OF THEIR
RESPECTIVE PARENTS, DIVISIONS, SUBSIDIARIES, AFFILIATES, MEMBERS, MANAGERS,
PARTICIPANTS, PREDECESSORS, SUCCESSORS, AND ASSIGNS, AND EACH OF THEIR
RESPECTIVE CURRENT AND FORMER DIRECTORS, OFFICERS, SHAREHOLDERS, MEMBERS,
MANAGERS, PARTNERS, AGENTS, AND EMPLOYEES, AND EACH OF THEIR RESPECTIVE
PREDECESSORS, SUCCESSORS, HEIRS, AND ASSIGNS (INDIVIDUALLY AND COLLECTIVELY,
“RELEASORS”) HEREBY VOLUNTARILY AND KNOWINGLY RELEASES AND FOREVER WAIVES AND
DISCHARGES  AGENT, BAHAMIAN COLLATERAL AGENT, LENDERS  AND EACH OF THEIR
PARENTS, DIVISIONS, SUBSIDIARIES, AFFILIATES, MEMBERS, MANAGERS, PARTICIPANTS,
PREDECESSORS, SUCCESSORS, AND ASSIGNS, AND EACH OF THEIR CURRENT AND FORMER
DIRECTORS, OFFICERS, SHAREHOLDERS, MEMBERS, MANAGERS, PARTNERS, AGENTS, AND
EMPLOYEES, AND EACH OF THEIR RESPECTIVE PREDECESSORS, SUCCESSORS, HEIRS, AND
ASSIGNS (INDIVIDUALLY AND COLLECTIVELY, THE “RELEASED PARTIES”) FROM ALL
POSSIBLE CLAIMS, COUNTERCLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES,
COSTS, EXPENSES AND LIABILITIES WHATSOEVER, WHETHER KNOWN OR UNKNOWN,
ANTICIPATED OR UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT OR
CONDITIONAL, OR AT LAW OR IN EQUITY, IN ANY CASE ORIGINATING IN WHOLE OR IN PART
ON OR BEFORE THE DATE THIS LETTER AGREEMENT IS EXECUTED THAT ANY OF THE
RELEASORS MAY NOW OR HEREAFTER HAVE AGAINST THE RELEASED PARTIES, IF ANY,
IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION
OF LAW OR REGULATIONS, OR OTHERWISE, INCLUDING WITHOUT LIMITATION ARISING 
DIRECTLY OR INDIRECTLY FROM ANY PRIOR OR EXISTING AGREEMENTS BETWEEN RELEASORS
AND RELEASED PARTIES, ANY OF THE LOAN DOCUMENTS, THE EXERCISE OF ANY RIGHTS AND
REMEDIES UNDER ANY OF THE LOAN DOCUMENTS, AND/OR NEGOTIATION FOR AND EXECUTION
OF THIS  LETTER AGREEMENT , INCLUDING, WITHOUT LIMITATION, ANY CONTRACTING FOR,
CHARGING, TAKING, RESERVING, COLLECTING OR RECEIVING INTEREST IN EXCESS OF THE
HIGHEST LAWFUL RATE APPLICABLE.  EACH OF THE RELEASORS  WAIVES THE BENEFITS OF
ANY LAW WHICH MAY PROVIDE IN SUBSTANCE: “A GENERAL RELEASE DOES NOT EXTEND TO
CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN ITS FAVOR AT THE
TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY IT MUST HAVE MATERIALLY
AFFECTED ITS SETTLEMENT WITH THE DEBTOR.” EACH OF THE RELEASORS UNDERSTANDS THAT
THE FACTS WHICH IT BELIEVES TO BE TRUE AT THE TIME OF MAKING THE RELEASE
PROVIDED FOR HEREIN MAY LATER TURN OUT TO BE DIFFERENT THAN IT NOW BELIEVES, AND
THAT INFORMATION WHICH IS NOT NOW KNOWN OR SUSPECTED MAY LATER BE DISCOVERED. 
EACH OF THE RELEASORS ACCEPTS THIS POSSIBILITY, AND EACH OF THEM ASSUMES THE
RISK OF THE FACTS TURNING OUT TO BE DIFFERENT AND NEW INFORMATION BEING
DISCOVERED; AND EACH OF THEM FURTHER AGREES THAT THE RELEASE PROVIDED FOR HEREIN
SHALL IN ALL RESPECTS CONTINUE TO BE EFFECTIVE AND NOT SUBJECT TO TERMINATION OR
RESCISSION BECAUSE OF ANY DIFFERENCE IN SUCH FACTS OR ANY NEW INFORMATION.


 
 

--------------------------------------------------------------------------------

 
 
Executed as of October 29, 2009.
 

 
ULTIMATE RESORT, LLC,
a Florida limited liability company
 
By:  JAMES TOUSIGNANT,
its Sole Class A Member


By: /s/ James Tousignant                                   
Name: James Tousignant
Title:   President & CEO

 
 
 

--------------------------------------------------------------------------------

 
 

 
ULTIMATE RESORT HOLDINGS, LLC,
a Delaware limited liability company


By: /s/ James Tousignant                                   
Name: James Tousignant
Title: President & CEO
 
 
PRIVATE ESCAPES HOLDINGS, LLC,
a Delaware limited liability company


By: /s/ Richard Keith                                           
Name: Richard Keith
Title: President & CEO
 

 
UE HOLDCO, LLC,
a Delaware limited liability company
UE MEMBER, LLC,
a Delaware limited liability company
ULTIMATE ESCAPES CLUBS, LLC,
a Delaware limited liability company


By:  ULTIMATE ESCAPES HOLDINGS, LLC, a Delaware limited liability company


By: /s/ James Tousignant                                   
Name: James Tousignant
Title: President & CEO


 
ULTIMATE ESCAPES ELITE CLUB, LLC,
a Delaware limited liability company
ULTIMATE ESCAPES SIGNATURE CLUB, LLC, a Delaware limited liability company
ULTIMATE ESCAPES PREMEIRE CLUB, LLC,
a Delaware limited liability company
 
By:  ULTIMATE ESCAPES CLUBS, LLC


By:  ULTIMATE ESCAPES HOLDINGS, LLC, a Delaware limited liability company
 
By: /s/ James Tousignant                                   
Name: James Tousignant
Title: President & CEO

 
 
 

--------------------------------------------------------------------------------

 




 
/s/ James Tousignant                                          
James Tousignant




/s/ Richard Keith                                                  
Richard Keith

 
 
 
 

--------------------------------------------------------------------------------

 